Exhibit 10.3

 

Execution Copy

 

CREDIT AND GUARANTY AGREEMENT

 

dated as of September 29, 2005

 

among

 

ENTRAVISION COMMUNICATIONS CORPORATION,

 

CERTAIN SUBSIDIARIES OF

ENTRAVISION COMMUNICATIONS CORPORATION, as Guarantors,

 

VARIOUS LENDERS,

 

GOLDMAN SACHS CREDIT PARTNERS L.P.,

as Joint Lead Arranger, Joint Book Manager and Co-Syndication Agent,

 

UNION BANK OF CALIFORNIA, N.A.,

as Joint Book Manager, Administrative Agent and Collateral Agent,

 

CITIGROUP GLOBAL MARKETS INC.,

as Joint Lead Arranger, Joint Book Manager and Co-Syndication Agent

 

and

 

WACHOVIA BANK, NATIONAL ASSOCIATION, HARRIS NESBITT

and NATIONAL CITY BANK,

as Documentation Agents

 

--------------------------------------------------------------------------------

 

$650 million Senior Secured Credit Facilities

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page


--------------------------------------------------------------------------------

SECTION 1. DEFINITIONS AND INTERPRETATION

   2

1.1. Definitions

   2

1.2. Accounting Terms

   31

1.3. Interpretation, etc.

   31

SECTION 2. LOANS AND LETTERS OF CREDIT

   31

2.1. Term Loans

   31

2.2. Revolving Loans

   32

2.3. Issuance of Letters of Credit and Purchase of Participations Therein

   33

2.4. Pro Rata Shares; Availability of Funds

   37

2.5. Use of Proceeds

   37

2.6. Evidence of Debt; Register; Lenders’ Books and Records; Notes

   38

2.7. Interest on Loans

   38

2.8. Conversion/Continuation

   40

2.9. Default Interest

   41

2.10. Fees

   41

2.11. Scheduled Payments

   43

2.12. Voluntary Prepayments/Commitment Reductions

   44

2.13. Mandatory Prepayments/Commitment Reductions

   45

2.14. Application of Prepayments/Reductions

   47

2.15. General Provisions Regarding Payments

   48

2.16. Ratable Sharing

   49

2.17. Making or Maintaining Eurodollar Rate Loans

   49

2.18. Increased Costs; Capital Adequacy

   51

2.19. Taxes; Withholding, etc.

   53

2.20. Obligation to Mitigate

   55

2.21. Defaulting Lenders

   55

2.22. Removal or Replacement of a Lender

   56

2.23. Incremental Facilities

   57

SECTION 3. CONDITIONS PRECEDENT

   58

3.1. Closing Date

   58

3.2. Conditions to Each Credit Extension

   62

SECTION 4. REPRESENTATIONS AND WARRANTIES

   63

4.1. Organization; Requisite Power and Authority; Qualification

   63

4.2. Capital Stock and Ownership

   64

4.3. Due Authorization

   64

4.4. No Conflict

   64

4.5. Governmental Consents

   64

4.6. Binding Obligation

   64

4.7. Historical Financial Statements

   65

4.8. Projections

   65

 

ii



--------------------------------------------------------------------------------

4.9. No Material Adverse Change

   65

4.10. No Restricted Junior Payments

   65

4.11. Adverse Proceedings, etc.

   65

4.12. Payment of Taxes

   65

4.13. Properties

   66

4.14. Environmental Matters

   66

4.15. No Defaults

   67

4.16. Material Contracts

   67

4.17. Media Licenses

   67

4.18. FCC-Related Representations

   68

4.19. Governmental Regulation

   69

4.20. Outdoor Licenses

   69

4.21. Margin Stock

   69

4.22. Employee Matters

   69

4.23. Employee Benefit Plans

   70

4.24. Certain Fees

   70

4.25. Solvency

   70

4.26. Related Agreements

   70

4.27. Compliance with Statutes, etc.

   71

4.28. Disclosure

   71

4.29. Patriot Act.

   71

SECTION 5. AFFIRMATIVE COVENANTS

   72

5.1. Financial Statements and Other Reports

   72

5.2. Existence

   75

5.3. Payment of Taxes

   76

5.4. Maintenance of Properties

   76

5.5. Insurance

   76

5.6. Inspections

   76

5.7. Lenders Meetings

   77

5.8. Compliance with Laws

   77

5.9. Environmental

   77

5.10. Subsidiaries

   78

5.11. Additional Material Real Estate Assets

   79

5.12. Media Licenses

   80

5.13. License Subsidiaries

   80

5.14. Interest Rate Protection

   80

5.15. Further Assurances

   80

SECTION 6. NEGATIVE COVENANTS

   81

6.1. Indebtedness

   81

6.2. Liens

   83

6.3. Equitable Lien

   84

6.4. No Further Negative Pledges

   84

6.5. Restricted Junior Payments

   84

6.6. Restrictions on Subsidiary Distributions

   85

6.7. Investments

   85

 

iii



--------------------------------------------------------------------------------

6.8. Financial Covenants

   86

6.9. Fundamental Changes; Disposition of Assets; Acquisitions

   89

6.10. Disposal of Subsidiary Interests

   91

6.11. Sales and Lease-Backs

   91

6.12. Transactions with Shareholders and Affiliates

   91

6.13. Conduct of Business

   92

6.14. Permitted Activities of License Subsidiaries

   92

6.15. Amendments or Waivers of Organizational Documents and Certain Related
Agreements

   92

6.16. Amendments or Waivers with respect to Subordinated Indebtedness

   92

6.17. Fiscal Year

   93

SECTION 7. GUARANTY

   93

7.1. Guaranty of the Obligations

   93

7.2. Contribution by Guarantors

   93

7.3. Payment by Guarantors

   94

7.4. Liability of Guarantors Absolute

   94

7.5. Waivers by Guarantors

   96

7.6. Guarantors’ Rights of Subrogation, Contribution, etc.

   97

7.7. Subordination of Other Obligations

   98

7.8. Continuing Guaranty

   98

7.9. Authority of Guarantors or Company

   98

7.10. Financial Condition of Company

   98

7.11. Bankruptcy, etc.

   98

7.12. Discharge of Guaranty Upon Sale of Guarantor

   99

SECTION 8. EVENTS OF DEFAULT

   99

8.1. Events of Default

   99

SECTION 9. AGENTS

   103

9.1. Appointment of Agents

   103

9.2. Powers and Duties

   103

9.3. General Immunity

   104

9.4. Agents Entitled to Act as Lender

   105

9.5. Lenders’ Representations, Warranties and Acknowledgment.

   105

9.6. Right to Indemnity

   106

9.7. Successor Administrative Agent and Collateral Agent

   106

9.8. Collateral Documents and Guaranty

   107

SECTION 10. MISCELLANEOUS

   107

10.1. Notices

   107

10.2. Expenses

   108

10.3. Indemnity

   109

10.4. Set-Off

   109

10.5. Amendments and Waivers

   110

10.6. Successors and Assigns; Participations

   112

10.7. Independence of Covenants

   115

 

iv



--------------------------------------------------------------------------------

10.8. Survival of Representations, Warranties and Agreements

   115

10.9. No Waiver; Remedies Cumulative

   115

10.10. Marshalling; Payments Set Aside

   115

10.11. Severability

   116

10.12. Obligations Several; Independent Nature of Lenders’ Rights

   116

10.13. Headings

   116

10.14. APPLICABLE LAW

   116

10.15. CONSENT TO JURISDICTION

   116

10.16. WAIVER OF JURY TRIAL

   117

10.17. Confidentiality

   117

10.18. Usury Savings Clause

   118

10.19. Counterparts

   118

10.20. Effectiveness

   118

10.21. Patriot Act.

   119

10.22. Electronic Execution of Assignments

   119

 

v



--------------------------------------------------------------------------------

APPENDICES:

   A-1    Term Loan Commitments      A-2    Revolving Commitments      B   
Notice Addresses

SCHEDULES:

   2.3(a)    Existing Letters of Credit      3.1(c)    Jurisdictions of
Organization and Qualification      4.2    Capital Stock and Ownership      4.13
   Real Estate Assets      4.16    Material Contracts      4.17    Media
Licenses      4.18(a)    Pending FCC Applications, Complaints, Investigations,
Etc.      4.18(c)    Signal Interference      4.18(f)    Digital Television
Migration      6.1    Certain Indebtedness      6.2    Certain Liens      6.6   
Restrictions on Subsidiaries in Existing Contractual Obligations      6.7   
Certain Investments      6.12    Certain Affiliate Transactions

EXHIBITS:

   A-1    Funding Notice      A-2    Conversion/Continuation Notice      A-3   
Issuance Notice      B-1    Term Loan Note      B-2    Revolving Loan Note     
B-3    Incremental Loan Note      C    Compliance Certificate      D-1   
Opinion of Counsel      D-2    Opinion of FCC Counsel      D-3    Opinion of
General Counsel of Company      E    Assignment Agreement      F    Certificate
Re Non-bank Status      G-1    Closing Date Certificate      G-2    Solvency
Certificate      H    Counterpart Agreement      I    Pledge and Security
Agreement      J    Joinder Agreement

 

vi



--------------------------------------------------------------------------------

CREDIT AND GUARANTY AGREEMENT

 

This CREDIT AND GUARANTY AGREEMENT, dated as of September 29, 2005 is entered
into by and among ENTRAVISION COMMUNICATIONS CORPORATION, a Delaware corporation
(“Company”), CERTAIN SUBSIDIARIES OF COMPANY, as Guarantors, the Lenders party
hereto from time to time, GOLDMAN SACHS CREDIT PARTNERS L.P. (“GSCP”), as
Co-Syndication Agent, Joint Lead Arranger and Joint Book Manager (together with
its permitted successors in such capacities, a “Syndication Agent”), UNION BANK
OF CALIFORNIA, N.A. (“UBOC”), as Joint Book Manager, Administrative Agent
(together with its permitted successors in such capacity, “Administrative
Agent”) and Collateral Agent (together with its permitted successors in such
capacity, “Collateral Agent”) CITIGROUP GLOBAL MARKETS INC. (“CGMI”), as
Co-Syndication Agent, Joint Lead Arranger and Joint Book Manager (together with
its permitted successors in such capacities, a “Syndication Agent”), and
WACHOVIA BANK, NATIONAL ASSOCIATION (“Wachovia”), HARRIS NESBITT FINANCING, INC.
(“Harris”) and NATIONAL CITY BANK (“National City”), as documentation agents
(the “Documentation Agents”).

 

RECITALS:

 

WHEREAS, capitalized terms used in these Recitals shall have the respective
meanings set forth for such terms in Section 1.1 hereof;

 

WHEREAS, Lenders have agreed to extend certain credit facilities to Company, in
an aggregate amount not to exceed $650 million, consisting of up to $500 million
aggregate principal amount of Term Loans and up to $150 million aggregate
principal amount of Revolving Commitments, the proceeds of which will be used
(i) to refinance Company’s existing Credit Agreement dated as of August 24,
2004, as amended (the “Existing Credit Facility”), (ii) to repurchase or redeem
for Company’s 8.125% Senior Subordinated Notes due 2009, (iii) to fund the
repurchase of a portion of Company’s Capital Stock, (iv) to pay fees and
expenses in connection with the foregoing and (v) for general corporate
purposes;

 

WHEREAS, Company has agreed to secure all of its Obligations by granting to
Collateral Agent, for the benefit of Secured Parties, a First Priority Lien on
substantially all of its assets, including a pledge of all of the Capital Stock
of its Domestic Subsidiaries and 65% of the Capital Stock of each of its
directly-owned Foreign Subsidiaries; and

 

WHEREAS, Guarantors have agreed to guarantee the obligations of Company
hereunder and to secure their respective Obligations by granting to Collateral
Agent, for the benefit of Secured Parties, a First Priority Lien on
substantially all of their respective assets, including a pledge of all of the
Capital Stock of each of their respective Domestic Subsidiaries and 65% of the
Capital Stock of each of their respective directly-owned Foreign Subsidiaries.

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:



--------------------------------------------------------------------------------

SECTION 1. DEFINITIONS AND INTERPRETATION

 

1.1. Definitions. The following terms used herein, including in the preamble,
recitals, exhibits and schedules hereto, shall have the following meanings:

 

“Accountants” means McGladrey & Pullen, LLP, or such other firm of independent
certified public accountants of recognized national standing as shall be
selected by Company and reasonably satisfactory to the Administrative Agent.

 

“Act” as defined in Section 4.29.

 

“Adjusted Eurodollar Rate” means, for any Interest Rate Determination Date with
respect to an Interest Period for a Eurodollar Rate Loan, (a) the rate per annum
(rounded to the nearest 1/100 of 1%) equal to the rate determined by
Administrative Agent to be the offered rate which appears on the page of the
Telerate Screen which displays an average British Bankers Association Interest
Settlement Rate (such page currently being page number 3740 or 3750, as
applicable) for deposits (for delivery on the first day of such period) with a
term equivalent to such period in Dollars, determined as of approximately 11:00
a.m. (London, England time) on such Interest Rate Determination Date, or (b) in
the event the rate referenced in the preceding clause (a) does not appear on
such page or service or if such page or service shall cease to be available, the
rate per annum (rounded to the nearest 1/100 of 1%) equal to the rate determined
by Administrative Agent to be the offered rate on such other page or other
service which displays an average British Bankers Association Interest
Settlement Rate for deposits (for delivery on the first day of such period) with
a term equivalent to such period in Dollars, determined as of approximately
11:00 a.m. (London, England time) on such Interest Rate Determination Date, or
(c) in the event the rates referenced in the preceding clauses (a) and (b) are
not available, the rate per annum (rounded to the nearest 1/100 of 1%) equal to
the offered quotation rate to first class banks in the London interbank market
by Administrative Agent for deposits (for delivery on the first day of the
relevant period) in Dollars of amounts in same day funds comparable to the
principal amount of the applicable Loan of Administrative Agent, in its capacity
as a Lender, for which the Adjusted Eurodollar Rate is then being determined
with maturities comparable to such period as of approximately 11:00 a.m.
(London, England time) on such Interest Rate Determination Date.

 

“Administrative Agent” as defined in the preamble hereto.

 

“Adverse Proceeding” means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration at law or in
equity, or before or by any Governmental Authority, domestic or foreign
(including any Environmental Claims), whether pending or, to the knowledge of
Company or any of its Subsidiaries, threatened against Company or any of its
Subsidiaries or any property of Company or any of its Subsidiaries.

 

“Affected Lender” as defined in Section 2.17(b).

 

“Affected Loans” as defined in Section 2.17(b).

 

2



--------------------------------------------------------------------------------

“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power (i) to vote 5% or more of the Securities having
ordinary voting power for the election of directors of such Person or (ii) to
direct or cause the direction of the management and policies of that Person,
whether through the ownership of voting securities or by contract or otherwise.

 

“Affiliation Agreements” means each Master Affiliation Agreement and any
additional or replacement affiliation or similar agreement between Company or
any Subsidiary and Univision or TeleFutura (provided, in the event (i) such
additional or replacement agreement is not in substantially the form of the
Master Affiliation Agreements existing on the Closing Date, (ii) such agreement
is a Material Contract and (iii) the changes in such agreement from the Master
Affiliation Agreements existing on the Closing Date would be materially adverse
to the Company, the applicable Subsidiary or the Lenders, such agreement shall
be in form reasonably satisfactory to the Administrative Agent), or between
Company or any Subsidiary and another network or programmer, or between the
licensee of any broadcast station subject to a Program Services Agreement and
Univision or TeleFutura (provided, in the event (i) such additional or
replacement agreement is not in substantially the form of the Master Affiliation
Agreements existing on the Closing Date, (ii) such agreement is a Material
Contract and (iii) the changes in such agreement from the Master Affiliation
Agreements existing on the Closing Date would be materially adverse to the
Company, the applicable Subsidiary or the Lenders, such agreement shall be in
form reasonably satisfactory to the Administrative Agent) or another network or
programmer, and all side letters or other agreements relating thereto, as such
agreements may be further amended from time to time in accordance with the terms
hereof.

 

“Agent” means each of the Syndication Agents, Administrative Agent, Collateral
Agent and each of the Documentation Agents.

 

“Aggregate Amounts Due” as defined in Section 2.16.

 

“Aggregate Payments” as defined in Section 7.2.

 

“Agreement” means this Credit and Guaranty Agreement, dated as of September 29,
2005, as it may be amended, supplemented or otherwise modified from time to
time.

 

“Applicable Margin” means (i) with respect to Revolving Loans that are
Eurodollar Rate Loans, (a) from the Closing Date until the beginning of the
first Interest Period occurring after the date on which the Company delivers to
the Lenders the Compliance Certificate and financial statements for the first
full Fiscal Quarter after the Closing Date, a percentage, per annum, determined
by reference to the following table as if the Leverage Ratio then in effect were
greater than 5.50:1.00 and less than or equal to 6.00:1.00; and (b) thereafter,
a percentage, per annum, determined by reference to the Leverage Ratio in effect
from time to time as set forth below:

 

3



--------------------------------------------------------------------------------

Leverage

Ratio

--------------------------------------------------------------------------------

  

Applicable Margin

for Revolving Loans

--------------------------------------------------------------------------------

> 6.50:1.00

   2.00%

£ 6.50:1.00

> 6.00:1.00

   1.75%

£ 6.00:1.00

> 5.50:1.00

   1.50%

£ 5.50:1.00

> 5.00:1.00

   1.25%

£ 5.00:1.00

   1.00%

 

and (ii) with respect to Revolving Loans that are Base Rate Loans, an amount
equal to (a) the Applicable Margin for Eurodollar Rate Loans as set forth in
clause (i)(a) or (i)(b) above, as applicable, minus (b) 1.00% per annum. No
change in the Applicable Margin shall be effective until the date on which
Administrative Agent shall have received the applicable financial statements and
a Compliance Certificate pursuant to Section 5.1(c) calculating the Leverage
Ratio. At any time Company has not submitted to Administrative Agent the
applicable information as and when required under Section 5.1(c), the Applicable
Margin shall be determined as if the Leverage Ratio were in excess of 6.50:1.00.
On the date of receipt of the applicable information under Section 5.1(c),
Administrative Agent shall give each Lender telefacsimile or telephonic notice
(confirmed in writing) of the Applicable Margin in effect from such date.

 

“Applicable Mexican Investment Amount” means, as of any date of determination,
the applicable amount (the “Maximum Amount”) set forth below based on the
Leverage Ratio as of Company’s most-recently ended Fiscal Quarter:

 

Leverage Ratio

--------------------------------------------------------------------------------

   Maximum Amount


--------------------------------------------------------------------------------

Greater than 6.0 to 1.0

   $ 50,000,000

Less than or equal to 6.0 to 1.0,

but greater than 5.0:1.0

   $ 75,000,000

Less than or equal to 5.0 to 1.0,

but greater than 4.0:1.0

   $ 100,000,000

Less than or equal to 4.0 to 1.0

   $ 125,000,000

 

provided, that (i) in the event that a decrease in the Leverage Ratio causing an
increase in the Maximum Amount is followed by an increase in the Leverage Ratio
resulting in a lower Maximum Amount, in each case in accordance with the table
set forth above, in no event shall a Permitted Acquisition or Investment in
Mexico already consummated or committed to be

 

4



--------------------------------------------------------------------------------

consummated in accordance with the higher Maximum Amount then be deemed to be in
violation of this Agreement and (ii) the Maximum Amount shall not include
Company’s Investments in Mexico existing immediately prior to the Closing Date.

 

“Asset Sale” means a sale, lease or sub-lease (as lessor or sublessor), sale and
leaseback, assignment, conveyance, transfer or other disposition (including by
means of a merger, consolidation, amalgamation, joint venture or other
substantive combination, but excluding any Asset Swap), to any Person (other
than Company or any Guarantor), in one transaction or a series of related
transactions, of all or any part of Company’s or any of its Subsidiaries’
businesses, assets or properties of any kind, whether real, personal, or mixed
and whether tangible or intangible, whether now owned or hereafter acquired,
including, without limitation, the Capital Stock of any of Company’s
Subsidiaries, other than (i) inventory (or other assets) sold or leased in the
ordinary course of business and disposition of surplus, or obsolete or worn-out
equipment (excluding any such sales by operations or divisions discontinued or
to be discontinued), (ii) the non-exclusive licensing of patents, trademarks and
other intellectual property rights granted by Company or any of its Subsidiaries
in the ordinary course of business, (iii) leases of interests in real property
entered into in the ordinary course of business, (iv) the surrender of waiver of
contractual rights or the settlement, release or surrender of contracts or tort
claims in the ordinary course of business, (v) disposition of Cash and Cash
Equivalents, (vi) the disposition of the San Jose radio station assets on
substantially the terms disclosed to the Administrative Agent prior to the
Closing Date, (vii) the disposition of the San Francisco radio station assets on
substantially the terms disclosed to the Administrative Agent prior to the
Closing Date and (viii) sales of other assets for aggregate consideration of
less than $1,000,000 with respect to any transaction or series of related
transactions and less than $3,000,000 in the aggregate during any Fiscal Year.

 

“Asset Swap” means any transfer of assets of Company or any of its Subsidiaries
to any Person other than to Company or any of its wholly-owned Domestic
Subsidiaries in exchange for assets of such Person.

 

“Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Exhibit E, with such amendments or modifications as
may be approved by Administrative Agent.

 

“Assignment Effective Date” as defined in Section 10.6(b).

 

“Authorized Officer” means, as applied to any Person, any individual holding the
position of chairman of the board (if an officer), chief executive officer,
president or one of its vice presidents (or the equivalent thereof), and such
Person’s chief financial officer or treasurer.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

 

“Base Rate” means, for any day, a rate per annum equal to the greater of (i) the
Prime Rate in effect on such day and (ii) the Federal Funds Effective Rate in
effect on such day plus  1/2 of 1%. Any change in the Base Rate due to a change
in the Prime Rate or the Federal

 

5



--------------------------------------------------------------------------------

Funds Effective Rate shall be effective on the effective day of such change in
the Prime Rate or the Federal Funds Effective Rate, respectively.

 

“Base Rate Loan” means a Loan bearing interest at a rate determined by reference
to the Base Rate.

 

“Beneficiary” means each Agent, Issuing Bank, Lender and Lender Counterparty.

 

“Business Day” means (i) any day excluding Saturday, Sunday and any day which is
a legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such state are authorized or required by law or
other governmental action to close and (ii) with respect to all notices,
determinations, fundings and payments in connection with the Adjusted Eurodollar
Rate or any Eurodollar Rate Loans, the term “Business Day” shall mean any day
which is a Business Day described in clause (i) and which is also a day for
trading by and between banks in Dollar deposits in the London interbank market.

 

“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.

 

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation),
including, without limitation, partnership interests and membership interests,
and any and all warrants, rights or options to purchase or other arrangements or
rights to acquire any of the foregoing.

 

“Cash” means money, currency or a credit balance in any demand or Deposit
Account.

 

“Cash Collateral Deposit” means cash deposits made by Company to the Collateral
Agent, to be held by the Collateral Agent as Collateral pursuant to the Pledge
and Security Agreement, for the reimbursement of drawings under Letters of
Credit.

 

“Cash Equivalents” means, as at any date of determination, (i) marketable
securities (a) issued or directly and unconditionally guaranteed as to interest
and principal by the United States Government or (b) issued by any agency of the
United States the obligations of which are backed by the full faith and credit
of the United States, in each case maturing within one year after such date;
(ii) marketable direct obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing within one year after such date
and having, at the time of the acquisition thereof, a rating of at least A-1
from S&P or at least P-1 from Moody’s; (iii) commercial paper maturing no more
than one year from the date of creation thereof and having, at the time of the
acquisition thereof, a rating of at least A-1 from S&P or at least P-1 from
Moody’s; (iv) certificates of deposit or bankers’ acceptances maturing within
one year after such date and issued or accepted by any Lender or by any
commercial bank organized under the laws of the United States of America or any
state thereof or the District of Columbia that (a) is at least “adequately
capitalized” (as defined in the regulations of its primary Federal banking
regulator) and (b) has Tier 1 capital (as defined in such regulations) of not
less than $100,000,000; and (v)

 

6



--------------------------------------------------------------------------------

shares of any money market mutual fund that (a) has substantially all of its
assets invested continuously in the types of investments referred to in clauses
(i) and (ii) above, (b) has net assets of not less than $500,000,000, and
(c) has the highest rating obtainable from either S&P or Moody’s.

 

“Certificate re Non-Bank Status” means a certificate substantially in the form
of Exhibit F.

 

“Change of Control” means, at any time, the occurrence of any of the following:
(a) any Person or “group” (within the meaning of Rules 13d-3 and 13d-5 under the
Exchange Act) other than the Principals (i) shall have acquired beneficial
ownership of (A) more than 35% on a fully diluted basis of the aggregated Voting
Power of the Capital Stock of Company and (B) a percentage of the aggregated
Voting Power of the Capital Stock of Company on a fully-diluted basis that is
greater than the percentage of the aggregated Voting Power of the Capital Stock
of Company on a fully-diluted basis then held by the Principals, taken together,
or (ii) shall have obtained the power (whether or not exercised) to elect a
majority of the members of the board of directors (or similar governing body) of
Company; (b) the adoption of a plan relating to the liquidation or dissolution
of Company; or (c) the first day on which a majority of the members of the board
of directors of Company are not Continuing Directors.

 

“Class” means (i) with respect to Lenders, each of the following classes of
Lenders: (a) Lenders having Term Loan Exposure, (b) Lenders having Revolving
Exposure and (c) Lenders having Incremental Loan Exposure, and (ii) with respect
to Loans, each of the following classes of Loans: (a) Term Loans, (b) Revolving
Loans and (c) Incremental Loans.

 

“Closing Date” means September 29, 2005.

 

“Closing Date Certificate” means a Closing Date Certificate substantially in the
form of Exhibit G-1.

 

“Collateral” means, collectively, all of the real, personal and mixed property
(including Capital Stock) in which Liens are purported to be granted pursuant to
the Collateral Documents as security for the Obligations.

 

“Collateral Agent” as defined in the preamble hereto.

 

“Collateral Documents” means the Pledge and Security Agreement, the Mortgages, a
Consent to Assign with respect to each Master Affiliation Agreement and all
other agreements or instruments required to create or perfect a security
interest in the Collateral executed in connection herewith, in each case
executed and delivered by an officer of the relevant Credit Party, each Control
Agreement entered into pursuant thereto, each UCC-1 Financing Statement and
amendments thereto, if any, and all other instruments, documents and agreements
delivered by any Credit Party pursuant to this Agreement or any of the other
Credit Documents in order to grant to Collateral Agent, for the benefit of
Lenders, a Lien on any real, personal or mixed property of that Credit Party as
security for the Obligations.

 

7



--------------------------------------------------------------------------------

“Collateral Questionnaire” means a certificate in form satisfactory to
Collateral Agent that provides information with respect to the personal or mixed
property of each Credit Party.

 

“Commitment” means any Revolving Commitment, Term Loan Commitment or Incremental
Loan Commitment.

 

“Communications Act” means the Communications Act of 1934, as amended (or any
successor statute), and the rules, regulations and published decisions issued
thereunder, as from time to time in effect.

 

“Company” as defined in the preamble hereto.

 

“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit C.

 

“Consent to Assign” means (i) a Consent to Assign and Encumber executed by
Univision in favor of the Collateral Agent with respect to each Affiliation
Agreement to which Univision is a party, (ii) a Consent to Assign and Encumber
executed by TeleFutura in favor of the Collateral Agent with respect to each
Affiliation Agreement to which TeleFutura is a party and (iii) any other written
consent reasonably requested by the Collateral Agent with respect to any
Material Contract, in each case as such consents may be amended or modified from
time to time in accordance with the terms hereof.

 

“Consideration” means with respect to any Permitted Acquisition, the aggregate
consideration, in whatever form (including, without limitation, cash payments,
the principal amount of promissory notes and Indebtedness assumed, the aggregate
amounts payable to acquire, extend and exercise any option, the aggregate amount
payable under Non-Compete Agreements and management agreements, and the fair
market value of other property delivered, but excluding the value of Capital
Stock of the Company issued or transferred in connection therewith) paid,
delivered or assumed by Company or any Subsidiary for such Permitted
Acquisition, excluding reasonable proration expenses, brokerage commissions,
legal fees and other transaction costs.

 

“Consolidated Adjusted EBITDA” means, for any period, an amount determined for
Company and its Subsidiaries on a consolidated basis equal to (i) the sum,
without duplication, of the amounts for such period of (a) Consolidated Net
Income, (b) Consolidated Interest Expense, (c) provisions for taxes based on
income, (d) total depreciation expense, (e) total amortization expense,
(f) other non-Cash items reducing Consolidated Net Income (excluding any such
non-Cash item to the extent that it represents an accrual or reserve for
potential Cash items in any future period or amortization of a prepaid expense
item that was paid in Cash in a prior period), and (g) all charges, premiums or
expenses incurred in connection with the repurchase or redemption of the Senior
Subordinated Notes or the establishment of the credit facilities contemplated
hereby, minus (ii) other non-Cash items increasing Consolidated Net Income for
such period (excluding any such non-Cash item to the extent it represents the
reversal of an accrual or reserve for potential future Cash item made in any
prior period).

 

8



--------------------------------------------------------------------------------

“Consolidated Capital Expenditures” means, for any period, the aggregate of all
expenditures of Company and its Subsidiaries during such period determined on a
consolidated basis that, in accordance with GAAP, are or should be included in
“purchase of property and equipment” or similar items reflected in the
consolidated statement of cash flows of Company and its Subsidiaries (excluding
herefrom the Consideration paid in connection with any Permitted Acquisition).

 

“Consolidated Cash Interest Expense” means, for any period, Consolidated
Interest Expense for such period, excluding any amount not payable in Cash.

 

“Consolidated Current Assets” means, as at any date of determination, the assets
of Company and its Subsidiaries on a consolidated basis that properly are
classified as current assets in conformity with GAAP, excluding Cash and Cash
Equivalents.

 

“Consolidated Current Liabilities” means, as at any date of determination, the
liabilities of Company and its Subsidiaries on a consolidated basis that
properly are classified as current liabilities in conformity with GAAP,
excluding the current portion of long term debt.

 

“Consolidated Excess Cash Flow” means, for any period, an amount (if positive)
equal to: (i) the sum, without duplication, of the amounts for such period of
(a) Consolidated Adjusted EBITDA, plus (b) the Consolidated Working Capital
Adjustment, minus (ii) the sum, without duplication, of the amounts for such
period of (a) voluntary and scheduled repayments of Consolidated Total Debt
(excluding repayments of Revolving Loans except to the extent the Revolving
Commitments are permanently reduced in connection with such repayments),
(b) Consolidated Capital Expenditures (net of any proceeds of (y) any related
financings with respect to such expenditures and (z) any sales of assets used to
finance such expenditures), (c) Consolidated Cash Interest Expense, and
(d) provisions for current taxes based on income of Company and its Subsidiaries
and payable in cash with respect to such period.

 

“Consolidated Fixed Charges” means, for any period, the sum, without
duplication, of the amounts determined for Company and its Subsidiaries on a
consolidated basis equal to (i) Consolidated Cash Interest Expense,
(ii) scheduled payments of principal on Consolidated Total Debt,
(iii) Consolidated Capital Expenditures (net of any proceeds of (y) any related
financings with respect to such expenditures and (z) any sales of assets used to
finance such expenditures) and (iv) the portion of taxes based on income
actually paid in cash and provisions for cash income taxes.

 

“Consolidated Interest Expense” means, for any period, total interest expense
(including that portion attributable to Capital Leases in accordance with GAAP)
of, plus interest and capitalized in such period by, Company and its
Subsidiaries on a consolidated basis in accordance with GAAP.

 

“Consolidated Net Income” means, for any period, (i) the net income (or loss) of
Company and its Subsidiaries on a consolidated basis for such period taken as a
single accounting period determined in conformity with GAAP, minus (ii) (a) the
income (or loss) of any Person (other than a Subsidiary of Company) in which any
other Person (other than Company or any of its Subsidiaries) has a joint
interest, except to the extent of the amount of

 

9



--------------------------------------------------------------------------------

dividends or other distributions actually paid to Company or any of its
Subsidiaries by such Person during such period, (b) the income (or loss) of any
Person accrued prior to the date it becomes a Subsidiary of Company or is merged
into or consolidated with Company or any of its Subsidiaries or that Person’s
assets are acquired by Company or any of its Subsidiaries, (c) the income of any
Subsidiary of Company to the extent that the declaration or payment of dividends
or similar distributions by that Subsidiary of that income is not at the time
permitted by operation of the terms of its charter or any consensual restriction
in any agreement or instrument applicable to that Subsidiary, (d) any after-tax
gains (and plus losses) attributable to Asset Sales or returned surplus assets
of any Pension Plan, and (e) (to the extent not included in clauses (a) through
(d) above) any net extraordinary gains (and plus any net extraordinary losses).

 

“Consolidated Total Debt” means, as at any date of determination, the aggregate
stated balance sheet amount of all Indebtedness of Company and its Subsidiaries
determined on a consolidated basis in accordance with GAAP.

 

“Consolidated Working Capital” means, as at any date of determination, the
excess of Consolidated Current Assets over Consolidated Current Liabilities.

 

“Consolidated Working Capital Adjustment” means, for any period on a
consolidated basis, the amount (which may be a negative number) by which
Consolidated Working Capital as of the beginning of such period exceeds (or is
less than) Consolidated Working Capital as of the end of such period.

 

“Continuing Directors” means as of any date of determination, any member of the
board of directors of Company who (i) was a member of or nominated to such board
of directors on the Closing Date or (ii) was nominated for election by the board
of directors of Company, a majority of whom were Continuing Directors.

 

“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.

 

“Control Agreement” means a control agreement, restricted account agreement or
similar agreement or document, in each case in form and substance reasonably
satisfactory to the Collateral Agent and entered into for the purpose of
perfecting a security interest in one or more deposit accounts or securities
accounts of Company and/or its Subsidiaries.

 

“Contributing Guarantors” as defined in Section 7.2.

 

“Conversion/Continuation Date” means the effective date of a continuation or
conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.

 

“Conversion/Continuation Notice” means a Conversion/Continuation Notice
substantially in the form of Exhibit A-2.

 

“Counterpart Agreement” means a Counterpart Agreement substantially in the form
of Exhibit H delivered by a Credit Party pursuant to Section 5.10.

 

10



--------------------------------------------------------------------------------

“Credit Date” means the date of a Credit Extension.

 

“Credit Document” means any of this Agreement, the Notes, if any, the Collateral
Documents, any documents or certificates executed by Company in favor of Issuing
Bank relating to Letters of Credit, and all other documents, instruments or
agreements executed and delivered by a Credit Party for the benefit of any
Agent, Issuing Bank or any Lender in connection herewith.

 

“Credit Extension” means the making of a Loan or the issuing of a Letter of
Credit.

 

“Credit Party” means the Company and each Guarantor.

 

“Currency Agreement” means any foreign exchange contract, currency swap
agreement, futures contract, option contract, synthetic cap or other similar
agreement or arrangement, each of which is for the purpose of hedging the
foreign currency risk associated with Company’s and its Subsidiaries’ operations
and not for speculative purposes.

 

“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.

 

“Default Excess” means, with respect to any Defaulting Lender, the excess, if
any, of such Defaulting Lender’s Pro Rata Share of the aggregate outstanding
principal amount of Loans of all Lenders (calculated as if all Defaulting
Lenders (including such Defaulting Lender) had funded all of their respective
Defaulted Loans) over the aggregate outstanding principal amount of all Loans of
such Defaulting Lender.

 

“Default Period” means, with respect to any Defaulting Lender, the period
commencing on the date of the applicable Funding Default and ending on the
earliest of the following dates: (i) the date on which all Commitments are
cancelled or terminated and/or the Obligations are declared or become
immediately due and payable, (ii) the date on which (a) the Default Excess with
respect to such Defaulting Lender shall have been reduced to zero (whether by
the funding by such Defaulting Lender of any Defaulted Loans of such Defaulting
Lender or by the non-pro rata application of any voluntary or mandatory
prepayments of the Loans in accordance with the terms of Section 2.12 or
Section 2.13 or by a combination thereof) and (b) such Defaulting Lender shall
have delivered to Company and Administrative Agent a written reaffirmation of
its intention to honor its obligations hereunder with respect to its
Commitments, and (iii) the date on which Company, Administrative Agent and
Requisite Lenders waive all Funding Defaults of such Defaulting Lender in
writing.

 

“Defaulted Loan” as defined in Section 2.21.

 

“Defaulting Lender” as defined in Section 2.21.

 

“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.

 

11



--------------------------------------------------------------------------------

“Documentation Agents” as defined in the preamble hereto.

 

“Dollars” and the sign “$” mean the lawful money of the United States of
America.

 

“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States of America, any State thereof or the District of Columbia.

 

“Eligible Assignee” means (i) any Lender, any Affiliate of any Lender and any
Related Fund (any two or more Related Funds being treated as a single Eligible
Assignee for all purposes hereof), and (ii) any commercial bank, insurance
company, investment or mutual fund or other entity that is an “accredited
investor” (as defined in Regulation D under the Securities Act) and which
extends credit or buys loans as one of its businesses; provided, no Affiliate of
Company shall be an Eligible Assignee.

 

“Employee Benefit Plan” means any “employee benefit plan” as defined in
Section 3(3) of ERISA which is or was sponsored, maintained or contributed to
by, or required to be contributed by, Company, any of its Subsidiaries or any of
their respective ERISA Affiliates.

 

“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order or
directive (conditional or otherwise), by any Governmental Authority or any other
Person, arising (i) pursuant to or in connection with any actual or alleged
violation of any Environmental Law; (ii) in connection with any Hazardous
Material or any actual or alleged Hazardous Materials Activity; or (iii) in
connection with any actual or alleged damage, injury, threat or harm to health,
safety, natural resources or the environment.

 

“Environmental Laws” means any and all current or future foreign or domestic,
federal or state (or any subdivision of either of them), statutes, ordinances,
orders, rules, regulations, judgments, Governmental Authorizations, or any other
requirements of Governmental Authorities relating to (i) environmental matters,
including those relating to any Hazardous Materials Activity; (ii) the
generation, use, storage, transportation or disposal of Hazardous Materials; or
(iii) occupational safety and health, industrial hygiene, land use or the
protection of human, plant or animal health or welfare, in any manner applicable
to Company or any of its Subsidiaries or any Facility.

 

“Equity Offering” mean the sale or issuance (or reissuance) by Company or any
Subsidiary of any equity interest (common stock, preferred stock, partnership
interests, member interests or otherwise) or any options, warrants, convertible
securities or other rights to purchase such beneficial or equity interests,
other than any such issuances or sale to the Company or any Subsidiary.

 

“Equityholder Agreements” means each shareholder agreement, member agreement,
partner agreement, voting agreement, buy-sell agreement, option, warrant, put,
call, right of first refusal, and any other agreement or instrument with
conversion rights into equity of Company between Company and any holder or
prospective holder of any equity interest of Company (including interests
convertible into such equity).

 

12



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto.

 

“ERISA Affiliate” means, as applied to any Person, (i) any corporation which is
a member of a controlled group of corporations within the meaning of
Section 414(b) of the Internal Revenue Code of which that Person is a member;
(ii) any trade or business (whether or not incorporated) which is a member of a
group of trades or businesses under common control within the meaning of
Section 414(c) of the Internal Revenue Code of which that Person is a member;
and (iii) any member of an affiliated service group within the meaning of
Section 414(m) or (o) of the Internal Revenue Code of which that Person, any
corporation described in clause (i) above or any trade or business described in
clause (ii) above is a member. Any former ERISA Affiliate of Company or any of
its Subsidiaries shall continue to be considered an ERISA Affiliate of Company
or any such Subsidiary within the meaning of this definition with respect to the
period such entity was an ERISA Affiliate of Company or such Subsidiary and with
respect to liabilities arising after such period for which Company or such
Subsidiary is liable under the Internal Revenue Code or ERISA.

 

“ERISA Event” means (i) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for 30-day notice to the PBGC has been
waived by regulation); (ii) the failure to meet the minimum funding standard of
Section 412 of the Internal Revenue Code with respect to any Pension Plan
(whether or not waived in accordance with Section 412(d) of the Internal Revenue
Code) or the failure to make by its due date a required installment under
Section 412(m) of the Internal Revenue Code with respect to any Pension Plan or
the failure to make any required contribution to a Multiemployer Plan; (iii) the
provision by the administrator of any Pension Plan pursuant to
Section 4041(a)(2) of ERISA of a notice of intent to terminate such plan in a
distress termination described in Section 4041(c) of ERISA; (iv) the withdrawal
by Company, any of its Subsidiaries or any of their respective ERISA Affiliates
from any Pension Plan with two or more contributing sponsors or the termination
of any such Pension Plan resulting in liability to Company, any of its
Subsidiaries or any of their respective Affiliates pursuant to Section 4063 or
4064 of ERISA; (v) the institution by the PBGC of proceedings to terminate any
Pension Plan, or the occurrence of any event or condition which might constitute
grounds under ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (vi) the imposition of liability on Company, any
of its Subsidiaries or any of their respective ERISA Affiliates pursuant to
Section 4062(e) or 4069 of ERISA or by reason of the application of
Section 4212(c) of ERISA; (vii) the withdrawal of Company, any of its
Subsidiaries or any of their respective ERISA Affiliates in a complete or
partial withdrawal (within the meaning of Sections 4203 and 4205 of ERISA) from
any Multiemployer Plan if there is any potential liability therefor, or the
receipt by Company, any of its Subsidiaries or any of their respective ERISA
Affiliates of notice from any Multiemployer Plan that it is in reorganization or
insolvency pursuant to Section 4241 or 4245 of ERISA, or that it intends to
terminate or has terminated under Section 4041A or 4042 of ERISA; (viii) the
occurrence of an act or omission which could give rise to the imposition on
Company, any of its Subsidiaries or any of their respective ERISA Affiliates of
fines, penalties, taxes or related charges under Chapter 43 of the Internal
Revenue Code or under Section 409, Section 502(c), (i) or (l), or Section 4071
of ERISA in respect of any Employee Benefit Plan; (ix) the assertion of a
material claim (other than routine claims for benefits) against any Employee
Benefit Plan other than a

 

13



--------------------------------------------------------------------------------

Multiemployer Plan or the assets thereof, or against Company, any of its
Subsidiaries or any of their respective ERISA Affiliates in connection with any
Employee Benefit Plan; (x) receipt from the Internal Revenue Service of notice
of the failure of any Pension Plan (or any other Employee Benefit Plan intended
to be qualified under Section 401(a) of the Internal Revenue Code) to qualify
under Section 401(a) of the Internal Revenue Code, or the failure of any trust
forming part of any Pension Plan to qualify for exemption from taxation under
Section 501(a) of the Internal Revenue Code; or (xi) the imposition of a Lien
pursuant to Section 401(a)(29) or 412(n) of the Internal Revenue Code or
pursuant to ERISA with respect to any Pension Plan.

 

“Eurodollar Rate Loan” means a Loan bearing interest at a rate determined by
reference to the Adjusted Eurodollar Rate.

 

“Event of Default” means each of the conditions or events set forth in
Section 8.1.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.

 

“Excluded Taxes” means, with respect to any Person, (i) taxes imposed on or
measured by such Person’s overall net income (however denominated), and
franchise taxes imposed on it (in lieu of net income taxes), by the jurisdiction
(or any political subdivision thereof) under the laws of which such Person is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (ii) any branch
profits taxes imposed by the United States or any similar tax imposed by any
other jurisdiction in which such Person is located and (iii) in the case of a
Non US Lender, any withholding tax that is imposed on amounts payable to such
Non US Lender at the time such Non US Lender becomes a party hereto (or
designates a new lending office) or is attributable to such Non US Lender’s
failure or inability (other than as a result of a change in law described in the
introductory sentence of Section 2.18) to comply with Section 2.19(c), except to
the extent that such Non US Lender (or its assignor, if any) was entitled, at
the time of designation of a new lending office (or assignment), to receive
additional amounts from Company with respect to such withholding tax pursuant to
Section 2.19(a).

 

“Existing Credit Facility” as defined in the recitals.

 

“Existing Indebtedness” means (i) Indebtedness and other obligations outstanding
under the Existing Credit Facility, and (ii) the Senior Subordinated Notes.

 

“Facility” means any real property (including all buildings, fixtures or other
improvements located thereon) now, hereafter or heretofore owned, leased,
operated or used by Company or any of its Subsidiaries or any of their
respective predecessors.

 

“Fair Market Value” means the value determined by the senior management of
Company in an officers’ certificate delivered to the Administrative Agent;
provided that with respect to assets which are purchased as part of a larger
transaction and are sold concurrently or within one year of such acquisition,
the senior management may, in determining Fair Market Value, take into account
the sale price of such assets, as well as the consideration in the overall
transaction.

 

14



--------------------------------------------------------------------------------

“Fair Share Contribution Amount” as defined in Section 7.2.

 

“Fair Share” as defined in Section 7.2.

 

“FCC” means the Federal Communications Commission or any successor thereto.

 

“FCC Authorizations” as defined in Section 4.17.

 

“Federal Funds Effective Rate” means for any day, the rate per annum (expressed,
as a decimal, rounded upwards, if necessary, to the next higher 1/100 of 1%)
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published by the Federal Reserve Bank of New York
on the Business Day next succeeding such day; provided, (i) if such day is not a
Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (ii) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate charged to Administrative Agent, in its capacity as a Lender, on
such day on such transactions as determined by Administrative Agent.

 

“Final Maturity Date” means the latest of the Term Loan Maturity Date, Revolving
Loan Commitment Termination Date and the Incremental Loan Maturity Date.

 

“Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of the
chief financial officer of Company that such financial statements fairly
present, in all material respects, the financial condition of Company and its
Subsidiaries as at the dates indicated and the results of their operations and
their cash flows for the periods indicated, subject to changes resulting from
audit and normal year-end adjustments.

 

“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that such Lien is the only Lien
to which such Collateral is subject, other than any Permitted Lien.

 

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

 

“Fiscal Year” means the fiscal year of Company and its Subsidiaries ending on
December 31 of each calendar year.

 

“Fixed Charge Coverage Ratio” means the ratio as of the last day of any Fiscal
Quarter of (i) Consolidated Adjusted EBITDA for the four-Fiscal Quarter Period
then ending, to (ii) Consolidated Fixed Charges for such four-Fiscal Quarter
Period.

 

“Flood Hazard Property” means any Real Estate Asset subject to a mortgage in
favor of Collateral Agent, for the benefit of the Lenders, and located in an
area designated by the Federal Emergency Management Agency as having special
flood or mud slide hazards.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

15



--------------------------------------------------------------------------------

“Funding Default” as defined in Section 2.21.

 

“Funding Guarantors” as defined in Section 7.2.

 

“Funding Notice” means a notice substantially in the form of Exhibit A-1.

 

“GAAP” means, subject to the limitations on the application thereof set forth in
Section 1.2, United States generally accepted accounting principles in effect as
of the date of determination thereof.

 

“Governmental Acts” means any act or omission, whether rightful or wrongful, of
any present or future de jure or de facto government or Governmental Authority.

 

“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity or officer
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to any government or any court, in each case whether
associated with a state of the United States, the United States, or a foreign
entity or government.

 

“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority.

 

“Grantor” as defined in the Pledge and Security Agreement.

 

“Guaranteed Obligations” as defined in Section 7.1.

 

“Guarantor” means each Domestic Subsidiary of Company.

 

“Guaranty” means the guaranty of each Guarantor set forth in Section 7.

 

“Harris” as defined in the preamble hereto.

 

“Hazardous Materials” means any chemical, material or substance, exposure to
which is prohibited, limited or regulated by any Governmental Authority or which
may or could pose a hazard to the health and safety of the owners, occupants or
any Persons in the vicinity of any Facility or to the indoor or outdoor
environment.

 

“Hazardous Materials Activity” means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Materials, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of any Hazardous Materials, and any corrective action or
response action with respect to any of the foregoing.

 

“Hedge Agreement” means an Interest Rate Agreement or a Currency Agreement
entered into with a Lender Counterparty in order to satisfy the requirements of
this

 

16



--------------------------------------------------------------------------------

Agreement or otherwise in the ordinary course of Company’s or any of its
Subsidiaries’ businesses.

 

“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum nonusurious interest rate than
applicable laws now allow.

 

“Historical Financial Statements” means as of the Closing Date, (i) the audited
financial statements of Company and its Subsidiaries, for the immediately
preceding three Fiscal Years, consisting of balance sheets and the related
consolidated statements of income and cash flows for such Fiscal Years, and
(ii) the unaudited financial statements of Company and its Subsidiaries as at
the most recently ended Fiscal Quarter, consisting of a balance sheet and the
related consolidated statements of income, stockholders’ equity and cash flows
for the three-, six-or nine-month period, as applicable, ending on such date,
and, in the case of clauses (i) and (ii), certified by the chief financial
officer of Company that they fairly present, in all material respects, the
financial condition of Company and its Subsidiaries as at the dates indicated
and the results of their operations and their cash flows for the periods
indicated, subject to changes resulting from audit and normal year-end
adjustments.

 

“Increased Amount Date” as defined in Section 2.23.

 

“Increased-Cost Lenders” as defined in Section 2.22.

 

“Incremental Loan” as defined in Section 2.23.

 

“Incremental Loan Commitment” means with respect to each Lender having an
Incremental Loan Commitment, the commitment to make Incremental Loans hereunder,
as the same may be adjusted pursuant to the provisions hereof.

 

“Incremental Loan Exposure” means, with respect to any Lender, as of any date of
determination, the outstanding principal amount of the Incremental Loans of such
Lender.

 

“Incremental Loan Lenders” as defined in Section 2.23.

 

“Incremental Loan Maturity Date” means the date set forth in the notice
delivered on the Increased Amount Date, which date(s) shall be on or after the
latest of the Revolving Loan Commitment Termination Date and the Term Loan
Maturity Date.

 

“Incremental Loan Note” means a promissory note in the form of Exhibit B-3, as
it may be amended, supplemented or otherwise modified from time to time.

 

“Indebtedness”, as applied to any Person, means, without duplication, (i) all
indebtedness for borrowed money; (ii) that portion of obligations with respect
to Capital Leases that is properly classified as a liability on a balance sheet
in conformity with GAAP; (iii) notes payable and drafts accepted representing
extensions of credit whether or not representing obligations for borrowed money;
(iv) any obligation owed for all or any part of the deferred

 

17



--------------------------------------------------------------------------------

purchase price of property or services (excluding any such obligations incurred
under ERISA, deferred compensation, or trade payables incurred in the ordinary
course of business), which purchase price is (a) due more than six months from
the date of incurrence of the obligation in respect thereof or (b) evidenced by
a note or similar written instrument; (v) all indebtedness secured by any Lien
on any property or asset owned or held by that Person regardless of whether the
indebtedness secured thereby shall have been assumed by that Person or is
nonrecourse to the credit of that Person; (vi) the face amount of any letter of
credit issued for the account of that Person or as to which that Person is
otherwise liable for reimbursement of drawings; (vii) the direct or indirect
guaranty, endorsement (otherwise than for collection or deposit in the ordinary
course of business), co-making, discounting with recourse or sale with recourse
by such Person of the Indebtedness of another; (viii) any obligation of such
Person the primary purpose or intent of which is to provide assurance to an
obligee that the Indebtedness of another obligor thereof will be paid or
discharged, or any agreement relating thereto will be complied with, or the
holders thereof will be protected (in whole or in part) against loss in respect
thereof; (ix) any liability of such Person for an Indebtedness of another
through any agreement (contingent or otherwise) (a) to purchase, repurchase or
otherwise acquire such obligation or any security therefor, or to provide funds
for the payment or discharge of such obligation (whether in the form of loans,
advances, stock purchases, capital contributions or otherwise) or (b) to
maintain the solvency or any balance sheet item, level of income or financial
condition of another if, in the case of any agreement described under subclauses
(a) or (b) of this clause (ix), the primary purpose or intent thereof is as
described in clause (viii) above; and (x) the net obligations of such Person in
respect of any exchange traded or over the counter derivative transaction,
including, without limitation, any Interest Rate Agreement and Currency
Agreement, whether entered into for hedging or speculative purposes; provided,
in no event shall obligations under any Interest Rate Agreement and any Currency
Agreement be deemed “Indebtedness” for any purpose under Section 6.8.

 

“Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses, damages (including natural resource damages), penalties,
claims (including Environmental Claims), actions, judgments, suits, costs
(including the costs of any investigation, study, sampling, testing, abatement,
cleanup, removal, remediation or other response action necessary to remove,
remediate, clean up or abate any Hazardous Materials Activity), expenses and
disbursements of any kind or nature whatsoever (including the reasonable fees
and disbursements of counsel for Indemnitees in connection with any
investigative, administrative or judicial proceeding commenced or threatened by
any Person, whether or not any such Indemnitee shall be designated as a party or
a potential party thereto, and any fees or expenses incurred by Indemnitees in
enforcing this indemnity), whether direct, indirect or consequential and whether
based on any federal, state or foreign laws, statutes, rules or regulations
(including securities and commercial laws, statutes, rules or regulations and
Environmental Laws), on common law or equitable cause or on contract or
otherwise, that may be imposed on, incurred by, or asserted against any such
Indemnitee, in any manner relating to or arising out of (i) this Agreement or
the other Credit Documents or the transactions contemplated hereby or thereby
(including the Lenders’ agreement to make Credit Extensions or the use or
intended use of the proceeds thereof, or any enforcement of any of the Credit
Documents (including any sale of, collection from, or other realization upon any
of the Collateral or the enforcement of the Guaranty)); (ii) the statements of
the Company contained in the engagement letter delivered by any Lender to
Company with respect to the transactions contemplated by this Agreement; or
(iii)

 

18



--------------------------------------------------------------------------------

any Environmental Claim or any Hazardous Materials Activity relating to or
arising from, directly or indirectly, any past or present activity, operation,
land ownership, or practice of Company or any of its Subsidiaries.

 

“Indemnitee” as defined in Section 10.3.

 

“Installment” as defined in Section 2.11(a).

 

“Installment Date” as defined in Section 2.11(a).

 

“Interest Payment Date” means each January 1, April 1, July 1 and October 1 of
each year, commencing on the first such date to occur after the Closing Date and
the final maturity date of such Loan and, in connection with Incremental Loans,
commencing on the first such date following the Increased Amount Date through
the final maturity date of such Loan.

 

“Interest Period” means, in connection with a Eurodollar Rate Loan, an interest
period of one-, two-, three- or six-months (or, with respect to the period from
the Closing Date until September 30, 2005, one day), as selected by Company in
the applicable Funding Notice or Conversion/Continuation Notice, (i) initially,
commencing on the Credit Date or Conversion/Continuation Date thereof, as the
case may be; and (ii) thereafter, commencing on the day on which the immediately
preceding Interest Period expires; provided, (a) if an Interest Period would
otherwise expire on a day that is not a Business Day, such Interest Period shall
expire on the next succeeding Business Day unless no further Business Day occurs
in such month, in which case such Interest Period shall expire on the
immediately preceding Business Day; (b) any Interest Period that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall, subject to clauses (c), (d) and (e), of this definition, end on
the last Business Day of a calendar month; (c) no Interest Period with respect
to any Term Loans shall extend beyond the Term Loan Maturity Date; (d) no
Interest Period with respect to any portion of the Revolving Loans shall extend
beyond the Revolving Commitment Termination Date; and (e) no Interest Period
with respect to any Incremental Loans shall extend beyond the Incremental Loan
Maturity Date.

 

“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement, interest rate hedging agreement
or other similar agreement or arrangement, each of which is for the purpose of
hedging the interest rate exposure associated with Company’s and its
Subsidiaries’ operations and not for speculative purposes.

 

“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two Business Days prior to the first day of such Interest
Period.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to
the date hereof and from time to time hereafter, and any successor statute.

 

“Investment” means (i) any direct or indirect purchase or other acquisition by
Company or any of its Subsidiaries of, or of a beneficial interest in, any of
the Securities of any other Person (other than a Guarantor); and (ii) any direct
or indirect loan, advance (other than advances to employees for moving,
entertainment and travel expenses, drawing accounts and

 

19



--------------------------------------------------------------------------------

similar expenditures in the ordinary course of business) or capital contribution
by Company or any of its Subsidiaries to any other Person (other than Company or
any Guarantor), including all indebtedness and accounts receivable from that
other Person that are not current assets or did not arise from sales of assets
or services provided to that other Person in the ordinary course of business.
The amount of any Investment shall be the original cost of such Investment plus
the cost of all additions thereto minus the amount of any return of capital with
respect to such Investment, without any adjustments for increases or decreases
in value, or write-ups, write-downs or write-offs with respect to such
Investment.

 

“Issuance Notice” means an Issuance Notice substantially in the form of
Exhibit A-3.

 

“Issuing Bank” means UBOC as Issuing Bank hereunder, together with its permitted
successors and assigns in such capacity.

 

“Joinder Agreement” means an agreement substantially in the form of Exhibit J.

 

“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form; provided, in no event
shall any corporate Subsidiary of any Person be considered to be a Joint Venture
to which such Person is a party.

 

“Lender” means each financial institution listed on the signature pages hereto
as a Lender, and any other Person that becomes a party hereto pursuant to an
Assignment Agreement or a Joinder Agreement.

 

“Lender Counterparty” means each Lender or any Affiliate of a Lender
counterparty to a Hedge Agreement (including any Person who is a Lender (and any
Affiliate thereof) as of the Closing Date but subsequently, whether before or
after entering into a Hedge Agreement, ceases to be a Lender) including, without
limitation, each such Affiliate that enters into a joinder agreement with
Collateral Agent.

 

“Letter of Credit” means a commercial or standby letter of credit issued or to
be issued by Issuing Bank pursuant to this Agreement.

 

“Letter of Credit Sublimit” means the lesser of (i) $50,000,000 and (ii) the
aggregate unused amount of the Revolving Commitments then in effect.

 

“Letter of Credit Usage” means, as at any date of determination, the sum of
(i) the maximum aggregate amount which is, or at any time thereafter may become,
available for drawing under all Letters of Credit then outstanding, and (ii) the
aggregate amount of all drawings under Letters of Credit honored by Issuing Bank
and not theretofore reimbursed by or on behalf of Company.

 

“Leverage Ratio” means the ratio as of the last day of any Fiscal Quarter or
other date of determination of (i) (x) Consolidated Total Debt as of such day
minus (y) the aggregate amount of Cash included in any Deposit Account over
which the Collateral Agent has “control” (within the meaning of Section 9-104 of
the UCC), up to a maximum of $20 million to (ii) Consolidated Adjusted EBITDA
for the four-Fiscal Quarter period ending on such date (or if

 

20



--------------------------------------------------------------------------------

such date of determination is not the last day of a Fiscal Quarter, for the
four-Fiscal Quarters period ending as of the most recently concluded Fiscal
Quarter).

 

“License Subsidiaries” means collectively, (i) Entravision Company, LLC, a
California limited liability company and (ii) any other Domestic Subsidiary
formed for the purpose of holding one or more Media Licenses and as to which the
Administrative Agent has given its written consent.

 

“Lien” means any lien, mortgage, pledge, assignment, security interest, charge
or encumbrance of any kind (including any agreement to give any of the
foregoing, any conditional sale or other title retention agreement, and any
lease in the nature thereof) and any option, trust or other preferential
arrangement having the practical effect of any of the foregoing.

 

“Loan” means a Term Loan, a Revolving Loan and an Incremental Loan.

 

“Margin Stock” as defined in Regulation U of the Board of Governors of the
Federal Reserve System as in effect from time to time.

 

“Master Affiliation Agreements” means collectively, (i) that certain Master
Network Affiliation Agreement dated August 14, 2002 between Company and
Univision Network Limited Partnership and (ii) that certain Master Network
Affiliation Agreement dated March 17, 2004 between Company and TeleFutura, as
each such agreement may be amended from time to time in accordance with the
terms hereof.

 

“Material Adverse Effect” means a material adverse effect on and/or material
adverse developments with respect to (i) the business, operations, properties,
condition (financial or otherwise) or prospects of Company and its Subsidiaries
taken as a whole; (ii) the ability of the Credit Parties to fully and timely
perform the Obligations; (iii) the legality, validity, binding effect or
enforceability against a Credit Party of a Credit Document to which it is a
party; or (iv) the rights, remedies and benefits available to, or conferred
upon, any Agent and any Lender or any Secured Party under the Credit Documents.

 

“Material Contract” means any contract or other arrangement to which Company or
any of its Subsidiaries is a party (other than the Credit Documents) for which
breach, nonperformance, cancellation or failure to renew could reasonably be
expected to have a Material Adverse Effect.

 

“Material Real Estate Asset” means any fee-owned Real Estate Asset having a fair
market value in excess of $1,500,000 as of the date of the acquisition thereof.

 

“Maximum Incremental Loan Facility” means $250,000,000 in principal amount of
Incremental Loans.

 

“Media Licenses” means any franchise, license, permit, certificate, ordinance,
approval or other authorization, or any renewal or extension thereof, from any
federal, state or local government or governmental agency, department or body
that is necessary for the broadcast or other operations of Company or any
Subsidiary.

 

21



--------------------------------------------------------------------------------

“Moody’s” means Moody’s Investor Services, Inc.

 

“Mortgage” means a mortgage or deed of trust, as applicable, in form and
substance reasonably acceptable to the Collateral Agent, as it may be amended,
supplemented or otherwise modified from time to time.

 

“Mortgaged Property” as defined in Section 5.11(a).

 

“Multiemployer Plan” means any Employee Benefit Plan which is a “multiemployer
plan” as defined in Section 3(37) of ERISA.

 

“NAIC” means The National Association of Insurance Commissioners, and any
successor thereto.

 

“Narrative Report” means, with respect to the financial statements for which
such narrative report is required, a narrative report describing the operations
of Company and its Subsidiaries for the applicable Fiscal Quarter or Fiscal Year
and for the period from the beginning of the then current Fiscal Year to the end
of such period to which such financial statements relate.

 

“National City” as defined in the preamble hereto.

 

“Net Proceeds” means, (A) with respect to any Asset Sale or Asset Swap, the net
amount equal to the aggregate amount received in Cash (including any Cash
received by way of deferred payment pursuant to a note receivable, other
non-Cash consideration or otherwise, but only as and when such Cash is so
received) and Cash Equivalents in connection with such Asset Sale or Asset Swap
minus the sum of (a) the fees, commissions and other out-of-pocket expenses
incurred by Company or any of its Subsidiaries in connection with such Asset
Sale or Asset Swap (other than amounts payable to Affiliates (other than
Univision) of the Person making such disposition or swap), (b) Indebtedness,
other than the Loans, that is secured by the asset sold in such Asset Sale and
is required to be paid as a result of such Asset Sale or Asset Swap (c) federal,
state and local taxes estimated in good faith by Company to be payable in
connection with such Asset Sale or Asset Swap, and (d) a reasonable reserve for
any indemnification payments (fixed or contingent) attributable to seller’s
indemnities and representations and warranties to purchaser in respect of such
Asset Sale or Asset Swap undertaken by Company or any of its Subsidiaries in
connection with such Asset Sale or Asset Swap; and (B) with respect to any
Equity Offering, the net amount equal to the aggregate amount received in Cash
(including any Cash received by way of deferred payment pursuant to a note
receivable, other non-Cash consideration or otherwise, but only as and when such
Cash is so received) and Cash Equivalents in connection with such Equity
Offering minus the fees, commissions and other out-of-pocket expenses incurred
by Company in connection with such Equity Offering (other than amounts payable
to Affiliates of the Person making such Equity Offering).

 

“Net Insurance/Condemnation Proceeds” means an amount equal to: (i) any Cash
payments or proceeds received by Company or any of its Subsidiaries (a) under
any casualty insurance policy in respect of a covered loss thereunder or (b) as
a result of the taking of any assets of Company or any of its Subsidiaries by
any Person pursuant to the power of eminent domain, condemnation or otherwise,
or pursuant to a sale of any such assets to a purchaser with

 

22



--------------------------------------------------------------------------------

such power under threat of such a taking, minus (ii) (a) any actual and
reasonable costs incurred by Company or any of its Subsidiaries in connection
with the adjustment or settlement of any claims of Company or such Subsidiary in
respect thereof, and (b) any bona fide direct costs incurred in connection with
any sale of such assets as referred to in clause (i)(b) of this definition,
including income taxes estimated in good faith by Company to be payable as a
result of any gain recognized in connection therewith.

 

“Non-Compete Agreements” means all agreements entered into in connection with an
Permitted Acquisition pursuant to which Company or any Subsidiary has agreed to
make payments (whether in cash or in kind) to another Person for the agreement
of such Person not to compete with Company, such Subsidiary or a Station in a
given area (other than employment agreements entered into in the ordinary course
of business).

 

“Non-US Lender” means any Lender that is not a United States Person (as such
term is defined in Section 7701(a)(30) of the Internal Revenue Code) for U.S.
federal income tax purposes.

 

“Nonpublic Information” means information which has not been disseminated in a
manner making it available to investors generally, within the meaning of
Regulation FD.

 

“Note” means a Term Loan Note, a Revolving Loan Note or an Incremental Loan
Note.

 

“Noteholders” means any and all holders of the Senior Subordinated Notes.

 

“Notice” means a Funding Notice, an Issuance Notice, or a
Conversion/Continuation Notice.

 

“Obligations” means all obligations of every nature of each Credit Party under
the Credit Documents, including obligations from time to time owed to the Agents
(including former Agents), the Lenders or any of them and Lender Counterparties,
under any Credit Document or Hedge Agreement, whether for principal, interest
(including interest which, but for the filing of a petition in bankruptcy with
respect to such Credit Party, would have accrued on any Obligation, whether or
not a claim is allowed against such Credit Party for such interest in the
related bankruptcy proceeding), reimbursement of amounts drawn under Letters of
Credit, payments for early termination of Hedge Agreements, fees, expenses,
indemnification or otherwise.

 

“Obligee Guarantor” as defined in Section 7.7.

 

“Organizational Documents” means (i) with respect to any corporation, its
certificate or articles of incorporation or organization, as amended, and its
by-laws, as amended, (ii) with respect to any limited partnership, its
certificate of limited partnership, as amended, and its partnership agreement,
as amended, (iii) with respect to any general partnership, its partnership
agreement, as amended, (iv) with respect to any limited liability company, its
articles of organization, as amended, and its operating agreement, as amended,
and (v) all Equityholder Agreements, voting agreements and similar arrangements
applicable to any of its authorized shares of capital stock, its partnership
interests or its member interests, and any other

 

23



--------------------------------------------------------------------------------

arrangements relating to the control or management of any such entity (whether
existing as corporation, a partnership, a limited liability company or
otherwise). In the event any term or condition of this Agreement or any other
Credit Document requires any Organizational Document to be certified by a
secretary of state or similar governmental official, the reference to any such
“Organizational Document” shall only be to a document of a type customarily
certified by such governmental official.

 

“Other Media-Related Businesses” means the ownership and operation of television
programming (other than programming developed by Company or any Subsidiary for
broadcast on its Stations) and syndication, interactive television, home
shopping and the acquisition of transmission towers primarily for the purpose of
leasing and licensing such towers and tower space to third parties.

 

“Outdoor Licenses” means all leases, licenses, use agreements, access
agreements, easements, occupancy agreements, pole attachment agreements,
authorizations, franchises, approvals and permits that are necessary or
desirable for the operation of the outdoor advertising business of Company and
its Subsidiaries.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

 

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Section 412 of the Internal Revenue Code or Section 302 of
ERISA.

 

“Permitted Acquisition” means any acquisition by Company or any of its
wholly-owned Subsidiaries, whether by purchase, merger or otherwise (including
by means of an Asset Swap), of all or substantially all of the assets of, all of
the Capital Stock of, or a business line or unit or a division of, any Person,
relating to: (i) radio, television and outdoor advertising properties, each
located in the United States, (ii) Other Media-Related Businesses located in the
United States and (iii) radio or television properties and Other Media-Related
Businesses located in Mexico; provided,

 

(i) immediately prior to, and after giving effect thereto, no Default or Event
of Default shall have occurred and be continuing or would result therefrom;

 

(ii) all transactions in connection therewith shall be consummated, in all
material respects, in accordance with all applicable laws and in conformity with
all applicable Governmental Authorizations;

 

(iii) in the case of the acquisition of Capital Stock, all of the Capital Stock
(except for any such Securities in the nature of directors’ qualifying shares
required pursuant to applicable law) acquired or otherwise issued by such Person
or any newly formed Subsidiary of Company in connection with such acquisition
shall be owned 100% by Company or a Guarantor thereof, and Company shall have
taken, or caused to be taken, as of the date such Person becomes a Subsidiary of
Company, each of the actions set forth in Sections 5.10, as applicable;

 

24



--------------------------------------------------------------------------------

(iv) Company and its Subsidiaries shall be in compliance with the financial
covenants set forth in Section 6.8 on a pro forma basis after giving effect to
such acquisition as of the last day of the Fiscal Quarter most recently ended
(as determined in accordance with Section 6.8(e));

 

(v) Company shall have delivered to Administrative Agent (A) at least 10
Business Days prior to such proposed acquisition, a Compliance Certificate
evidencing compliance with Section 6.8 as required under clause (iv) above,
together with all relevant financial information with respect to such acquired
assets, including, without limitation, the aggregate consideration for such
acquisition and any other information required to demonstrate compliance with
Section 6.8; and

 

(vi) any Person or assets or division as acquired in accordance herewith shall
be in same business or lines of business in which Company and/or its
Subsidiaries are engaged as of the Closing Date or any business reasonably
related thereto.

 

“Permitted Liens” means each of the Liens permitted pursuant to Section 6.2.

 

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, Joint Ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.

 

“Pledge and Security Agreement” means the Pledge and Security Agreement to be
executed by Company and each Guarantor substantially in the form of Exhibit I,
as it may be amended, supplemented or otherwise modified from time to time.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by UBOC as its “reference rate” in effect at its office in Los Angeles,
California. The Prime Rate is a reference rate and does not necessarily
represent the lowest or best rate actually charged to any customer. Any Agent or
any other Lender may make commercial loans or other loans at rates of interest
at, above or below the Prime Rate.

 

“Principal Office” means, for each of Administrative Agent and Issuing Bank,
such Person’s “Principal Office” as set forth on Appendix B, or such other
office or office of a third party or sub-agent, as appropriate, as such Person
may from time to time designate in writing to Company, Administrative Agent and
each Lender.

 

“Principals” means (i) Walter F. Ulloa and his spouse and lineal descendants,
(ii) Philip C. Wilkinson and his spouse and lineal descendants, (iii) Paul A.
Zevnik and his spouse and lineal descendants and (iv) any trusts for the
exclusive benefit of any of the foregoing individuals.

 

“Program Services Agreements” means any local marketing agreement, time
brokerage agreement, program services agreement or similar agreement to which
Company or any Subsidiary is party, providing for a Person, other than the
licensee of such station, to

 

25



--------------------------------------------------------------------------------

program or sell advertising on all or any portion of the broadcast time of any
television or radio station.

 

“Projections” as defined in Section 4.8.

 

“Pro Rata Share” means (i) with respect to all payments, computations and other
matters relating to the Term Loan of any Lender, the percentage obtained by
dividing (a) the Term Loan Exposure of that Lender by (b) the aggregate Term
Loan Exposure of all Lenders; (ii) with respect to all payments, computations
and other matters relating to the Revolving Commitment or Revolving Loans of any
Lender or any Letters of Credit issued or participations purchased therein by
any Lender, the percentage obtained by dividing (a) the Revolving Exposure of
that Lender by (b) the aggregate Revolving Exposure of all Lenders; and
(iii) with respect to all payments, computations and other matters relating to
the Incremental Loan of any Lender, the percentage obtained by dividing (a) the
Incremental Loan Exposure of that Lender by (b) the aggregate Incremental Loan
Exposure of all Lenders. For all other purposes with respect to each Lender,
“Pro Rata Share” means the percentage obtained by dividing (A) an amount equal
to the sum of the Term Loan Exposure, the Revolving Exposure and the Incremental
Loan Exposure of that Lender, by (B) an amount equal to the sum of the aggregate
Term Loan Exposure, the aggregate Revolving Exposure and the Incremental Loan
Exposure of all Lenders.

 

“Real Estate Asset” means, at any time of determination, any interest (fee,
leasehold or otherwise) then owned by any Credit Party in any real property.

 

“Register” as defined in Section 2.6(b).

 

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

 

“Regulation FD” means Regulation FD as promulgated by the US Securities and
Exchange Commission under the Securities Act and Exchange Act as in effect from
time to time.

 

“Reimbursement Date” as defined in Section 2.3(d).

 

“Related Agreements” means, collectively, the documents relating to the Tender
Offer and the Stock Repurchase.

 

“Related Fund” means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

 

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the movement of
any Hazardous Material through the air, soil, surface water or groundwater.

 

26



--------------------------------------------------------------------------------

“Replacement Lender” as defined in Section 2.22.

 

“Repurchase” as defined in Section 6.5.

 

“Required Prepayment Date” as defined in Section 2.14(c).

 

“Requisite Class Lenders” means, at any time of determination, (i) for the Class
of Lenders having Term Loan Exposure, Lenders holding more than 50% of the
aggregate Term Loan Exposure of all Lenders, (ii) for the Class of Lenders
having Revolving Exposure, Lenders holding more than 50% of the aggregate
Revolving Exposure of all Lenders and (iii) for the Class of Lenders having
Incremental Loan Exposure, Lenders holding more than 50% of the aggregate
Incremental Loan Exposure of all Lenders.

 

“Requisite Lenders” means one or more Lenders having or holding Term Loan
Exposure, Revolving Exposure and/or Incremental Loan Exposure and representing
more than 50% of the sum of (i) the aggregate Term Loan Exposure of all Lenders,
(ii) the aggregate Revolving Exposure of all Lenders and (iii) the aggregate
Incremental Loan Exposure of all Lenders.

 

“Restricted Junior Payment” means (i) any dividend or other distribution on
account of any shares of any class of stock of Company now or hereafter
outstanding, except a dividend payable solely in shares of that class of stock
to the holders of that class; (ii) any redemption, retirement, sinking fund or
similar payment, purchase or other acquisition for value of any shares of any
class of stock of Company now or hereafter outstanding; (iii) any payment made
to retire, or to obtain the surrender of, any outstanding warrants, options or
other rights to acquire shares of any class of stock of Company now or hereafter
outstanding; and (iv) any payment or prepayment of principal of, premium, if
any, or interest on, or redemption, purchase, retirement, defeasance (including
in-substance or legal defeasance), sinking fund or similar payment with respect
to, any Subordinated Indebtedness.

 

“Revolving Commitment” means the commitment of a Lender to make or otherwise
fund any Revolving Loan and to acquire participations in Letters of Credit
hereunder and “Revolving Commitments” means such commitments of all Lenders in
the aggregate. The amount of each Lender’s Revolving Commitment, if any, is set
forth on Appendix A-2 or in the applicable Assignment Agreement or Joinder
Agreement, subject to any adjustment or reduction pursuant to the terms and
conditions hereof. The aggregate amount of the Revolving Commitments as of the
Closing Date is $150,000,000.

 

“Revolving Commitment Period” means the period from the Closing Date to but
excluding the Revolving Commitment Termination Date.

 

“Revolving Commitment Termination Date” means the earliest to occur of
(i) October 14, 2005, if the Term Loans are not made on or before that date;
(ii) March 29, 2012, (iii) the date the Revolving Commitments are permanently
reduced to zero pursuant to Section 2.12(b) or 2.13, and (iv) the date of the
termination of the Revolving Commitments pursuant to Section 8.1.

 

27



--------------------------------------------------------------------------------

“Revolving Exposure” means, with respect to any Lender as of any date of
determination, (i) prior to the termination of the Revolving Commitments, that
Lender’s Revolving Commitment; and (ii) after the termination of the Revolving
Commitments, the sum of (a) the aggregate outstanding principal amount of the
Revolving Loans of that Lender, (b) in the case of Issuing Bank, the aggregate
Letter of Credit Usage in respect of all Letters of Credit issued by that Lender
(net of any participations by Lenders in such Letters of Credit) and (c) the
aggregate amount of all participations by that Lender in any outstanding Letters
of Credit or any unreimbursed drawing under any Letter of Credit.

 

“Revolving Loan” means a Loan made by a Lender to Company pursuant to
Section 2.2(a).

 

“Revolving Loan Note” means a promissory note in the form of Exhibit B-2, as it
may be amended, supplemented or otherwise modified from time to time.

 

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw Hill
Corporation.

 

“Secured Parties” has the meaning assigned to that term in the Pledge and
Security Agreement.

 

“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

 

“Senior Leverage Ratio” means the ratio as of the last day of any Fiscal Quarter
or other date of determination of (i) all Indebtedness of the Company and its
Subsidiaries other than Subordinated Indebtedness to (ii) Consolidated Adjusted
EBITDA for the four-Fiscal Quarter period ending on such date (or if such date
of determination is not the last day of a Fiscal Quarter, for the four-Fiscal
Quarters period ending as of the most recently concluded Fiscal Quarter).

 

“Senior Subordinated Notes” means those certain 8.125% Senior Subordinated Notes
due March 2009 issued by Company, on or about March 15, 2002, in the aggregate
principal amount of $225,000,000.

 

“Series” as defined in Section 2.23.

 

“Solvency Certificate” means a Solvency Certificate of the chief financial
officer of Company substantially in the form of Exhibit G-2.

 

28



--------------------------------------------------------------------------------

“Solvent” means, with respect to any Credit Party, that as of the date of
determination, both (i) (a) the sum of such Credit Party’s debt (including
contingent liabilities) does not exceed the present fair saleable value of such
Credit Party’s assets; (b) such Credit Party’s capital is not unreasonably small
in relation to its business as contemplated on the Closing Date and reflected in
the Projections or with respect to any transaction contemplated or undertaken
after the Closing Date; and (c) such Person has not incurred and does not intend
to incur, or believe (nor should it reasonably believe) that it will incur,
debts beyond its ability to pay such debts as they become due (whether at
maturity or otherwise); and (ii) such Person is “solvent” within the meaning
given that term and similar terms under applicable laws relating to fraudulent
transfers and conveyances. For purposes of this definition, the amount of any
contingent liability at any time shall be computed as the amount that, in light
of all of the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability
(irrespective of whether such contingent liabilities meet the criteria for
accrual under Statement of Financial Accounting Standard No. 5).

 

“Station” means any radio station, any full power television station, low power
television station, any translator and any other television system now or
hereafter owned, leased or operated by Company or any of its Subsidiaries.

 

“Stock Repurchase” means each of (a) any Capital Stock of Company received in
connection with the dispositions described in clauses (vi) or (vii) of the
definition of Asset Sale, (b) if the transactions described in the preceding
clause (a) have been consummated, the repurchase, from time to time, of shares
of Capital Stock of Company from Univision; provided that, on a pro forma basis
after giving effect to each such repurchase, Univision holds, on a fully diluted
basis, more than 14.9% of the issued and outstanding Capital Stock of the
Company and (c) if the transactions described in clause (a) have not been
consummated, the repurchase, from time to time, of shares of Capital Stock of
Company from Univision; provided that, on a pro forma basis after giving effect
to each such repurchase and the anticipated acquisition of Capital Stock from
Univision in connection with the transactions described in clause
(a) (determined in a reasonably acceptable manner), Univision holds, on a fully
diluted basis, more than 14.9% of the issued and outstanding Capital Stock of
the Company.

 

“Subject Transaction” as defined in Section 6.8.

 

“Subordinated Indebtedness” means any Indebtedness of Company or any Subsidiary
which is subordinated to the payment of the Obligations as set forth in
Section 6.1(c).

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50% of the total voting power of shares of stock or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof; provided, in determining the percentage of ownership interests of any
Person controlled by another Person, no ownership interest in the nature of a
“qualifying share” of the former Person shall be deemed to be outstanding.

 

29



--------------------------------------------------------------------------------

“Syndication Agent” as defined in the preamble hereto.

 

“Tax” means any present or future tax, levy, impost, duty, assessment, charge,
fee, deduction or withholding of any nature and whatever called, by whomsoever,
on whomsoever and wherever imposed, levied, collected, withheld or assessed.

 

“TeleFutura” means TeleFutura, a Delaware corporation.

 

“Tender Offer” means the offer to purchase for Cash any and all outstanding
Senior Subordinated Notes.

 

“Term Loan” means a Term Loan made by a Lender to Company pursuant to
Section 2.1(a).

 

“Term Loan Commitment” means the commitment of a Lender to make or otherwise
fund a Term Loan and “Term Loan Commitments” means such commitments of all
Lenders in the aggregate. The amount of each Lender’s Term Loan Commitment, if
any, is set forth on Appendix A-1 or in the applicable Assignment Agreement,
subject to any adjustment or reduction pursuant to the terms and conditions
hereof. The aggregate amount of the Term Loan Commitments as of the Closing Date
is $500,000,000.

 

“Term Loan Exposure” means, with respect to any Lender, as of any date of
determination, the outstanding principal amount of the Term Loans of such
Lender; provided, at any time prior to the making of the Term Loans, the Term
Loan Exposure of any Lender shall be equal to such Lender’s Term Loan
Commitment.

 

“Term Loan Maturity Date” means the earlier of (i) March 29, 2013, and (ii) the
date that all Term Loans shall become due and payable in full hereunder, whether
by acceleration or otherwise.

 

“Term Loan Note” means a promissory note in the form of Exhibit B-1, as it may
be amended, supplemented or otherwise modified from time to time.

 

“Terminated Lender” as defined in Section 2.22.

 

“Title Policy” as defined in Section 5.11(c)(iii).

 

“Total Utilization of Revolving Commitments” means, as at any date of
determination, the sum of (i) the aggregate principal amount of all outstanding
Revolving Loans (other than Revolving Loans made for the purpose of reimbursing
Issuing Bank for any amount drawn under any Letter of Credit, but not yet so
applied) and (ii) the Letter of Credit Usage.

 

“Transaction Costs” means the fees, costs and expenses payable by Company or any
of Company’s Subsidiaries on or before the Closing Date in connection with the
transactions contemplated by the Credit Documents and the Related Agreements.

 

“Type of Loan” means either a Base Rate Loan or a Eurodollar Rate Loan.

 

30



--------------------------------------------------------------------------------

“Univision” means, as applicable, Univision Communications Inc., a Delaware
corporation, or Univision Network Limited Partnership, a Delaware limited
partnership.

 

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.

 

“Unadjusted Eurodollar Rate Component” means the Adjusted Eurodollar Rate.

 

“Voting Power” means with respect to Capital Stock of Company, the power to vote
for directors of Company in ordinary circumstances and in the absence of any
contingency creating such a right.

 

1.2. Accounting Terms. Except as otherwise expressly provided herein, all
accounting terms not otherwise defined herein shall have the meanings assigned
to them in conformity with GAAP. Financial statements and other information
required to be delivered by Company to Lenders pursuant to Section 5.1(a) and
5.1(b) shall be prepared in accordance with GAAP as in effect at the time of
such preparation. Calculations in connection with the definitions, covenants and
other provisions hereof shall utilize accounting principles and policies in
conformity with those used to prepare the Historical Financial Statements.

 

1.3. Interpretation, etc. Any of the terms defined herein may, unless the
context otherwise requires, be used in the singular or the plural, depending on
the reference. References herein to any Section, Appendix, Schedule or Exhibit
shall be to a Section, an Appendix, a Schedule or an Exhibit, as the case may
be, hereof unless otherwise specifically provided. The use herein of the word
“include” or “including”, when following any general statement, term or matter,
shall not be construed to limit such statement, term or matter to the specific
items or matters set forth immediately following such word or to similar items
or matters, whether or not any limiting language (such as “without limitation”
or “but not limited to” or words of similar import) is used with reference
thereto, but rather shall be deemed to refer to all other items or matters that
fall within the broadest possible scope of such general statement, term or
matter.

 

SECTION 2. LOANS AND LETTERS OF CREDIT

 

2.1. Term Loans.

 

(a) Loan Commitments. Subject to the terms and conditions hereof, each Lender
severally agrees to make, on the Closing Date, a Term Loan to Company in an
amount equal to such Lender’s Term Loan Commitment. Company may make only one
borrowing under the Term Loan Commitment which shall be on the Closing Date. Any
amount borrowed under this Section 2.1(a) and subsequently repaid or prepaid may
not be reborrowed. Subject to Sections 2.12(a) and 2.13, all amounts owed
hereunder with respect to the Term Loans shall be paid in full no later than the
Term Loan Maturity Date. Each Lender’s Term Loan Commitment shall terminate
immediately and without further action on the Closing Date after giving effect
to the funding of such Lender’s Term Loan Commitment on such date.

 

31



--------------------------------------------------------------------------------

(b) Borrowing Mechanics for Term Loans.

 

(i) Company shall deliver to Administrative Agent a fully executed Funding
Notice no later than one Business Day prior to the Closing Date. Promptly upon
receipt by Administrative Agent of such Certificate, Administrative Agent shall
notify each Lender of the proposed borrowing.

 

(ii) Each Lender shall make its Term Loan, available to Administrative Agent not
later than 12:00 p.m. (Los Angeles time)/3:00 p.m. (New York City time) on the
Closing Date, by wire transfer of same day funds in Dollars, at the Principal
Office designated by Administrative Agent. Upon satisfaction or waiver of the
conditions precedent specified herein, Administrative Agent shall make the
proceeds of the Term Loans available to Company on the Closing Date by causing
an amount of same day funds in Dollars equal to the proceeds of all such Loans
received by Administrative Agent from Lenders to be credited to the account of
Company at the Principal Office designated by Administrative Agent or to such
other account as may be designated in writing to Administrative Agent by
Company.

 

2.2. Revolving Loans.

 

(a) Revolving Commitments. During the Revolving Commitment Period, subject to
the terms and conditions hereof, each Lender severally agrees to make Revolving
Loans to Company in an aggregate amount up to but not exceeding such Lender’s
Revolving Commitment; provided, that after giving effect to the making of any
Revolving Loans in no event shall the Total Utilization of Revolving Commitments
exceed the Revolving Commitments then in effect. Amounts borrowed pursuant to
this Section 2.2(a) may be repaid and reborrowed during the Revolving Commitment
Period. Each Lender’s Revolving Commitment shall expire on the Revolving
Commitment Termination Date and all Revolving Loans and all other amounts owed
hereunder with respect to the Revolving Loans and the Revolving Commitments
shall be paid in full no later than such date.

 

(b) Borrowing Mechanics for Revolving Loans.

 

(i) Except pursuant to 2.3(d), Revolving Loans that are Base Rate Loans shall be
made in an aggregate minimum amount of $500,000 and integral multiples of
$100,000 in excess of that amount, and Revolving Loans that are Eurodollar Rate
Loans shall be in an aggregate minimum amount of $500,000 and integral multiples
of $100,000 in excess of that amount.

 

(ii) Whenever Company desires that Lenders make Revolving Loans, Company shall
deliver to Administrative Agent a fully executed and delivered Funding Notice no
later than 10:00 a.m. (Los Angeles time)/1:00 p.m. (New York City time) at least
three Business Days in advance of the proposed Credit Date in the case of a
Eurodollar Rate Loan, and at least one Business Day in advance of the proposed
Credit Date in the case of a Revolving Loan that is a Base Rate Loan. Except as
otherwise provided herein, a Funding Notice for a Revolving Loan that is a
Eurodollar Rate Loan shall be irrevocable on and after the related Interest Rate
Determination Date, and Company shall be bound to make a borrowing in accordance
therewith.

 

32



--------------------------------------------------------------------------------

(iii) Notice of receipt of each Funding Notice in respect of Revolving Loans,
together with the amount of each Lender’s Pro Rata Share thereof, if any,
together with the applicable interest rate, shall be provided by Administrative
Agent to each applicable Lender by telefacsimile with reasonable promptness, but
(provided Administrative Agent shall have received such notice by 10:00 a.m.
(Los Angeles time)/1:00 p.m. (New York City time)) not later than 11:00 a.m.
(Los Angeles time)/2:00 p.m. (New York City time) on the same day as
Administrative Agent’s receipt of such Notice from Company.

 

(iv) Each Lender shall make the amount of its Revolving Loan available to
Administrative Agent not later than 12:00 p.m. (Los Angeles time)/3:00 p.m. (New
York City time) on the applicable Credit Date by wire transfer of same day funds
in Dollars, at the Principal Office designated by Administrative Agent. Except
as provided herein, upon satisfaction or waiver of the conditions precedent
specified herein, Administrative Agent shall make the proceeds of such Revolving
Loans available to Company on the applicable Credit Date by causing an amount of
same day funds in Dollars equal to the proceeds of all such Revolving Loans
received by Administrative Agent from Lenders to be credited to the account of
Company at the Principal Office designated by Administrative Agent or such other
account as may be designated in writing to Administrative Agent by Company.

 

2.3. Issuance of Letters of Credit and Purchase of Participations Therein.

 

(a) Letters of Credit. During the Revolving Commitment Period, subject to the
terms and conditions hereof, Issuing Bank agrees to issue Letters of Credit for
the account of Company and its Subsidiaries in the aggregate amount up to but
not exceeding the Letter of Credit Sublimit; provided, (i) each Letter of Credit
shall be denominated in Dollars; (ii) the stated amount of each Letter of Credit
shall not be less than $100,000 or such lesser amount as is acceptable to
Issuing Bank; (iii) after giving effect to such issuance, in no event shall the
Total Utilization of Revolving Commitments exceed the Revolving Commitments then
in effect; (iv) after giving effect to such issuance, in no event shall the
Letter of Credit Usage exceed the Letter of Credit Sublimit then in effect;
(v) in no event shall any standby Letter of Credit have an expiration date later
than the earlier of (1) the Revolving Commitment Termination Date and (2) the
date which is one year from the date of issuance of such standby Letter of
Credit; and (vi) in no event shall any commercial Letter of Credit (a) have an
expiration date later than the earlier of (1) the Revolving Loan Commitment
Termination Date and (2) the date which is 180 days from the date of issuance of
such commercial Letter of Credit or (b) be issued if such commercial Letter of
Credit is otherwise unacceptable to Issuing Bank in its reasonable discretion.
Subject to the foregoing, Issuing Bank may agree that a standby Letter of Credit
will automatically be extended for one or more successive periods not to exceed
one year each, unless Issuing Bank elects not to extend for any such additional
period; provided, Issuing Bank shall not extend any such Letter of Credit if it
has received written notice that an Event of Default has occurred and is
continuing at the time Issuing Bank must elect to allow such extension;
provided, further, in the event a Funding Default exists, Issuing Bank shall not
be required to issue any Letter of Credit unless Issuing Bank has entered into
arrangements satisfactory to it and Company to eliminate Issuing Bank’s risk
with respect to the participation in Letters of Credit of the Defaulting Lender,
including by cash collateralizing such Defaulting Lender’s Pro Rata Share of the
Letter of Credit

 

33



--------------------------------------------------------------------------------

Usage. The letters of credit set forth on Schedule 2.3(a) shall, for all
purposes, be considered Letters of Credit hereunder.

 

(b) Notice of Issuance. Whenever Company desires the issuance of a Letter of
Credit, it shall deliver to Administrative Agent an Issuance Notice no later
than 10:00 a.m. (Los Angeles time)/1:00 p.m. (New York City time) at least three
Business Days (in the case of standby letters of credit) or five Business Days
(in the case of commercial letters of credit), or in each case such shorter
period as may be agreed to by Issuing Bank in any particular instance, in
advance of the proposed date of issuance. Upon satisfaction or waiver of the
conditions set forth in Section 3.2, Issuing Bank shall issue the requested
Letter of Credit only in accordance with Issuing Bank’s standard operating
procedures. Upon the issuance of any Letter of Credit or amendment or
modification to a Letter of Credit, Issuing Bank shall promptly notify each
Lender of such issuance, which notice shall be accompanied by a copy of such
Letter of Credit or amendment or modification to a Letter of Credit and the
amount of such Lender’s respective participation in such Letter of Credit
pursuant to Section 2.3(e).

 

(c) Responsibility of Issuing Bank With Respect to Requests for Drawings and
Payments. In determining whether to honor any drawing under any Letter of Credit
by the beneficiary thereof, Issuing Bank shall be responsible only to examine
the documents delivered under such Letter of Credit with reasonable care so as
to ascertain whether they appear on their face to be in accordance with the
terms and conditions of such Letter of Credit. As between Company and Issuing
Bank, Company assumes all risks of the acts and omissions of, or misuse of the
Letters of Credit issued by Issuing Bank, by the respective beneficiaries of
such Letters of Credit. In furtherance and not in limitation of the foregoing,
Issuing Bank shall not be responsible for: (i) the form, validity, sufficiency,
accuracy, genuineness or legal effect of any document submitted by any party in
connection with the application for and issuance of any such Letter of Credit,
even if it should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged; (ii) the validity or sufficiency
of any instrument transferring or assigning or purporting to transfer or assign
any such Letter of Credit or the rights or benefits thereunder or proceeds
thereof, in whole or in part, which may prove to be invalid or ineffective for
any reason; (iii) failure of the beneficiary of any such Letter of Credit to
comply fully with any conditions required in order to draw upon such Letter of
Credit; (iv) errors, omissions, interruptions or delays in transmission or
delivery of any messages, by mail, cable, telegraph, telex or otherwise, whether
or not they be in cipher; (v) errors in interpretation of technical terms;
(vi) any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under any such Letter of Credit or of the proceeds
thereof; (vii) the misapplication by the beneficiary of any such Letter of
Credit of the proceeds of any drawing under such Letter of Credit; or (viii) any
consequences arising from causes beyond the control of Issuing Bank, including
any Governmental Acts; none of the above shall affect or impair, or prevent the
vesting of, any of Issuing Bank’s rights or powers hereunder. Without limiting
the foregoing and in furtherance thereof, any action taken or omitted by Issuing
Bank under or in connection with the Letters of Credit or any documents and
certificates delivered thereunder, if taken or omitted in good faith, shall not
give rise to any liability on the part of Issuing Bank to Company.
Notwithstanding anything to the contrary contained in this Section 2.3(c),
Company shall retain any and all rights it may have against Issuing Bank for any
liability arising solely out of the gross negligence or willful misconduct of
Issuing Bank.

 

34



--------------------------------------------------------------------------------

(d) Reimbursement by Company of Amounts Drawn or Paid Under Letters of Credit.
In the event Issuing Bank has determined to honor a drawing under a Letter of
Credit, it shall immediately notify Company and Administrative Agent, and
Company shall reimburse Issuing Bank on or before the Business Day immediately
following the date on which such drawing is honored (the “Reimbursement Date”)
in an amount in Dollars and in same day funds equal to the amount of such
honored drawing; provided, anything contained herein to the contrary
notwithstanding, (i) unless Company shall have notified Administrative Agent and
Issuing Bank prior to 9:00 a.m. (Los Angeles time)/12:00 p.m. (New York City
time) on the date such drawing is honored that Company intends to reimburse
Issuing Bank for the amount of such honored drawing with funds other than the
proceeds of Revolving Loans, Company shall be deemed to have given a timely
Funding Notice to Administrative Agent requesting Lenders to make Revolving
Loans that are Base Rate Loans on the Reimbursement Date in an amount in Dollars
equal to the amount of such honored drawing, and (ii) subject to satisfaction or
waiver of the conditions specified in Section 3.2, Lenders shall, on the
Reimbursement Date, make Revolving Loans that are Base Rate Loans in the amount
of such honored drawing, the proceeds of which shall be applied directly by
Administrative Agent to reimburse Issuing Bank for the amount of such honored
drawing; and provided further, if for any reason proceeds of Revolving Loans are
not received by Issuing Bank on the Reimbursement Date in an amount equal to the
amount of such honored drawing, Company shall reimburse Issuing Bank, on demand,
in an amount in same day funds equal to the excess of the amount of such honored
drawing over the aggregate amount of such Revolving Loans, if any, which are so
received. Nothing in this Section 2.3(d) shall be deemed to relieve any Lender
from its obligation to make Revolving Loans on the terms and conditions set
forth herein, and Company shall retain any and all rights it may have against
any Lender resulting from the failure of such Lender to make such Revolving
Loans under this Section 2.3(d).

 

(e) Lenders’ Purchase of Participations in Letters of Credit. Immediately upon
the issuance of each Letter of Credit, each Lender having a Revolving Commitment
shall be deemed to have purchased, and hereby agrees to irrevocably purchase,
from Issuing Bank a participation in such Letter of Credit and any drawings
honored thereunder in an amount equal to such Lender’s Pro Rata Share (with
respect to the Revolving Commitments) of the maximum amount which is or at any
time may become available to be drawn thereunder. In the event that Company
shall fail for any reason to reimburse Issuing Bank as provided in
Section 2.3(d), Issuing Bank shall promptly notify each Lender of the
unreimbursed amount of such honored drawing and of such Lender’s respective
participation therein based on such Lender’s Pro Rata Share of the Revolving
Commitments. Each Lender shall make available to Issuing Bank an amount equal to
its respective participation, in Dollars and in same day funds, at the office of
Issuing Bank specified in such notice, not later than 12:00 p.m. (Los Angeles
time)/3:00 p.m. (New York City time) on the first business day (under the laws
of the jurisdiction in which such office of Issuing Bank is located) after the
date notified by Issuing Bank. In the event that any Lender fails to make
available to Issuing Bank on such business day the amount of such Lender’s
participation in such Letter of Credit as provided in this Section 2.3(e),
Issuing Bank shall be entitled to recover such amount on demand from such Lender
together with interest thereon for three Business Days at the rate customarily
used by Issuing Bank for the correction of errors among banks and thereafter at
the Base Rate. Nothing in this Section 2.3(e) shall be deemed to prejudice the
right of any Lender to recover from Issuing Bank any amounts made available by
such Lender to Issuing Bank pursuant to this Section in the event that it is
determined that the

 

35



--------------------------------------------------------------------------------

payment with respect to a Letter of Credit in respect of which payment was made
by such Lender constituted gross negligence or willful misconduct on the part of
Issuing Bank. In the event Issuing Bank shall have been reimbursed by other
Lenders pursuant to this Section 2.3(e) for all or any portion of any drawing
honored by Issuing Bank under a Letter of Credit, such Issuing Bank shall
distribute to each Lender which has paid all amounts payable by it under this
Section 2.3(e) with respect to such honored drawing such Lender’s Pro Rata Share
of all payments subsequently received by Issuing Bank from Company in
reimbursement of such honored drawing when such payments are received. Any such
distribution shall be made to a Lender at its primary address set forth below
its name on Appendix B or at such other address as such Lender may request.

 

(f) Obligations Absolute. The obligation of Company to reimburse Issuing Bank
for drawings honored under the Letters of Credit issued by it and to repay any
Revolving Loans made by Lenders pursuant to Section 2.3(d) and the obligations
of Lenders under Section 2.3(e) shall be unconditional and irrevocable and shall
be paid strictly in accordance with the terms hereof under all circumstances
including any of the following circumstances: (i) any lack of validity or
enforceability of any Letter of Credit; (ii) the existence of any claim,
set-off, defense or other right which Company or any Lender may have at any time
against a beneficiary or any transferee of any Letter of Credit (or any Persons
for whom any such transferee may be acting), Issuing Bank, Lender or any other
Person or, in the case of a Lender, against Company, whether in connection
herewith, the transactions contemplated herein or any unrelated transaction
(including any underlying transaction between Company or one of its Subsidiaries
and the beneficiary for which any Letter of Credit was procured); (iii) any
draft or other document presented under any Letter of Credit proving to be
forged, fraudulent, invalid or insufficient in any respect or any statement
therein being untrue or inaccurate in any respect; (iv) payment by Issuing Bank
under any Letter of Credit against presentation of a draft or other document
which does not substantially comply with the terms of such Letter of Credit;
(v) any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of Company or any of its
Subsidiaries; (vi) any breach hereof or any other Credit Document by any party
thereto; (vii) any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing; or (viii) the fact that an Event of Default or
a Default shall have occurred and be continuing; provided, in each case, that
payment by Issuing Bank under the applicable Letter of Credit shall not have
constituted gross negligence or willful misconduct of Issuing Bank under the
circumstances in question.

 

(g) Indemnification. Without duplication of any obligation of Company under
Section 10.2 or 10.3, in addition to amounts payable as provided herein, Company
hereby agrees to protect, indemnify, pay and save harmless Issuing Bank from and
against any and all claims, demands, liabilities, damages, losses, costs,
charges and expenses (including reasonable fees, expenses and disbursements of
counsel and allocated costs of internal counsel) which Issuing Bank may incur or
be subject to as a consequence, direct or indirect, of (i) the issuance of any
Letter of Credit by Issuing Bank, other than as a result of (1) the gross
negligence or willful misconduct of Issuing Bank or (2) the wrongful dishonor by
Issuing Bank of a proper demand for payment made under any Letter of Credit
issued by it, or (ii) the failure of Issuing Bank to honor a drawing under any
such Letter of Credit as a result of any Governmental Act.

 

36



--------------------------------------------------------------------------------

2.4. Pro Rata Shares; Availability of Funds.

 

(a) Pro Rata Shares. All Loans shall be made, and all participations purchased,
by Lenders simultaneously and proportionately to their respective Pro Rata
Shares, it being understood that no Lender shall be responsible for any default
by any other Lender in such other Lender’s obligation to make a Loan requested
hereunder or purchase a participation required hereby nor shall any Term Loan
Commitment, Revolving Commitment or Incremental Loan Commitment of any Lender be
increased or decreased as a result of a default by any other Lender in such
other Lender’s obligation to make a Loan requested hereunder or purchase a
participation required hereby.

 

(b) Availability of Funds. Unless Administrative Agent shall have been notified
by any Lender prior to the applicable Credit Date that such Lender does not
intend to make available to Administrative Agent the amount of such Lender’s
Loan requested on such Credit Date, Administrative Agent may assume that such
Lender has made such amount available to Administrative Agent on such Credit
Date and Administrative Agent may, in its sole discretion, but shall not be
obligated to, make available to Company a corresponding amount on such Credit
Date. If such corresponding amount is not in fact made available to
Administrative Agent by such Lender, Administrative Agent shall be entitled to
recover such corresponding amount on demand from such Lender together with
interest thereon, for each day from such Credit Date until the date such amount
is paid to Administrative Agent, at the customary rate set by Administrative
Agent for the correction of errors among banks for three Business Days and
thereafter at the Base Rate. If such Lender does not pay such corresponding
amount forthwith upon Administrative Agent’s demand therefor, Administrative
Agent shall promptly notify Company and Company shall immediately pay such
corresponding amount to Administrative Agent together with interest thereon, for
each day from such Credit Date until the date such amount is paid to
Administrative Agent, at the rate payable hereunder for Base Rate Loans for such
Class of Loans. Nothing in this Section 2.4(b) shall be deemed to relieve any
Lender from its obligation to fulfill its Term Loan Commitments and Revolving
Commitments hereunder or to prejudice any rights that Company may have against
any Lender as a result of any default by such Lender hereunder.

 

2.5. Use of Proceeds. The proceeds of the Term Loans and the Revolving Loans, if
any, made on the Closing Date shall be applied by Company (i) to refinance the
Existing Credit Facility, (ii) to repurchase or redeem for the Senior
Subordinated Notes, (iii) to fund a portion of the Stock Repurchase after the
Closing Date, (iv) to pay fees and expenses in connection with the foregoing and
(v) for general corporate purposes. The proceeds of the Revolving Loans and
Letters of Credit made after the Closing Date shall be applied by Company to
fund a portion of the Stock Repurchase after the Closing Date and for working
capital and general corporate purposes of Company and its Subsidiaries,
including Permitted Acquisitions. No portion of the proceeds of any Credit
Extension shall be used in any manner that causes or might cause such Credit
Extension or the application of such proceeds to violate Regulation T,
Regulation U or Regulation X of the Board of Governors of the Federal Reserve
System or any other regulation thereof or to violate the Exchange Act.

 

37



--------------------------------------------------------------------------------

2.6. Evidence of Debt; Register; Lenders’ Books and Records; Notes.

 

(a) Lenders’ Evidence of Debt. Each Lender shall maintain on its internal
records an account or accounts evidencing the Obligations of Company to such
Lender, including the amounts of the Loans made by it and each repayment and
prepayment in respect thereof. Any such recordation shall be conclusive and
binding on Company, absent manifest error; provided, that the failure to make
any such recordation, or any error in such recordation, shall not affect any
Lender’s Revolving Commitments or Company’s Obligations in respect of any
applicable Loans; and provided further, in the event of any inconsistency
between the Register and any Lender’s records, the recordations in the Register
shall govern.

 

(b) Register. Administrative Agent (or its agent or sub-agent appointed by it)
shall maintain at the Principal Office a register for the recordation of the
names and addresses of Lenders and the Revolving Commitments and Loans of each
Lender from time to time (the “Register”). The Register, as in effect at the
close of business on the preceding Business Day, shall be available for
inspection by Company or any Lender at any reasonable time and from time to time
upon reasonable prior notice. Administrative Agent shall record, or shall cause
to be recorded, in the Register the Revolving Commitments and the Loans in
accordance with the provisions of Section 10.6, and each repayment or prepayment
in respect of the principal amount of the Loans, and any such recordation shall
be conclusive and binding on Company and each Lender, absent manifest error;
provided, failure to make any such recordation, or any error in such
recordation, shall not affect any Lender’s Revolving Commitments or Company’s
Obligations in respect of any Loan. Company hereby designates Administrative
Agent to serve as Company’s agent solely for purposes of maintaining the
Register as provided in this Section 2.6, and Company hereby agrees that, to the
extent Administrative Agent serves in such capacity, Administrative Agent and
its officers, directors, employees, agents, sub-agents and affiliates shall
constitute “Indemnitees.”

 

(c) Notes. If so requested by any Lender by written notice to Company (with a
copy to Administrative Agent) at least two Business Days prior to the Closing
Date, or at any time thereafter, Company shall execute and deliver to such
Lender (and/or, if applicable and if so specified in such notice, to any Person
who is an assignee of such Lender pursuant to Section 10.6) on the Closing Date
(or, if such notice is delivered after the Closing Date, promptly after
Company’s receipt of such notice) a Note or Notes to evidence such Lender’s Term
Loan, Revolving Loan or Incremental Loan, as the case may be.

 

2.7. Interest on Loans.

 

(a) Except as otherwise set forth herein, each Class of Loan shall bear interest
on the unpaid principal amount thereof from the date made through repayment
(whether by acceleration or otherwise) thereof as follows:

 

(i) in the case of Term Loans:

 

1. if a Base Rate Loan, at the Base Rate plus 0.50% per annum; or

 

38



--------------------------------------------------------------------------------

2. if a Eurodollar Rate Loan, at the Adjusted Eurodollar Rate plus 1.50% per
annum; and

 

(ii) in the case of Revolving Loans:

 

1. if a Base Rate Loan, at the Base Rate plus the Applicable Margin; or

 

2. if a Eurodollar Rate Loan, at the Adjusted Eurodollar Rate plus the
Applicable Margin.

 

(b) The basis for determining the rate of interest with respect to any Loan, and
the Interest Period with respect to any Eurodollar Rate Loan, shall be selected
by Company and notified to Administrative Agent and Lenders pursuant to the
applicable Funding Notice or Conversion/Continuation Notice, as the case may be.
If on any day a Loan is outstanding with respect to which a Funding Notice or
Conversion/Continuation Notice has not been delivered to Administrative Agent in
accordance with the terms hereof specifying the applicable basis for determining
the rate of interest, then for that day such Loan shall be a Base Rate Loan.

 

(c) In connection with Eurodollar Rate Loans there shall be no more than ten
(10) Interest Periods outstanding at any time. In the event Company fails to
specify between a Base Rate Loan or a Eurodollar Rate Loan in the applicable
Funding Notice or Conversion/Continuation Notice, such Loan (if outstanding as a
Eurodollar Rate Loan) will be automatically converted into a Base Rate Loan on
the last day of the then-current Interest Period for such Loan (or if
outstanding as a Base Rate Loan will remain as, or (if not then outstanding)
will be made as, a Base Rate Loan). In the event Company fails to specify an
Interest Period for any Eurodollar Rate Loan in the applicable Funding Notice or
Conversion/Continuation Notice, Company shall be deemed to have selected an
Interest Period of one month. As soon as practicable after 10:00 a.m. (Los
Angeles time)/1:00 p.m. (New York City time) on each Interest Rate Determination
Date, Administrative Agent shall determine (which determination shall, absent
manifest error, be final, conclusive and binding upon all parties) the interest
rate that shall apply to the Eurodollar Rate Loans for which an interest rate is
then being determined for the applicable Interest Period and shall promptly give
notice thereof (in writing or by telephone confirmed in writing) to Company and
each Lender.

 

(d) Interest payable pursuant to Section 2.7(a) shall be computed (i) in the
case of Base Rate Loans on the basis of a 365-day or 366-day year, as the case
may be, and (ii) in the case of Eurodollar Rate Loans, on the basis of a 360-day
year, in each case for the actual number of days elapsed in the period during
which it accrues. In computing interest on any Loan, the date of the making of
such Loan or the first day of an Interest Period applicable to such Loan or,
with respect to a Base Rate Loan being converted from a Eurodollar Rate Loan,
the date of conversion of such Eurodollar Rate Loan to such Base Rate Loan, as
the case may be, shall be included, and the date of payment of such Loan or the
expiration date of an Interest Period applicable to such Loan or, with respect
to a Base Rate Loan being converted to a Eurodollar Rate Loan, the date of
conversion of such Base Rate Loan to such Eurodollar Rate Loan, as the case may
be, shall be excluded; provided, if a Loan is repaid on the same day on which it
is made, one day’s interest shall be paid on that Loan.

 

39



--------------------------------------------------------------------------------

(e) Except as otherwise set forth herein, interest on each Loan (i) shall accrue
on a daily basis and shall be payable in arrears on each Interest Payment Date
with respect to interest accrued to but excluding each such payment date;
(ii) shall accrue on a daily basis and shall be payable in arrears upon any
prepayment of that Loan, whether voluntary or mandatory, to the extent accrued
on the amount being prepaid; and (iii) shall accrue on a daily basis and shall
be payable in arrears at maturity of the Loans, including final maturity of the
Loans; provided, however, with respect to any voluntary prepayment of a Base
Rate Loan, accrued interest shall instead be payable on the applicable Interest
Payment Date.

 

(f) Company agrees to pay to Issuing Bank, with respect to drawings honored
under any Letter of Credit, interest on the amount paid by Issuing Bank in
respect of each such honored drawing from the date such drawing is honored to
but excluding the date such amount is reimbursed by or on behalf of Company at a
rate equal to (i) for the period from the date such drawing is honored to but
excluding the applicable Reimbursement Date, the rate of interest otherwise
payable hereunder with respect to Revolving Loans that are Base Rate Loans, and
(ii) thereafter, a rate which is 2% per annum in excess of the rate of interest
otherwise payable hereunder with respect to Revolving Loans that are Base Rate
Loans.

 

(g) Interest payable pursuant to Section 2.7(f) shall be computed on the basis
of a 365/366-day year for the actual number of days elapsed in the period during
which it accrues, and shall be payable on demand or, if no demand is made, on
the date on which the related drawing under a Letter of Credit is reimbursed in
full. Promptly upon receipt by Issuing Bank of any payment of interest pursuant
to Section 2.7(f), Issuing Bank shall distribute to each Lender, out of the
interest received by Issuing Bank in respect of the period from the date such
drawing is honored to but excluding the date on which Issuing Bank is reimbursed
for the amount of such drawing (including any such reimbursement out of the
proceeds of any Revolving Loans), the amount that such Lender would have been
entitled to receive in respect of the letter of credit fee that would have been
payable in respect of such Letter of Credit for such period if no drawing had
been honored under such Letter of Credit. In the event Issuing Bank shall have
been reimbursed by Lenders for all or any portion of such honored drawing,
Issuing Bank shall distribute to each Lender which has paid all amounts payable
by it under Section 2.3(e) with respect to such honored drawing such Lender’s
Pro Rata Share of any interest received by Issuing Bank in respect of that
portion of such honored drawing so reimbursed by Lenders for the period from the
date on which Issuing Bank was so reimbursed by Lenders to but excluding the
date on which such portion of such honored drawing is reimbursed by Company.

 

2.8. Conversion/Continuation.

 

(a) Subject to Section 2.17 and so long as no Default or Event of Default shall
have occurred and then be continuing, Company shall have the option:

 

(i) to convert at any time all or any part of any Term Loan, Revolving Loan or
Incremental Loan equal to $500,000 and integral multiples of $100,000 in excess
of that amount from one Type of Loan to another Type of Loan; provided, a
Eurodollar Rate Loan may only be converted on the expiration of the Interest
Period applicable to such Eurodollar Rate Loan unless Company shall pay all
amounts due under Section 2.17 in connection with any such conversion; or

 

40



--------------------------------------------------------------------------------

(ii) upon the expiration of any Interest Period applicable to any Eurodollar
Rate Loan, to continue all or any portion of such Loan equal to $500,000 and
integral multiples of $100,000 in excess of that amount as a Eurodollar Rate
Loan.

 

(b) Company shall deliver a Conversion/Continuation Notice to Administrative
Agent no later than 10:00 a.m. (Los Angeles time)/1:00 p.m. (New York City time)
at least one Business Day in advance of the proposed conversion date (in the
case of a conversion to a Base Rate Loan) and at least three Business Days in
advance of the proposed conversion/continuation date (in the case of a
conversion to, or a continuation of, a Eurodollar Rate Loan). Except as
otherwise provided herein, a Conversion/Continuation Notice for conversion to,
or continuation of, any Eurodollar Rate Loans (or telephonic notice in lieu
thereof) shall be irrevocable on and after the related Interest Rate
Determination Date, and Company shall be bound to effect a conversion or
continuation in accordance therewith.

 

2.9. Default Interest. Upon the occurrence and during the continuance of an
Event of Default under Section 8.1(a), all payments of principal then overdue
and, to the extent permitted by applicable law, any interest payments on the
Loans then overdue, or any fees or other amounts owed hereunder then overdue,
shall thereafter bear interest (including post-petition interest in any
proceeding under the Bankruptcy Code or other applicable bankruptcy laws)
payable on demand at a rate that is 2% per annum in excess of the interest rate
otherwise payable hereunder with respect to the applicable Loans (or, in the
case of any such fees and other amounts, at a rate which is 2% per annum in
excess of the interest rate otherwise payable hereunder for Base Rate Loans that
are Revolving Loans); provided, in the case of Eurodollar Rate Loans, upon the
expiration of the Interest Period in effect at the time any such increase in
interest rate is effective such Eurodollar Rate Loans shall thereupon become
Base Rate Loans and shall thereafter bear interest payable upon demand at a rate
which is 2% per annum in excess of the interest rate otherwise payable hereunder
for Base Rate Loans. Payment or acceptance of the increased rates of interest
provided for in this Section 2.9 is not a permitted alternative to timely
payment and shall not constitute a waiver of any Event of Default or otherwise
prejudice or limit any rights or remedies of Administrative Agent or any Lender.

 

2.10. Fees.

 

(a) (i) Company agrees to pay to Administrative Agent for the account of Lenders
having Revolving Exposure a commitment fee to be shared pro rata among the
Revolving Loan Lenders with respect to the Revolving Loan Commitments for the
period from and including the Closing Date to but excluding the Revolving Loan
Commitment Expiration Date, computed by multiplying (1) the average of the daily
difference between (A) the Revolving Commitments, and (B) the Total Utilization
of Revolving Commitments, times (2) the applicable per annum rate set forth
below:

 

Total Utilization of

Revolving Loan Commitments

--------------------------------------------------------------------------------

   Commitment Fee Rate


--------------------------------------------------------------------------------

³50%

   0.250%

<50%

   0.500%

 

41



--------------------------------------------------------------------------------

(ii) Company further agrees to pay to Administrative Agent for the account of
Lenders having Revolving Exposure a letter of credit fee equal to (1) the
Applicable Margin for Revolving Loans that are Eurodollar Rate Loans, times
(2) the average aggregate daily maximum amount available to be drawn under all
such Letters of Credit (regardless of whether any conditions for drawing could
then be met and determined as of the close of business on any date of
determination).

 

All fees referred to in this Section 2.10(a) shall be paid to Administrative
Agent at its Principal Office and upon receipt, Administrative Agent shall
promptly distribute to each Lender its Pro Rata Share thereof.

 

(b) Company agrees to pay directly to Issuing Bank, for its own account, the
following fees:

 

(i) a fronting fee equal to the greater of $500 or 0.250% of the face amount of
each Letter of Credit; and

 

(ii) such documentary and processing charges for any issuance, amendment,
transfer or payment of a Letter of Credit as are in accordance with Issuing
Bank’s standard schedule for such charges and as in effect at the time of such
issuance, amendment, transfer or payment, as the case may be.

 

(c) All fees referred to in Section 2.10(a) and 2.10(b)(i) shall be calculated
on the basis of a 360-day year and the actual number of days elapsed and shall
be payable quarterly in arrears on April 1, July 1, October 1 and January 1 of
each year during the Revolving Commitment Period, commencing on the first such
date to occur after the Closing Date, and on the Revolving Commitment
Termination Date.

 

(d) In addition to any of the foregoing fees, Company agrees to pay to Agents
such other fees in the amounts and at the times separately agreed upon.

 

42



--------------------------------------------------------------------------------

2.11. Scheduled Payments.

 

(a) Scheduled Installments. The principal amounts of the Term Loans shall be
repaid in consecutive quarterly installments (each, an “Installment”) in the
aggregate amounts set forth below on the four quarterly scheduled Interest
Payment Dates applicable to Term Loans (each, an “Installment Date”), commencing
on January 1, 2006:

 

Date  

--------------------------------------------------------------------------------

   Term Loan Installments


--------------------------------------------------------------------------------

January 1, 2006

   $ 1,250,000

April 1, 2006

   $ 1,250,000

July 1, 2006

   $ 1,250,000

October 1, 2006

   $ 1,250,000

January 1, 2007

   $ 1,250,000

April 1, 2007

   $ 1,250,000

July 1, 2007

   $ 1,250,000

October 1, 2007

   $ 1,250,000

January 1, 2008

   $ 1,250,000

April 1, 2008

   $ 1,250,000

July 1, 2008

   $ 1,250,000

October 1, 2008

   $ 1,250,000

January 1, 2009

   $ 1,250,000

April 1, 2009

   $ 1,250,000

July 1, 2009

   $ 1,250,000

October 1, 2009

   $ 1,250,000

January 1, 2010

   $ 1,250,000

April 1, 2010

   $ 1,250,000

July 1, 2010

   $ 1,250,000

October 1, 2010

   $ 1,250,000

January 1, 2011

   $ 1,250,000

April 1, 2011

   $ 1,250,000

July 1, 2011

   $ 1,250,000

October 1, 2011

   $ 1,250,000

January 1, 2012

   $ 1,250,000

April 1, 2012

   $ 1,250,000

July 1, 2012

   $ 1,250,000

October 1, 2012

   $ 1,250,000

January 1, 2013

   $ 1,250,000     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Term Loan Maturity Date

   $ 463,750,000     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

Notwithstanding the foregoing, (x) such Installments shall be reduced in
connection with any voluntary or mandatory prepayments of the Term Loans, as the
case may be, in accordance with Sections 2.12, 2.13 and 2.14, as applicable; and
(y) the Term Loans, together with all other amounts owed hereunder with respect
thereto, shall, in any event, be paid in full no later than the Term Loan
Maturity Date.

 

43



--------------------------------------------------------------------------------

2.12. Voluntary Prepayments/Commitment Reductions.

 

(a) Voluntary Prepayments.

 

(i) Any time and from time to time:

 

1. with respect to Base Rate Loans, Company may prepay any such Loans on any
Business Day in whole or in part, in an aggregate minimum amount of $1,000,000
and integral multiples of $100,000 in excess of that amount; and

 

2. with respect to Eurodollar Rate Loans, Company may prepay any such Loans on
any Business Day in whole or in part in an aggregate minimum amount of
$1,000,000 and integral multiples of $100,000 in excess of that amount.

 

(ii) All such prepayments shall be made:

 

1. upon not less than one Business Day’s prior written or telephonic notice in
the case of Base Rate Loans; and

 

2. upon not less than three Business Days’ prior written or telephonic notice in
the case of Eurodollar Rate Loans;

 

in each case given to Administrative Agent by 9:00 a.m. (Los Angeles time)/12:00
p.m. (New York City time) on the date required and, if given by telephone,
promptly confirmed in writing to Administrative Agent (and Administrative Agent
will promptly transmit such telephonic or original notice for Term Loans,
Revolving Loans or Incremental Loans, as the case may be, by telefacsimile or
telephone to each Lender). Upon the giving of any such notice, the principal
amount of the Loans specified in such notice shall become due and payable on the
prepayment date specified therein. Any such voluntary prepayment shall be
applied as specified in Section 2.14(a).

 

(b) Voluntary Commitment Reductions.

 

(i) Company may, upon not less than three Business Days’ prior written or
telephonic notice confirmed in writing to Administrative Agent (which original
written or telephonic notice Administrative Agent will promptly transmit by
telefacsimile or telephone to each applicable Lender), at any time and from time
to time terminate in whole or permanently reduce in part, without premium or
penalty, the Revolving Commitments in an amount up to the amount by which the
Revolving Commitments exceed the Total Utilization of Revolving Commitments at
the time of such proposed termination or reduction; provided, any such partial
reduction of the Revolving Commitments shall be in an aggregate minimum amount
of $500,000 and integral multiples of $100,000 in excess of that amount.

 

44



--------------------------------------------------------------------------------

(ii) Company’s notice to Administrative Agent shall designate the date (which
shall be a Business Day) of such termination or reduction and the amount of any
partial reduction, and such termination or reduction of the Revolving
Commitments shall be effective on the date specified in Company’s notice and
shall reduce the Revolving Commitment of each Lender proportionately to its Pro
Rata Share thereof.

 

2.13. Mandatory Prepayments/Commitment Reductions.

 

(a) Asset Sales. On the first Business Day following the date of receipt by
Company or any of its Subsidiaries of any Net Proceeds with respect to an Asset
Sale or an Asset Swap, Company shall prepay the Loans and/or the Revolving
Commitments shall be permanently reduced as set forth in Section 2.14(b)) in an
amount equal to 100% of such Net Proceeds; provided that if the Leverage Ratio
as of the date of such Asset Sale or Asset Swap, on a pro forma basis assuming
the consummation of such Asset Sale or Asset Swap, is (i) greater than or equal
to 5.0:1, but less than 6.0:1, such percentage shall be 50% or (ii) less than
5.0:1, such percentage shall be 0%; provided, further, that no prepayment shall
be required with respect to an Asset Sale or Asset Swap (A) prior to the first
anniversary of the Closing Date to the extent that the aggregate Fair Market
Value of assets subject to Asset Sales and Asset Swaps (including the value of
the assets subject to such Asset Sale or Asset Swap, as the case may be)
consummated during the period from and including the Closing Date to but
excluding the first anniversary of the Closing Date is less than or equal to
$75,000,000, so long as no Default shall have occurred and be continuing at the
time of consummation of such Asset Sale or Asset Swap and (B) if and to the
extent that the Net Proceeds of such Asset Sale or Asset Swap are used, within
18 months of such disposition, to make Investments permitted by Section 6.7(e),
(f), (g), (l) or (m) or otherwise to be reinvested in long term productive or
other capital assets of the general type used in the business of Company and its
Subsidiaries (provided that, if an Event of Default shall occur and be
continuing prior to any such Investment or other such use of proceeds, all such
proceeds shall be immediately used to prepay the Loans, or make a Cash
Collateral Deposit, as applicable, in accordance with Section 2.14(b)). The
Collateral Agent shall have a first-priority perfected Lien (subject to
Section 6.2) on any assets so acquired.

 

(b) Insurance/Condemnation Proceeds. No later than the first Business Day
following the date of receipt by Company or any of its Subsidiaries, or
Collateral Agent as loss payee, of any Net Insurance/Condemnation Proceeds,
Company shall prepay the Loans and/or the Revolving Commitments shall be
permanently reduced as set forth in Section 2.14(b) in an aggregate amount equal
to such Net Insurance/Condemnation Proceeds; provided, that no prepayment shall
be required if and to the extent that such Net Insurance/Condemnation Proceeds
are used, within 360 days of receipt thereof, to make Investments permitted by
Section 6.7(e), (f), (g), (l) or (m) or otherwise to be reinvested in long term
productive or other capital assets of the general type used in the business of
Company and its Subsidiaries, which investment may include the repair,
restoration or replacement of the applicable assets which are the subject of
such Net Insurance/Condemnation Proceeds (provided that, if an Event of Default
shall occur and be continuing prior to any such Investment or other such use of
proceeds, all such proceeds shall be immediately used to prepay the Loans, or
make a Cash Collateral Deposit, as applicable, in accordance with
Section 2.14(b)).

 

45



--------------------------------------------------------------------------------

(c) Issuance of Equity Securities. On the date of receipt by Company of any Net
Proceeds from a capital contribution to, or an Equity Offering by, Company or
any of its Subsidiaries (other than (i) pursuant to any employee stock or stock
option compensation plan, (ii) any proceeds of any such capital contribution or
Equity Offering which are applied to repurchase Capital Stock of Company from
Univision or (iii) any proceeds of any such capital contribution by Company or
any Subsidiary in any other Subsidiary), Company shall prepay the Loans and/or
the Revolving Commitments shall be permanently reduced as set forth in
Section 2.14(b) in the amount necessary to cause the Leverage Ratio (calculated
on a pro forma basis as of the most recently ended Fiscal Quarter, giving effect
to such Equity Offering or capital contribution as if it had occurred, and the
Net Proceeds thereof had been applied, on the last day of such quarter) to be at
least one multiple lower than the required Leverage Ratio applicable to such
Fiscal Quarter pursuant to Section 6.8(b); provided that no prepayment shall be
required with respect to an Equity Offering or capital contribution if the Net
Proceeds thereof are used, within 360 days of such Equity Offering or capital
contribution, to make acquisitions permitted by Section 6.9(g) (provided that,
if an Event of Default shall occur and be continuing prior to any such
acquisition, all such proceeds shall be immediately used to prepay the Loans, or
make a Cash Collateral Deposit, as applicable, in accordance with
Section 2.14(b)). Nothing in this Section 2.13(c) shall be deemed to constitute
the Lenders’ agreement to any Change of Control.

 

(d) Issuance of Debt. On the date of receipt by Company or any of its
Subsidiaries of any Cash proceeds from the incurrence of any Subordinated
Indebtedness of Company or any of its Subsidiaries (other than with respect to
any Subordinated Indebtedness permitted to be incurred pursuant to Section 6.1),
Company shall prepay the Loans and/or the Revolving Commitments shall be
permanently reduced as set forth in Section 2.14(b) in an aggregate amount equal
to the lesser of (i) 100% of such proceeds and (ii) the amount, if any,
necessary for the Company and its Subsidiaries to be in compliance with the
financial covenants set forth in Section 6.8 on a pro forma basis after giving
effect to such prepayment, in each case, net of underwriting discounts and
commissions and other reasonable costs and expenses associated therewith,
including reasonable legal fees and expenses.

 

(e) Consolidated Excess Cash Flow. In the event that at the end of any Fiscal
Year of Company ending on and after December 31, 2006 there shall exist
Consolidated Excess Cash Flow with respect to such Fiscal Year, then on the date
which is ten Business Days after the earlier to occur of (i) the date upon which
the audited financial statements of Company with respect to such Fiscal Year
become available and (ii) the 90th day after the end of such Fiscal Year,
Company shall prepay the Loans and/or the Revolving Commitments shall be
permanently reduced as set forth in Section 2.14(b), in an amount equal to 75%
of such Consolidated Excess Cash Flow; provided that no such prepayment shall be
required if the Leverage Ratio as of the end of such Fiscal Year is less than
5.0:1.

 

(f) Prepayment Certificate. Concurrently with any prepayment of the Loans and/or
reduction of the Revolving Commitments pursuant to Sections 2.13(a) through
2.13(e), Company shall deliver to Administrative Agent a certificate of an
Authorized Officer demonstrating the calculation of the amount of the applicable
Net Proceeds, Net Insurance/Condemnation Proceeds, cash proceeds from
Subordinated Indebtedness or Consolidated Excess Cash Flow, as the case may be.
In the event that Company shall subsequently determine that the actual amount
received exceeded the amount set forth in such

 

46



--------------------------------------------------------------------------------

certificate, Company shall promptly make an additional prepayment of the Loans
and/or the Revolving Commitments shall be permanently reduced in an amount equal
to such excess, and Company shall concurrently therewith deliver to
Administrative Agent a certificate of an Authorized Officer demonstrating the
derivation of such excess.

 

2.14. Application of Prepayments/Reductions.

 

(a) Application of Voluntary Prepayments by Type of Loans. Any prepayment of any
Loan pursuant to Section 2.12(a) shall be applied as specified by Company in the
applicable notice of prepayment; provided, in the event Company fails to specify
the Loans to which any such prepayment shall be applied, such prepayment shall
be applied as follows:

 

first, to repay outstanding Revolving Loans to the full extent thereof; and

 

second, to repay outstanding Term Loans and Incremental Loans on a pro rata
basis (in accordance with the respective outstanding principal amounts thereof).

 

Any prepayment of any Term Loan or Incremental Loan pursuant to Section 2.12(a)
shall be further applied on a pro rata basis to reduce the scheduled remaining
Installments of principal on such Term Loan or Incremental Loan, as applicable;
provided that, at the election of the Company, any such prepayment may be
applied to pay the next two (2) succeeding installments of principal in the
direct order of maturity thereof.

 

(b) Application of Mandatory Prepayments by Type of Loans. Any amount required
to be paid pursuant to Sections 2.13(a) through 2.13(e) shall be applied as
follows:

 

first, to prepay Term Loans and Incremental Loans on a pro rata basis (in
accordance with the respective outstanding principal amounts thereof) and shall
be further applied on a pro rata basis to the remaining scheduled Installments
of principal of the Term Loans and Incremental Loans;

 

second, to prepay the Revolving Loans to the full extent thereof and to further
permanently reduce the Revolving Commitments by the amount of such prepayment;

 

third, to prepay outstanding reimbursement obligations with respect to Letters
of Credit and to further permanently reduce the Revolving Commitments by the
amount of such prepayment;

 

fourth, to make a Cash Collateral Deposit with respect to Letters of Credit and
to further permanently reduce the Revolving Commitments by the amount of such
Cash Collateral Deposit; and

 

fifth, to further permanently reduce the Revolving Commitments to the full
extent thereof.

 

47



--------------------------------------------------------------------------------

(c) Application of Prepayments of Loans to Base Rate Loans and Eurodollar Rate
Loans. Considering each Class of Loans being prepaid separately, any prepayment
thereof shall be applied first to Base Rate Loans to the full extent thereof
before application to Eurodollar Rate Loans, in each case in a manner which
minimizes the amount of any payments required to be made by Company pursuant to
Section 2.17(c).

 

2.15. General Provisions Regarding Payments.

 

(a) All payments by Company of principal, interest, fees and other Obligations
shall be made in Dollars in same day funds, without defense, setoff or
counterclaim, free of any restriction or condition, and delivered to
Administrative Agent not later than 12:00 p.m. (Los Angeles time)/3:00 p.m. (New
York City time) on the date due at the Principal Office designated by
Administrative Agent for the account of Lenders; for purposes of computing
interest and fees, funds received by Administrative Agent after that time on
such due date shall be deemed to have been paid by Company on the next
succeeding Business Day.

 

(b) All payments in respect of the principal amount of any Loan (other than
voluntary prepayments of Revolving Loans) shall be accompanied by payment of
accrued interest on the principal amount being repaid or prepaid.

 

(c) Administrative Agent (or its agent or sub-agent appointed by it) shall
promptly distribute to each Lender at such address as such Lender shall indicate
in writing, such Lender’s applicable Pro Rata Share of all payments and
prepayments of principal and interest due hereunder, together with all other
amounts due thereto, including, without limitation, all fees payable with
respect thereto, to the extent received by Administrative Agent.

 

(d) Notwithstanding the foregoing provisions hereof, if any
Conversion/Continuation Notice is withdrawn as to any Affected Lender or if any
Affected Lender makes Base Rate Loans in lieu of its Pro Rata Share of any
Eurodollar Rate Loans, Administrative Agent shall give effect thereto in
apportioning payments received thereafter.

 

(e) Subject to the provisos set forth in the definition of “Interest Period” as
they may apply to Revolving Loans, whenever any payment to be made hereunder
with respect to any Loan shall be stated to be due on a day that is not a
Business Day, such payment shall be made on the next succeeding Business Day
and, with respect to Revolving Loans only, such extension of time shall be
included in the computation of the payment of interest hereunder or of the
Revolving Commitment fees hereunder.

 

(f) Company hereby authorizes Administrative Agent to charge Company’s accounts
with Administrative Agent in order to cause timely payment to be made to
Administrative Agent of all principal and interest due hereunder (subject to
sufficient funds being available in its accounts for that purpose).

 

(g) Administrative Agent shall deem any payment by or on behalf of Company
hereunder that is not made in same day funds prior to 12:00 p.m. (Los Angeles
time)/3:00 p.m. (New York City time) to be a non-conforming payment. Any such
payment shall not be deemed to have been received by Administrative Agent until
the later of (i) the time such funds become available funds, and (ii) the
applicable next Business Day. Administrative Agent shall give

 

48



--------------------------------------------------------------------------------

prompt telephonic notice to Company and each applicable Lender (confirmed in
writing) if any payment is non-conforming. Any non-conforming payment may
constitute or become a Default or Event of Default in accordance with the terms
of Section 8.1(a). Interest shall continue to accrue on any principal as to
which a non-conforming payment is made until such funds become available funds
(but in no event less than the period from the date of such payment to the next
succeeding applicable Business Day) at the rate determined pursuant to
Section 2.9 from the date such amount was due and payable until the date such
amount is paid in full.

 

(h) If an Event of Default shall have occurred and not otherwise been waived,
and the maturity of the Obligations shall have been accelerated pursuant to
Section 8.1, all payments or proceeds received by Agents hereunder in respect of
any of the Obligations, shall be applied in accordance with the application
arrangements described in Section 7.2 of the Pledge and Security Agreement.

 

2.16. Ratable Sharing. Lenders hereby agree among themselves that, except as
otherwise provided in the Collateral Documents with respect to amounts realized
from the exercise of rights with respect to Liens on the Collateral, if any of
them shall, whether by voluntary payment (other than a voluntary prepayment of
Loans made and applied in accordance with the terms hereof), through the
exercise of any right of set-off or banker’s lien, by counterclaim or cross
action or by the enforcement of any right under the Credit Documents or
otherwise, or as adequate protection of a deposit treated as cash collateral
under the Bankruptcy Code, receive payment or reduction of a proportion of the
aggregate amount of principal, interest, amounts payable in respect of Letters
of Credit, fees and other amounts then due and owing to such Lender hereunder or
under the other Credit Documents (collectively, the “Aggregate Amounts Due” to
such Lender) which is greater than the proportion received by any other Lender
in respect of the Aggregate Amounts Due to such other Lender, then the Lender
receiving such proportionately greater payment shall (a) notify Administrative
Agent and each other Lender of the receipt of such payment and (b) apply a
portion of such payment to purchase participations (which it shall be deemed to
have purchased from each seller of a participation simultaneously upon the
receipt by such seller of its portion of such payment) in the Aggregate Amounts
Due to the other Lenders so that all such recoveries of Aggregate Amounts Due
shall be shared by all Lenders in proportion to the Aggregate Amounts Due to
them; provided, if all or part of such proportionately greater payment received
by such purchasing Lender is thereafter recovered from such Lender upon the
bankruptcy or reorganization of Company or otherwise, those purchases shall be
rescinded and the purchase prices paid for such participations shall be returned
to such purchasing Lender ratably to the extent of such recovery, but without
interest. Company expressly consents to the foregoing arrangement and agrees
that any holder of a participation so purchased may, so long as an Event of
Default has occurred and is continuing, exercise any and all rights of banker’s
lien, set-off or counterclaim with respect to any and all monies owing by
Company to that holder with respect thereto as fully as if that holder were owed
the amount of the participation held by that holder.

 

2.17. Making or Maintaining Eurodollar Rate Loans.

 

(a) Inability to Determine Applicable Interest Rate. In the event that
Administrative Agent shall have determined (which determination shall be final
and conclusive and binding upon all parties hereto), on any Interest Rate
Determination Date with respect to any

 

49



--------------------------------------------------------------------------------

Eurodollar Rate Loans, that by reason of circumstances affecting the London
interbank market adequate and fair means do not exist for ascertaining the
interest rate applicable to such Loans on the basis provided for in the
definition of Adjusted Eurodollar Rate, Administrative Agent shall on such date
give notice (by telefacsimile or by telephone confirmed in writing) to Company
and each Lender of such determination, whereupon (i) no Loans may be made as, or
converted to, Eurodollar Rate Loans until such time as Administrative Agent
notifies Company and Lenders that the circumstances giving rise to such notice
no longer exist, and (ii) any Funding Notice or Conversion/Continuation Notice
given by Company with respect to the Loans in respect of which such
determination was made shall be deemed to be rescinded by Company.

 

(b) Illegality or Impracticability of Eurodollar Rate Loans. In the event that
on any date (i) any Lender (any such Lender, an “Affected Lender”) shall have
determined (which determination shall be final and conclusive and binding upon
all parties hereto but shall be made only after consultation with Company and
Administrative Agent) that the making, maintaining or continuation of its
Eurodollar Rate Loans has become unlawful as a result of compliance by such
Lender in good faith with any law, treaty, governmental rule, regulation,
guideline or order (or would conflict with any such treaty, governmental rule,
regulation, guideline or order not having the force of law even though the
failure to comply therewith would not be unlawful), or (ii) the Requisite
Lenders shall have determined (which determination shall be final and conclusive
and binding upon all parties hereto but shall be made only after consultation
with Company and Administrative Agent) that the making, maintaining or
continuation of Eurodollar Rate Loans has become impracticable, as a result of
contingencies occurring after the date hereof which materially and adversely
affect the London interbank market or the position of the Lenders in that
market, then, and in any such event, the Affected Lender or the Requisite
Lenders, as the case may be, shall on that day give notice (by telefacsimile or
by telephone confirmed in writing) to Company and Administrative Agent of such
determination (which notice Administrative Agent shall promptly transmit to each
other Lender). Thereafter (1) the obligation of the Affected Lender or the
Lenders, as the case may be, to make Loans as, or to convert Loans to,
Eurodollar Rate Loans shall be suspended until such notice shall be withdrawn by
the Affected Lender or the Requisite Lenders, as the case may be, (2) to the
extent such determination by the Affected Lender or the Requisite Lenders, as
the case may be, relates to a Eurodollar Rate Loan then being requested by
Company pursuant to a Funding Notice or a Conversion/Continuation Notice, the
Affected Lender or the Lenders shall make such Loan as (or continue such Loan as
or convert such Loan to, as the case may be) a Base Rate Loan, (3) the Affected
Lender’s or the Lenders’ obligation to maintain its or their outstanding
Eurodollar Rate Loans (the “Affected Loans”) shall be terminated at the earlier
to occur of the expiration of the Interest Period then in effect with respect to
the Affected Loans or when required by law, and (4) the Affected Loans shall
automatically convert into Base Rate Loans on the date of such termination.
Notwithstanding the foregoing, to the extent a determination by an Affected
Lender or the Requisite Lenders, as the case may be, as described above relates
to a Eurodollar Rate Loan then being requested by Company pursuant to a Funding
Notice or a Conversion/Continuation Notice, Company shall have the option,
subject to the provisions of Section 2.17(c), to rescind such Funding Notice or
Conversion/Continuation Notice as to all Lenders by giving notice (by
telefacsimile or by telephone confirmed in writing) to Administrative Agent of
such rescission on the date on which the Affected Lender or the Requisite
Lenders give notice of its or their determination as described above (which
notice of rescission Administrative Agent shall promptly transmit to each other
Lender). Except as provided in the immediately preceding

 

50



--------------------------------------------------------------------------------

sentence, nothing in this Section 2.17(b) shall affect the obligation of any
Lender other than an Affected Lender to make or maintain Loans as, or to convert
Loans to, Eurodollar Rate Loans in accordance with the terms hereof.

 

(c) Compensation for Breakage or Non-Commencement of Interest Periods. Company
shall compensate each Lender, upon written request by such Lender (which request
shall set forth the basis for requesting such amounts), for all reasonable
losses, expenses and liabilities (including any interest paid by such Lender to
Lenders of funds borrowed by it to make or carry its Eurodollar Rate Loans and
any loss, expense or liability sustained by such Lender in connection with the
liquidation of such deposits but excluding loss of anticipated profits or loss
of margin) which such Lender may sustain: (i) if for any reason (other than a
default by such Lender) a borrowing of any Eurodollar Rate Loan does not occur
on a date specified therefor in a Funding Notice or a telephonic request for
borrowing, or a conversion to or continuation of any Eurodollar Rate Loan does
not occur on a date specified therefor in a Conversion/Continuation Notice or a
telephonic request for conversion or continuation; (ii) if any prepayment or
other principal payment of, or any conversion of, any of its Eurodollar Rate
Loans occurs on a date prior to the last day of an Interest Period applicable to
that Loan; or (iii) if any prepayment of any of its Eurodollar Rate Loans is not
made on any date specified in a notice of prepayment given by Company.

 

(d) Booking of Eurodollar Rate Loans. Any Lender may make, carry or transfer
Eurodollar Rate Loans at, to, or for the account of any of its branch offices or
the office of an Affiliate of such Lender.

 

(e) Assumptions Concerning Funding of Eurodollar Rate Loans. Calculation of all
amounts payable to a Lender under this Section 2.17 and under Section 2.18 shall
be made as though such Lender had actually funded each of its relevant
Eurodollar Rate Loans through the purchase of a Eurodollar deposit bearing
interest at the rate obtained pursuant to clause (i) of the definition of
Adjusted Eurodollar Rate in an amount equal to the amount of such Eurodollar
Rate Loan and having a maturity comparable to the relevant Interest Period and
through the transfer of such Eurodollar deposit from an offshore office of such
Lender to a domestic office of such Lender in the United States of America;
provided, however, each Lender may fund each of its Eurodollar Rate Loans in any
manner it sees fit and the foregoing assumptions shall be utilized only for the
purposes of calculating amounts payable under this Section 2.17 and under
Section 2.18.

 

2.18. Increased Costs; Capital Adequacy.

 

(a) Compensation For Increased Costs and Taxes. Subject to the provisions of
Section 2.19 (which shall be controlling with respect to the matters covered
thereby), in the event that any Lender (which term shall include Issuing Bank
for purposes of this Section 2.18(a)) shall determine (which determination
shall, absent manifest error, be final and conclusive and binding upon all
parties hereto) that any law, treaty or governmental rule, regulation or order,
or any change therein or in the interpretation, administration or application
thereof (including the introduction of any new law, treaty or governmental rule,
regulation or order), or any determination of a court or governmental authority,
in each case that becomes effective after the date hereof, or compliance by such
Lender with any guideline, request or directive issued or

 

51



--------------------------------------------------------------------------------

made after the date hereof by any central bank or other governmental or
quasi-governmental authority (whether or not having the force of law):
(i) subjects such Lender (or its applicable lending office) to any additional
Tax (other than Excluded Taxes) with respect to this Agreement or any of the
other Credit Documents or any of its obligations hereunder or thereunder or any
payments to such Lender (or its applicable lending office) of principal,
interest, fees or any other amount payable hereunder; (ii) imposes, modifies or
holds applicable any reserve (including any marginal, emergency, supplemental,
special or other reserve), special deposit, compulsory loan, FDIC insurance or
similar requirement against assets held by, or deposits or other liabilities in
or for the account of, or advances or loans by, or other credit extended by, or
any other acquisition of funds by, any office of such Lender; or (iii) imposes
any other condition (other than with respect to a Tax matter) on or affecting
such Lender (or its applicable lending office) or its obligations hereunder or
the London interbank market; and the result of any of the foregoing is to
increase the cost to such Lender of agreeing to make, making or maintaining
Loans hereunder or to reduce any amount received or receivable by such Lender
(or its applicable lending office) with respect thereto; then, in any such case,
Company shall promptly pay to such Lender, upon receipt of the statement
referred to in the next sentence, such additional amount or amounts (in the form
of an increased rate of, or a different method of calculating, interest or
otherwise as such Lender in its sole discretion shall determine) as may be
necessary to compensate such Lender on an after-tax basis for any such increased
cost or reduction in amounts received or receivable hereunder. Such Lender shall
deliver to Company (with a copy to Administrative Agent) a written statement,
setting forth in reasonable detail the basis for calculating the additional
amounts owed to such Lender under this Section 2.18(a), which statement shall be
conclusive and binding upon all parties hereto absent manifest error.

 

(b) Capital Adequacy Adjustment. In the event that any Lender (which term shall
include Issuing Bank for purposes of this Section 2.18(b)) shall have determined
that the adoption, effectiveness, phase-in or applicability after the Closing
Date (or in the case of any Lender that becomes a party hereto after the Closing
Date, the date that such Lender becomes a party hereto) of any law, rule or
regulation (or any provision thereof) regarding capital adequacy, or any change
therein or in the interpretation or administration thereof by any Governmental
Authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Lender (or its applicable lending
office) with any guideline, request or directive regarding capital adequacy
(whether or not having the force of law) of any such Governmental Authority,
central bank or comparable agency, has or would have the effect of reducing the
rate of return on the capital of such Lender or any corporation controlling such
Lender as a consequence of, or with reference to, such Lender’s Loans or
Revolving Commitments or Letters of Credit, or participations therein or other
obligations hereunder with respect to the Loans or the Letters of Credit to a
level below that which such Lender or such controlling corporation could have
achieved but for such adoption, effectiveness, phase-in, applicability, change
or compliance (taking into consideration the policies of such Lender or such
controlling corporation with regard to capital adequacy), then from time to
time, within five Business Days after receipt by Company from such Lender of the
statement referred to in the next sentence, Company shall pay to such Lender
such additional amount or amounts as will compensate such Lender or such
controlling corporation on an after-tax basis for such reduction. Such Lender
shall deliver to Company (with a copy to Administrative Agent) a written
statement, setting forth in reasonable detail the basis for calculating the
additional amounts owed

 

52



--------------------------------------------------------------------------------

to Lender under this Section 2.18(b), which statement shall be conclusive and
binding upon all parties hereto absent manifest error.

 

(c) Reserves on Eurodollar Rate Loans. Company shall pay to each Lender, as long
as such Lender shall be required to maintain (i) reserves (including, without
limitation, any basic, marginal, special, supplemental, emergency or other
reserves) with respect to “Eurocurrency liabilities” (as such term is defined in
Regulation D) under regulations issued from time to time by the Board of
Governors of the Federal Reserve System or other applicable banking regulator
and (ii) any other reserves with respect to (A) any category of liabilities
which includes deposits by reference to which the applicable Adjusted Eurodollar
Rate is to be determined, or (B) any category of extensions of credit or other
assets which include Eurodollar Rate Loans, additional interest on the unpaid
principal amount of each Eurodollar Rate Loan equal to the actual costs of such
reserves (without benefits of credit for proration, exceptions or offsets that
may be available from time to time to the applicable Lender) allocated to such
Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive), which shall be due and payable on each date
on which interest is payable on such Loan, provided Company shall have received
at least 10 days’ prior notice (with a copy to Administrative Agent) of such
additional interest from such Lender. If a Lender fails to give notice 10 days
prior to the relevant Interest Payment Date, such additional interest shall be
due and payable 10 days after receipt of such notice.

 

2.19. Taxes; Withholding, etc.

 

(a) Payments to Be Free and Clear. All sums payable by or on behalf of any
Credit Party hereunder and under the other Credit Documents shall (except to the
extent required by law) be paid free and clear of, and without any deduction or
withholding on account of, any Tax (other than Excluded Taxes) imposed, levied,
collected, withheld or assessed by or within the United States of America or any
political subdivision in or of the United States of America or any other
jurisdiction from or to which a payment is made by or on behalf of any Credit
Party or by any federation or organization of which the United States of America
or any such jurisdiction is a member at the time of payment.

 

(b) Withholding of Taxes. If any Credit Party or any other Person is required by
law to make any deduction or withholding on account of any such Tax from any sum
paid or payable by any Credit Party to Administrative Agent or any Lender (which
term shall include Issuing Bank for purposes of this Section 2.19(b)) under any
of the Credit Documents: (i) Company shall notify Administrative Agent of any
such requirement or any change in any such requirement as soon as Company
becomes aware of it; (ii) Company shall pay any such Tax before the date on
which penalties attach thereto, such payment to be made (if the liability to pay
is imposed on any Credit Party) for its own account or (if that liability is
imposed on Administrative Agent or such Lender, as the case may be) on behalf of
and in the name of Administrative Agent or such Lender; (iii) the sum payable by
such Credit Party in respect of which the relevant deduction, withholding or
payment is required shall be increased to the extent necessary to ensure that,
after the making of that deduction, withholding or payment (including any such
deduction, withholding or payment in connection with additional amounts paid
hereunder), Administrative Agent or such Lender, as the case may be, receives on
the due date a net sum equal to what it would have received had no such
deduction, withholding or payment

 

53



--------------------------------------------------------------------------------

been required or made; and (iv) within thirty days after paying any sum from
which it is required by law to make any deduction or withholding, and within
thirty days after the due date of payment of any Tax which it is required by
clause (ii) above to pay, Company shall deliver to Administrative Agent evidence
satisfactory to the other affected parties of such deduction, withholding or
payment and of the remittance thereof to the relevant taxing or other authority;
provided, no such additional amount shall be required to be paid to any Lender
under clause (iii) above except to the extent that any change after the date
hereof (in the case of each Lender listed on the signature pages hereof on the
Closing Date) or after the effective date of the Assignment Agreement or Joinder
Agreement, as the case may be, pursuant to which such Lender became a Lender (in
the case of each other Lender) in any such requirement for a deduction,
withholding or payment as is mentioned therein shall result in an increase in
the rate of such deduction, withholding or payment from that in effect at the
date hereof or at the date of such Assignment Agreement, as the case may be, in
respect of payments to such Lender.

 

(c) Evidence of Exemption From U.S. Withholding Tax. Each Lender shall deliver
to Administrative Agent for transmission to Company, on or prior to the Closing
Date (in the case of each Lender listed on the signature pages hereof on the
Closing Date) or on or prior to the date of the Assignment Agreement or Joinder
Agreement, as the case may be, pursuant to which it becomes a Lender (in the
case of each other Lender), and at such other times as may be necessary in the
determination of Company or Administrative Agent (each in the reasonable
exercise of its discretion), (i) in the case of a Non-US Lender, two original
copies of Internal Revenue Service Form W-8BEN or W-8ECI (or any successor
forms), properly completed and duly executed by such Lender, and such other
documentation required under the Internal Revenue Code and reasonably requested
by Company to establish that such Lender is not subject to deduction or
withholding of United States federal income tax with respect to any payments to
such Lender of principal, interest, fees or other amounts payable under any of
the Credit Documents, (ii) if such Non-US Lender is not a “bank” or other Person
described in Section 881(c)(3) of the Internal Revenue Code and cannot deliver
Internal Revenue Service Form W-8ECI pursuant to clause (i) above, a Certificate
re Non-Bank Status together with two original copies of Internal Revenue Service
Form W-8BEN (or any successor form), properly completed and duly executed by
such Lender, and such other documentation required under the Internal Revenue
Code and reasonably requested by Company to establish that such Lender is not
subject to deduction or withholding of United States federal income tax with
respect to any payments to such Lender of interest payable under any of the
Credit Documents and (iii) in the case of a Lender other than a Non-US Lender,
two original copies of Internal Revenue Service Form W-9 (or any successor
form), properly completed and duly executed by such Lender. Each Lender required
to deliver any forms, certificates or other evidence with respect to United
States federal income tax withholding matters pursuant to this Section 2.19(c)
hereby agrees, from time to time after the initial delivery by such Lender of
such forms, certificates or other evidence, whenever a lapse in time or change
in circumstances renders such forms, certificates or other evidence obsolete or
inaccurate in any material respect, that such Lender shall promptly deliver to
Administrative Agent for transmission to Company two new original copies of
Internal Revenue Service Form W-9, W-8BEN or W-8ECI (as applicable), or a
Certificate re Non-Bank Status and two original copies of Internal Revenue
Service Form W-8BEN (or any successor form), as the case may be, properly
completed and duly executed by such Lender, and such other documentation
required under the Internal Revenue Code and reasonably requested by Company to
confirm or establish that such Lender is not subject to deduction or withholding
of United

 

54



--------------------------------------------------------------------------------

States federal income tax with respect to payments to such Lender under the
Credit Documents, or notify Administrative Agent and Company of its inability to
deliver any such forms, certificates or other evidence. Company shall not be
required to pay any additional amount to any Non-US Lender under
Section 2.19(b)(iii) if such Lender shall have failed (1) to deliver the forms,
certificates or other evidence referred to in the second sentence of this
Section 2.19(c), or (2) to notify Administrative Agent and Company of its
inability to deliver any such forms, certificates or other evidence, as the case
may be; provided, if such Lender shall have satisfied the requirements of the
first sentence of this Section 2.19(c) on the Closing Date or on the date of the
Assignment Agreement or Joinder Agreement, as the case may be, pursuant to which
it became a Lender, as applicable, nothing in this last sentence of
Section 2.19(c) shall relieve Company of its obligation to pay any additional
amounts pursuant this Section 2.19 in the event that, as a result of any change
in any applicable law, treaty or governmental rule, regulation or order, or any
change in the interpretation, administration or application thereof, such Lender
is no longer properly entitled to deliver forms, certificates or other evidence
at a subsequent date establishing the fact that such Lender is not subject to
withholding as described herein.

 

2.20. Obligation to Mitigate. Each Lender (which term shall include Issuing Bank
for purposes of this Section 2.20) agrees that, as promptly as practicable after
the officer of such Lender responsible for administering its Loans or Letters of
Credit, as the case may be, becomes aware of the occurrence of an event or the
existence of a condition that would cause such Lender to become an Affected
Lender or that would entitle such Lender to receive payments under Section 2.17,
2.18 or 2.19, it will, to the extent not inconsistent with the internal policies
of such Lender and any applicable legal or regulatory restrictions, use
reasonable efforts to (a) make, issue, fund or maintain its Credit Extensions,
including any Affected Loans, through another office of such Lender, or (b) take
such other measures as such Lender may deem reasonable, if as a result thereof
the circumstances which would cause such Lender to be an Affected Lender would
cease to exist or the additional amounts which would otherwise be required to be
paid to such Lender pursuant to Section 2.17, 2.18 or 2.19 would be materially
reduced and if, as determined by such Lender in its sole discretion, the making,
issuing, funding or maintaining of such Revolving Commitments, Loans or Letters
of Credit through such other office or in accordance with such other measures,
as the case may be, would not otherwise adversely affect such Revolving
Commitments, Loans or Letters of Credit or the interests of such Lender;
provided, such Lender will not be obligated to utilize such other office
pursuant to this Section 2.20 unless Company agrees to pay all incremental
expenses incurred by such Lender as a result of utilizing such other office as
described in clause (a) above. A certificate as to the amount of any such
expenses payable by Company pursuant to this Section 2.20 (setting forth in
reasonable detail the basis for requesting such amount) submitted by such Lender
to Company (with a copy to Administrative Agent) shall be conclusive absent
manifest error.

 

2.21. Defaulting Lenders. Anything contained herein to the contrary
notwithstanding, in the event that any Lender, other than at the direction or
request of any regulatory agency or authority, defaults (a “Defaulting Lender”)
in its obligation to fund (a “Funding Default”) any Revolving Loan or its
portion of any unreimbursed payment under Section 2.3(e) (in each case, a
“Defaulted Loan”), then (a) during any Default Period with respect to such
Defaulting Lender, such Defaulting Lender shall be deemed not to be a “Lender”
for purposes of voting on any matters (including the granting of any consents or
waivers) with respect to any of the Credit Documents; (b) to the extent
permitted by applicable law, until such time as the Default Excess

 

55



--------------------------------------------------------------------------------

with respect to such Defaulting Lender shall have been reduced to zero, (i) any
voluntary prepayment of the Revolving Loans shall, if Company so directs at the
time of making such voluntary prepayment, be applied to the Revolving Loans of
other Lenders as if such Defaulting Lender had no Revolving Loans outstanding
and the Revolving Exposure of such Defaulting Lender were zero, and (ii) any
mandatory prepayment of the Revolving Loans shall, if Company so directs at the
time of making such mandatory prepayment, be applied to the Revolving Loans of
other Lenders (but not to the Revolving Loans of such Defaulting Lender) as if
such Defaulting Lender had funded all Defaulted Loans of such Defaulting Lender,
it being understood and agreed that Company shall be entitled to retain any
portion of any mandatory prepayment of the Revolving Loans that is not paid to
such Defaulting Lender solely as a result of the operation of the provisions of
this clause (b); (c) such Defaulting Lender’s Revolving Commitment and
outstanding Revolving Loans and such Defaulting Lender’s Pro Rata Share of the
Letter of Credit Usage shall be excluded for purposes of calculating the
Revolving Commitment fee payable to Lenders in respect of any day during any
Default Period with respect to such Defaulting Lender, and such Defaulting
Lender shall not be entitled to receive any Revolving Commitment fee pursuant to
Section 2.10 with respect to such Defaulting Lender’s Revolving Commitment in
respect of any Default Period with respect to such Defaulting Lender; and
(d) the Total Utilization of Revolving Commitments as at any date of
determination shall be calculated as if such Defaulting Lender had funded all
Defaulted Loans of such Defaulting Lender. No Revolving Commitment of any Lender
shall be increased or otherwise affected, and, except as otherwise expressly
provided in this Section 2.21, performance by Company of its obligations
hereunder and the other Credit Documents shall not be excused or otherwise
modified as a result of any Funding Default or the operation of this
Section 2.21. The rights and remedies against a Defaulting Lender under this
Section 2.21 are in addition to other rights and remedies which Company may have
against such Defaulting Lender with respect to any Funding Default and which
Administrative Agent or any Lender may have against such Defaulting Lender with
respect to any Funding Default.

 

2.22. Removal or Replacement of a Lender. Anything contained herein to the
contrary notwithstanding, in the event that: (a) (i) any Lender (an
“Increased-Cost Lender”) shall give notice to Company that such Lender is an
Affected Lender or that such Lender is entitled to receive payments under
Section 2.17, 2.18 or 2.19, (ii) the circumstances which have caused such Lender
to be an Affected Lender or which entitle such Lender to receive such payments
shall remain in effect, and (iii) such Lender shall fail to withdraw such notice
within five Business Days after Company’s request for such withdrawal; or
(b) (i) any Lender shall become a Defaulting Lender, (ii) the Default Period for
such Defaulting Lender shall remain in effect, and (iii) such Defaulting Lender
shall fail to cure the default as a result of which it has become a Defaulting
Lender within five Business Days after Company’s request that it cure such
default; or (c) in connection with any proposed amendment, modification,
termination, waiver or consent with respect to any of the provisions hereof as
contemplated by Section 10.5(b), the consent of Requisite Lenders shall have
been obtained but the consent of one or more of such other Lenders (each a
“Non-Consenting Lender”) whose consent is required shall not have been obtained;
then, with respect to each such Increased-Cost Lender, Defaulting Lender or
Non-Consenting Lender (the “Terminated Lender”), Company may, by giving written
notice to Administrative Agent and any Terminated Lender of its election to do
so, elect to cause such Terminated Lender (and such Terminated Lender hereby
irrevocably agrees) to assign its outstanding Loans and its Revolving
Commitments, if any, in full to one or more Eligible

 

56



--------------------------------------------------------------------------------

Assignees (each a “Replacement Lender”) in accordance with the provisions of
Section 10.6; provided, (1) on the date of such assignment, the Replacement
Lender shall pay to Terminated Lender an amount equal to the sum of (A) an
amount equal to the principal of, and all accrued interest on, all outstanding
Loans of the Terminated Lender, (B) an amount equal to all unreimbursed drawings
that have been funded by such Terminated Lender, together with all then unpaid
interest with respect thereto at such time and (C) an amount equal to all
accrued, but theretofore unpaid fees owing to such Terminated Lender pursuant to
Section 2.10 and all other amounts due and owing to the Terminated Lender
hereunder and under the other Credit Documents; (2) on the date of such
assignment, Company shall pay any amounts payable to such Terminated Lender
pursuant to Section 2.17(c), 2.18 or 2.19; or otherwise as if it were a
prepayment and (3) in the event such Terminated Lender is a Non-Consenting
Lender, each Replacement Lender shall consent, at the time of such assignment,
to each matter in respect of which such Terminated Lender was a Non-Consenting
Lender; provided, Company may not make such election with respect to any
Terminated Lender that is also an Issuing Bank unless, prior to the
effectiveness of such election, Company shall have caused each outstanding
Letter of Credit issued thereby to be cancelled. Upon the prepayment of all
amounts owing to any Terminated Lender and the termination of such Terminated
Lender’s Revolving Commitments, if any, such Terminated Lender shall no longer
constitute a “Lender” for purposes hereof; provided, any rights of such
Terminated Lender to indemnification hereunder shall survive as to such
Terminated Lender.

 

2.23. Incremental Facilities.

 

Company may by written notice to Syndication Agents elect to request prior to
the second anniversary of the Closing Date the establishment of one or more
incremental term loan commitments (the “Incremental Loan Commitment”), by an
amount not in excess of $250,000,000 in the aggregate. Each such notice shall
specify (A) the date (each, an “Increased Amount Date”) on which Company
proposes that the Incremental Loan Commitments shall be effective, which shall
be a date not less than 10 Business Days after the date on which such notice is
delivered to Syndication Agents and (B) the identity of each Lender or other
Person that is an Eligible Assignee (each, an “Incremental Loan Lender”) to whom
Company proposes any portion of such Incremental Loan Commitments be allocated
and the amounts of such allocations; provided that any Lender approached to
provide all or a portion of the Incremental Loan Commitment may elect or
decline, in its sole discretion, to provide an Incremental Loan Commitment. Such
Incremental Loan Commitments shall become effective as of such Increased Amount
Date; provided that (1) no Default or Event of Default shall exist on such
Increased Amount Date before or after giving effect to such Incremental Loan
Commitments; (2) both before and after giving effect to the making of any
Incremental Loans, each of the conditions set forth in Section 3.2 shall be
satisfied; (3) Company and its Subsidiaries shall be in pro forma compliance
with each of the covenants set forth in Section 6.8 as of the last day of the
most recently ended Fiscal Quarter after giving effect to such Incremental Loan
Commitments; (4) the Incremental Loan Commitments shall be effected pursuant to
one or more Joinder Agreements executed and delivered by Company, Syndication
Agents and Administrative Agent, each of which shall be recorded in the Register
and shall be subject to the requirements set forth in Section 2.19(c);
(5) Company shall make any payments required pursuant to Section 2.17(c) in
connection with the Incremental Loan Commitments; and (6) Company shall deliver
or cause to be delivered any legal opinions or other documents reasonably
requested by Administrative

 

57



--------------------------------------------------------------------------------

Agent in connection with any such transaction. Any Incremental Loans made on an
Increased Amount Date shall be designated a separate series (a “Series”) of
Incremental Loans for all purposes of this Agreement.

 

On any Increased Amount Date on which any Incremental Loan Commitments of any
Series are effective, subject to the satisfaction of the foregoing terms and
conditions, (i) each Incremental Loan Lender of any Series shall make a Loan to
Company (an “Incremental Loan”) in an amount equal to its Incremental Loan
Commitment of such Series, and (ii) each Incremental Loan Lender of any Series
shall become a Lender hereunder with respect to the Incremental Loan Commitment
of such Series and the Incremental Loans of such Series made pursuant thereto.

 

Administrative Agent shall notify Lenders promptly upon receipt of Company’s
notice of each Increased Amount Date and in respect thereof the Series of
Incremental Loan Commitments and the Incremental Loan Lenders of such Series.

 

The terms and provisions of the Incremental Loans and Incremental Loan
Commitments of any Series shall be, except as otherwise set forth herein or in
the Joinder Agreement, identical to the Term Loan. In any event (i) the weighted
average life to maturity of all Incremental Loans of any Series shall be no
shorter than the weighted average life to maturity of each of the Revolving
Loans and the Term Loans, (ii) the applicable Incremental Loan Maturity Date of
each Series shall be no shorter than the final maturity of the Revolving Loans
and the Term Loans, (iii) the rate of interest applicable to the Incremental
Loans of each Series shall be determined by Company and the applicable new
Lenders and shall be set forth in each applicable Joinder Agreement; provided
however that the interest rate applicable to the Incremental Loans shall not be
greater than the highest interest rate that may, under any circumstances, be
payable with respect to Term Loans unless the interest rate with respect to the
Term Loans is increased so as to equal the interest rate applicable to the
Incremental Loans. Each Joinder Agreement may, without the consent of any other
Lenders, effect such amendments to this Agreement and the other Credit Documents
as may be necessary or appropriate, in the opinion of the Syndication Agents and
Administrative Agent, to effect the provision of this Section 2.23.

 

SECTION 3. CONDITIONS PRECEDENT

 

3.1. Closing Date. The obligation of any Lender to make a Credit Extension on
the Closing Date is subject to the satisfaction, or waiver in accordance with
Section 10.5, of the following conditions on or before the Closing Date:

 

(a) Credit Documents. Administrative Agent shall have received sufficient copies
of each Credit Document originally executed and delivered by each applicable
Credit Party for each Lender.

 

(b) Organizational Documents; Incumbency. Administrative Agent shall have
received (i) sufficient copies of each Organizational Document executed and
delivered by each Credit Party, as applicable, and, to the extent applicable,
certified as of a recent date by the appropriate governmental official, for each
Lender, each dated the Closing Date or a recent date prior thereto;
(ii) signature and incumbency certificates of the officers of such Person
executing

 

58



--------------------------------------------------------------------------------

the Credit Documents to which it is a party; (iii) resolutions of the board of
directors or similar governing body of each Credit Party approving and
authorizing the execution, delivery and performance of this Agreement and the
other Credit Documents and the Related Agreements to which it is a party or by
which it or its assets may be bound as of the Closing Date, certified as of the
Closing Date by its secretary or an assistant secretary as being in full force
and effect without modification or amendment; (iv) a good standing certificate
from the applicable Governmental Authority of each Credit Party’s jurisdiction
of incorporation, organization or formation and in each jurisdiction in which it
is qualified as a foreign corporation or other entity to do business, each dated
a recent date prior to the Closing Date; and (v) such other documents as
Administrative Agent may reasonably request.

 

(c) Organizational Structure. The organizational structure of Company and its
Subsidiaries, shall be as set forth on Schedule 3.1(c).

 

(d) Capitalization of Company. All Capital Stock of Company shall be validly
existing, fully paid and non-assessable.

 

(e) Consummation of Transactions Contemplated by Related Agreements.

 

(i) (1) All conditions to the offer to repurchase the Senior Subordinated Notes
set forth in the Tender Offer shall have been satisfied or the fulfillment of
any such conditions shall have been waived with the consent of Syndication
Agents and Administrative Agent, (2) the purchase of the Senior Subordinated
Notes shall have become effective in accordance with the terms of the Tender
Offer, and (3) all material covenants contained in the indenture for the Senior
Subordinated Notes shall have been removed.

 

(ii) Syndication Agents and Administrative Agent shall each have received a
fully executed or conformed copy of each Related Agreement and any documents
executed in connection therewith. Each Related Agreement shall be in full force
and effect, shall include terms and provisions reasonably satisfactory to
Administrative Agent and Syndication Agents and no provision thereof shall have
been modified or waived in any respect determined by Syndication Agents or
Administrative Agent to be material, in each case without the consent of
Syndication Agents and Administrative Agent.

 

(f) Existing Indebtedness. On the Closing Date, Company and its Subsidiaries
shall have (i) repaid in full all Existing Indebtedness, (ii) terminated any
commitments to lend or make other extensions of credit thereunder,
(iii) delivered to Administrative Agent all documents or instruments necessary
to release all Liens securing Existing Indebtedness or other obligations of
Company and its Subsidiaries thereunder being repaid on the Closing Date, and
(iv) made arrangements satisfactory to Administrative Agent with respect to the
cancellation of any letters of credit outstanding thereunder or the issuance of
Letters of Credit to support the obligations of Company and its Subsidiaries
with respect thereto.

 

59



--------------------------------------------------------------------------------

(g) Funds Flow. On or prior to the Closing Date, Company shall have delivered to
Administrative Agent a funds flow memorandum with respect to the transactions
contemplated hereby reasonably acceptable to Administrative Agent.

 

(h) Governmental Authorizations and Consents. Each Credit Party shall have
obtained all Governmental Authorizations and all consents of other Persons, in
each case that are necessary or advisable in connection with the transactions
contemplated by the Credit Documents and the Related Agreements and each of the
foregoing shall be in full force and effect and in form and substance reasonably
satisfactory to Syndication Agents and Administrative Agent. All applicable
waiting periods shall have expired without any action being taken or threatened
by any competent authority which would restrain, prevent or otherwise impose
adverse conditions on the transactions contemplated by the Credit Documents or
the Related Agreements or the financing thereof. No action, request for stay,
petition for review or rehearing, reconsideration, or appeal with respect to any
of the foregoing shall be pending, the time for any Person to seek any such
action shall have expired, and the time for any applicable agency to take action
to set aside its consent on its own motion shall have expired.

 

(i) Personal Property Collateral. In order to create in favor of Collateral
Agent, for the benefit of Secured Parties, a valid, perfected First Priority
security interest in the personal property Collateral, Collateral Agent shall
have received:

 

(i) evidence satisfactory to Collateral Agent of the compliance by each Credit
Party of their obligations under the Pledge and Security Agreement and the other
Collateral Documents (including, without limitation, their obligations to
execute and deliver UCC financing statements, originals of securities,
instruments and chattel paper and any agreements governing deposit and/or
securities accounts as provided therein);

 

(ii) A completed Collateral Questionnaire dated the Closing Date and executed by
an Authorized Officer of each Credit Party, together with all attachments
contemplated thereby, including (A) the results of a recent search, by a Person
satisfactory to Collateral Agent, of all effective UCC financing statements (or
equivalent filings) made with respect to any personal or mixed property of any
Credit Party in the jurisdictions specified in the Collateral Questionnaire,
together with copies of all such filings disclosed by such search, and (B) UCC
termination statements (or similar documents) duly executed by all applicable
Persons for filing in all applicable jurisdictions as may be necessary to
terminate any effective UCC financing statements (or equivalent filings)
disclosed in such search (other than any such financing statements in respect of
Permitted Liens);

 

(iii) opinions of counsel (which counsel shall be reasonably satisfactory to
Collateral Agent) with respect to the creation and perfection of the security
interests in favor of Collateral Agent in such Collateral and such other matters
governed by the laws of each jurisdiction in which any Credit Party or any
personal property Collateral is located as Collateral Agent may reasonably
request, in each case in form and substance reasonably satisfactory to
Collateral Agent; and

 

60



--------------------------------------------------------------------------------

(iv) evidence that each Credit Party shall have taken or caused to be taken any
other action, executed and delivered or caused to be executed and delivered any
other agreement, document and instrument (including without limitation, any
intercompany notes evidencing Indebtedness permitted to be incurred pursuant to
Section 6.1(b)) and made or caused to be made any other filing and recording
(other than as set forth herein) reasonably required by Collateral Agent.

 

(j) Financial Statements; Projections. Lenders shall have received from Company
(i) the Historical Financial Statements, (ii) pro forma consolidated balance
sheets of Company and its Subsidiaries as at the Closing Date, and reflecting
the consummation of the Tender Offer, the related financings and the other
transactions contemplated by the Credit Documents to occur on or prior to the
Closing Date, which pro forma financial statements shall be in form and
substance satisfactory to Administrative Agent and Syndication Agents, and
(iii) the Projections.

 

(k) Evidence of Insurance. Administrative Agent shall have received a
certificate from Company’s insurance broker or other evidence satisfactory to it
that all insurance required to be maintained pursuant to Section 5.5 is in full
force and effect, together with endorsements naming the Collateral Agent, for
the benefit of Lenders, as additional insured and loss payee thereunder to the
extent required under Section 5.5.

 

(l) Opinions of Counsel to Credit Parties. Lenders and their respective counsel
shall have received originally executed copies of the favorable written opinions
of (i) Gibson, Dunn & Crutcher, counsel for Credit Parties, in the form of
Exhibit D-1, (ii) Thompson Hine LLP, FCC counsel to the Credit Parties, in the
form of Exhibit D-2, (iii) Michael G. Rowles, Esq., General Counsel to Company,
in the form of Exhibit D-3, and (iv) as to such other matters as Administrative
Agent or either Syndication Agent may reasonably request, dated as of the
Closing Date and otherwise in form and substance reasonably satisfactory to
Administrative Agent and Syndication Agents (and each Credit Party hereby
instructs such counsel to deliver such opinions to Agents and Lenders).

 

(m) Fees. Company shall have paid to Syndication Agents, Administrative Agent
and Collateral Agent, the fees payable on the Closing Date referred to in
Section 2.10(d).

 

(n) Solvency Certificate. On the Closing Date, Syndication Agents and
Administrative Agent shall have received a Solvency Certificate from the Chief
Financial Officer of Company, in form, scope and substance satisfactory to
Syndication Agents and Administrative Agent, with appropriate attachments and
demonstrating that after giving effect to the consummation of the Tender Offer
and the financing thereof, Company and its Subsidiaries are and will be Solvent.

 

(o) Closing Date Certificate. Company shall have delivered to Syndication Agents
and Administrative Agent an originally executed Closing Date Certificate,
together with all attachments thereto.

 

61



--------------------------------------------------------------------------------

(p) Credit Rating. The credit facilities provided for under this Agreement shall
have been assigned a credit rating by either S&P and/or Moody’s in each case
satisfactory to the Syndication Agents and the Administrative Agent.

 

(q) Closing Date. Lenders shall have made the Term Loans to Company on or before
October 14, 2005.

 

(r) No Litigation. There shall not exist any action, suit, investigation,
litigation or proceeding or other legal or regulatory developments, pending or
threatened in any court or before any arbitrator or Governmental Authority that,
in the reasonable opinion of Administrative Agent and Syndication Agents, singly
or in the aggregate, materially impairs the Tender Offer, the Stock Repurchase,
the financing thereof or any of the other transactions contemplated by the
Credit Documents or the Related Agreements, or that could have a Material
Adverse Effect.

 

(s) Completion of Proceedings. All partnership, corporate and other proceedings
taken or to be taken in connection with the transactions contemplated hereby and
all documents incidental thereto shall be satisfactory in form and substance to
Administrative Agent and Syndication Agents and such counsel, and Administrative
Agent, Syndication Agents and such counsel shall have received all such
counterpart originals or certified copies of such documents as Administrative
Agent or either Syndication Agent may reasonably request.

 

(t) Material Contracts. The Administrative Agent shall have received, with a
counterpart for each Lender, copies of (i) each Material Contract and (ii) each
Equityholder Agreement, all certified as true and correct by an Authorized
Officer of Company.

 

Each Lender, by delivering its signature page to this Agreement and funding a
Loan on the Closing Date, shall be deemed to have acknowledged receipt of, and
consented to and approved, each Credit Document and each other document required
to be approved by any Agent, Requisite Lenders or Lenders, as applicable on the
Closing Date.

 

3.2. Conditions to Each Credit Extension.

 

(a) Conditions Precedent. The obligation of each Lender to make any Loan, or
Issuing Bank to issue any Letter of Credit, on any Credit Date, including the
Closing Date, are subject to the satisfaction, or waiver in accordance with
Section 10.5, of the following conditions precedent:

 

(i) Administrative Agent shall have received a fully executed and delivered
Funding Notice or Issuance Notice, as the case may be;

 

(ii) after making the Credit Extensions requested on such Credit Date, the Total
Utilization of Revolving Commitments shall not exceed the Revolving Commitments
then in effect;

 

(iii) as of such Credit Date, the representations and warranties contained
herein and in the other Credit Documents shall be true and correct in all
material respects on and as of that Credit Date to the same extent as though
made on and as of that date,

 

62



--------------------------------------------------------------------------------

except to the extent such representations and warranties specifically relate to
an earlier date, in which case such representations and warranties shall have
been true and correct in all material respects on and as of such earlier date;

 

(iv) as of such Credit Date, no event shall have occurred and be continuing or
would result from the consummation of the applicable Credit Extension that would
constitute an Event of Default or a Default; and

 

(v) on or before the date of issuance of any Letter of Credit, Administrative
Agent shall have received all other information required by the applicable
Issuance Notice, and such other documents or information as Issuing Bank may
reasonably require in connection with the issuance of such Letter of Credit.

 

Any Agent or Requisite Lenders shall be entitled, but not obligated, to request
and receive, prior to the making of any Credit Extension, additional information
reasonably satisfactory to the requesting party confirming the satisfaction of
any of the foregoing if, in the good faith judgment of such Agent or Requisite
Lender such request is warranted under the circumstances.

 

(b) Notices. Any Notice shall be executed by an Authorized Officer in a writing
delivered to Administrative Agent. In lieu of delivering a Notice, Company may
give Administrative Agent telephonic notice by the required time of any proposed
borrowing, conversion/continuation or issuance of a Letter of Credit, as the
case may be; provided each such notice shall be promptly confirmed in writing by
delivery of the applicable Notice to Administrative Agent on or before the
applicable date of borrowing, continuation/conversion or issuance. Neither
Administrative Agent nor any Lender shall incur any liability to Company in
acting upon any telephonic notice referred to above that Administrative Agent
believes in good faith to have been given by a duly authorized officer or other
person authorized on behalf of Company or for otherwise acting in good faith.

 

SECTION 4. REPRESENTATIONS AND WARRANTIES

 

In order to induce Lenders and Issuing Bank to enter into this Agreement and to
make each Credit Extension to be made thereby, each Credit Party represents and
warrants to each Lender and Issuing Bank, on the Closing Date and on each Credit
Date, that the following statements are true and correct:

 

4.1. Organization; Requisite Power and Authority; Qualification. Each of Company
and its Subsidiaries (a) is duly organized, validly existing and in good
standing under the laws of its jurisdiction of organization as identified in
Schedule 3.1(c), (b) has all requisite power and authority to own and operate
its properties, to carry on its business as now conducted and as proposed to be
conducted, to enter into the Credit Documents to which it is a party and to
carry out the transactions contemplated thereby, and (c) is qualified to do
business and in good standing in every jurisdiction where its assets are located
and wherever necessary to carry out its business and operations, except in
jurisdictions where the failure to be so qualified or in good standing has not
had, and could not be reasonably expected to have, a Material Adverse Effect.

 

63



--------------------------------------------------------------------------------

4.2. Capital Stock and Ownership. The Capital Stock of each of Company and its
Subsidiaries has been duly authorized and validly issued and is fully paid and
non-assessable. Except as set forth on Schedule 4.2, as of the date hereof,
there is no existing option, warrant, call, right, commitment or other agreement
to which Company or any Subsidiary is a party requiring, and there is no
membership interest or other Capital Stock of Company or any Subsidiary
outstanding which upon conversion or exchange would require, the issuance by any
Subsidiary of any additional membership interests or other Capital Stock of
Company or any Subsidiary or other Securities convertible into, exchangeable for
or evidencing the right to subscribe for or purchase, a membership interest or
other Capital Stock of Company or any Subsidiary. Schedule 4.2 correctly sets
forth the ownership interest of each Subsidiary both before and after giving
effect to the Tender Offer.

 

4.3. Due Authorization. The execution, delivery and performance of the Credit
Documents have been duly authorized by all necessary action on the part of each
Credit Party that is a party thereto.

 

4.4. No Conflict. The execution, delivery and performance by Credit Parties of
the Credit Documents to which they are parties and the consummation of the
transactions contemplated by the Credit Documents do not and will not
(a) violate (i) any provision of any law or any governmental rule or regulation
applicable to Company or any of its Subsidiaries, (ii) any of the Organizational
Documents of Company or any of its Subsidiaries, or (iii) any order, judgment or
decree of any court or other agency of government binding on Company or any of
its Subsidiaries except to the extent any such violation under clause (i) or
(iii) above could not be reasonably expected to have a Material Adverse Effect;
(b) conflict with, result in a breach of or constitute (with due notice or lapse
of time or both) a default under any Contractual Obligation of Company or any of
its Subsidiaries except to the extent such conflict, breach or default could not
reasonably be expected to have a Material Adverse Effect; (c) result in or
require the creation or imposition of any Lien upon any of the properties or
assets of Company or any of its Subsidiaries (other than any Liens created under
any of the Credit Documents in favor of Collateral Agent, on behalf of Secured
Parties); or (d) require any approval of stockholders, members or partners or
any approval or consent of any Person under any Contractual Obligation of
Company or any of its Subsidiaries, except for such approvals or consents which
will be obtained on or before the Closing Date and disclosed in writing to
Lenders and except for any such approvals or consents the failure of which to
obtain will not have a Material Adverse Effect.

 

4.5. Governmental Consents. The execution, delivery and performance by Credit
Parties of the Credit Documents to which they are parties and the consummation
of the transactions contemplated by the Credit Documents do not and will not
require any registration with, consent or approval of, or notice to, or other
action to, with or by, any Governmental Authority except as otherwise set forth
in the Tender Offer and the Stock Repurchase, except for filings and recordings
with respect to the Collateral to be made, or otherwise delivered to Collateral
Agent for filing and/or recordation, as of the Closing Date, and except that
certain actions taken in furtherance of the rights under Section 8 may require
prior consent of the FCC under the Communications Act.

 

4.6. Binding Obligation. Each Credit Document has been duly executed and
delivered by each Credit Party that is a party thereto and is the legally valid
and binding obligation of such

 

64



--------------------------------------------------------------------------------

Credit Party, enforceable against such Credit Party in accordance with its
respective terms, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally or by equitable principles relating to enforceability.

 

4.7. Historical Financial Statements. The Historical Financial Statements were
prepared in conformity with GAAP and fairly present, in all material respects,
the financial position, on a consolidated basis, of the Persons described in
such financial statements as at the respective dates thereof and the results of
operations and cash flows, on a consolidated basis, of the entities described
therein for each of the periods then ended, subject, in the case of any such
unaudited financial statements, to changes resulting from audit and normal
year-end adjustments. As of the Closing Date, neither Company nor any of its
Subsidiaries has any contingent liability or liability for taxes, long-term
lease or unusual forward or long-term commitment that is not reflected in the
Historical Financial Statements or the notes thereto and which in any such case
is material in relation to the business, operations, properties, assets,
condition (financial or otherwise) or prospects of Company and any of its
Subsidiaries taken as a whole.

 

4.8. Projections. On and as of the Closing Date, the projections of Company and
its Subsidiaries for the period Fiscal Year 2005 through and including Fiscal
Year 2009 (the “Projections”) are based on good faith estimates and assumptions
made by the management of Company; provided, the Projections are not to be
viewed as facts and that actual results during the period or periods covered by
the Projections may differ from such Projections and that the differences may be
material; provided further, as of the Closing Date, management of Company
believed that the Projections were reasonable and attainable.

 

4.9. No Material Adverse Change. Since December 31, 2004, no event, circumstance
or change has occurred that has caused or evidences, either in any case or in
the aggregate, a Material Adverse Effect.

 

4.10. No Restricted Junior Payments. Since December 31, 2004, neither Company
nor any of its Subsidiaries has directly or indirectly declared, ordered, paid
or made, or set apart any sum or property for, any Restricted Junior Payment or
agreed to do so except as would have been permitted pursuant to Section 6.5.

 

4.11. Adverse Proceedings, etc. There are no Adverse Proceedings, individually
or in the aggregate, that could reasonably be expected to have a Material
Adverse Effect. Neither Company nor any of its Subsidiaries (a) is in violation
of any applicable laws (including Environmental Laws) that, individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect,
or (b) is subject to or in default with respect to any final judgments, writs,
injunctions, decrees, rules or regulations of any court or any federal, state,
municipal or other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, that, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.

 

4.12. Payment of Taxes. Except as otherwise permitted under Section 5.3, all tax
returns and reports of Company and its Subsidiaries required to be filed by any
of them have been timely filed, and all taxes shown on such tax returns to be
due and payable and all

 

65



--------------------------------------------------------------------------------

assessments, fees and other governmental charges upon Company and its
Subsidiaries and upon their respective properties, assets, income, businesses
and franchises which are due and payable have been paid when due and payable.
Company knows of no proposed tax assessment against Company or any of its
Subsidiaries which is not being actively contested by Company or such Subsidiary
in good faith and by appropriate proceedings; provided, such reserves or other
appropriate provisions, if any, as shall be required in conformity with GAAP
shall have been made or provided therefor.

 

4.13. Properties.

 

(a) Title. Each of Company and its Subsidiaries has (i) good, sufficient and
legal title to (in the case of fee interests in real property), (ii) valid
leasehold interests in (in the case of leasehold interests in real or personal
property), and (iii) good title to (in the case of all other personal property),
all of their respective properties and assets reflected in their respective
Historical Financial Statements referred to in Section 4.7 and in the most
recent financial statements delivered pursuant to Section 5.1, in each case
except for assets disposed of since the date of such financial statements in the
ordinary course of business or as otherwise permitted under Section 6.9. Except
as permitted by this Agreement, all such properties and assets are free and
clear of Liens.

 

(b) Real Estate. As of the Closing Date, Schedule 4.13 contains a true, accurate
and complete list of the locations of all Real Estate Assets and an indication
of whether such Real Estate Asset is owned or leased. Each material lease,
sublease or assignment of lease with respect to each Real Estate Asset of any
Credit Party, regardless of whether such Credit Party is the landlord or tenant,
is in full force and effect and Company does not have knowledge of any default
that has occurred and is continuing under any such agreement , and each such
agreement constitutes the legally valid and binding obligation of each
applicable Credit Party, enforceable against such Credit Party in accordance
with its terms, except as enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally or by equitable principles.

 

4.14. Environmental Matters. Neither Company nor any of its Subsidiaries nor any
of their respective Facilities or operations are subject to any outstanding
written order, consent decree or settlement agreement with any Person relating
to any Environmental Law, any Environmental Claim, or any Hazardous Materials
Activity that, individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect. Neither Company nor any of its Subsidiaries has
received any letter or request for information under Section 104 of the
Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C.
§ 9604) or any comparable state law the receipt of which could reasonably be
expected to result in a Material Adverse Effect. There are and, to each of
Company’s and its Subsidiaries’ knowledge, have been, no conditions,
occurrences, or Hazardous Materials Activities which could reasonably be
expected to form the basis of an Environmental Claim against Company or any of
its Subsidiaries that, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect. Neither Company nor any of its
Subsidiaries nor, to any Credit Party’s knowledge, any predecessor of Company or
any of its Subsidiaries has filed any notice under any Environmental Law
indicating past or present treatment of Hazardous Materials at any Facility, and
none of Company’s or any of its Subsidiaries’ operations involves the
generation,

 

66



--------------------------------------------------------------------------------

transportation, treatment, storage or disposal of hazardous waste, as defined
under 40 C.F.R. Parts 260-270 or any state equivalent, except as carried out in
compliance with Environmental Law or except as could not reasonably be expected
to result in a Material Adverse Effect. Compliance with all current or
reasonably foreseeable future requirements pursuant to or under Environmental
Laws could not be reasonably expected to have, individually or in the aggregate,
a Material Adverse Effect. No event or condition has occurred or is occurring
with respect to Company or any of its Subsidiaries relating to any Environmental
Law, any Release of Hazardous Materials, or any Hazardous Materials Activity
which individually or in the aggregate has had, or could reasonably be expected
to have, a Material Adverse Effect.

 

4.15. No Defaults. Neither Company nor any of its Subsidiaries is in default in
the performance, observance or fulfillment of any of the obligations, covenants
or conditions contained in any of its Contractual Obligations, and no condition
exists which, with the giving of notice or the lapse of time or both, could
constitute such a default, except where the consequences, direct or indirect, of
such default or defaults, if any, could not reasonably be expected to have a
Material Adverse Effect.

 

4.16. Material Contracts. Schedule 4.16 contains a true, correct and complete
list of all the Material Contracts in effect on the Closing Date, and except as
described thereon, all such Material Contracts are in full force and effect and
no defaults currently exist thereunder. Each Material Contract is a legal, valid
and binding obligation of Company or Subsidiary, as the case may be, party
thereto, enforceable in accordance with its terms. The Administrative Agent has
received, as of the Closing Date, a complete and correct copy of each Material
Contract (including in each case all exhibits, schedules and disclosure letters
referred to therein or delivered pursuant thereto, if any) and all amendments
thereto and other side letters or agreements affecting the terms thereof.

 

4.17. Media Licenses. Company and each Subsidiary possess all Media Licenses
necessary or required in the conduct of its businesses and/or the operation of
its properties. Each Media License is valid, binding and enforceable on, against
and by Company or such Subsidiary, as applicable. Each Media License is
subsisting without any material defaults thereunder, and no Media License is
subject to any proceedings or claims opposing the issuance, renewal, development
or use thereof or contesting the validity thereof. Schedule 4.17 accurately and
completely lists, as of the Closing Date, each material Media License directly
or indirectly owned by Company or any Subsidiary (including, whether or not
otherwise “material”, each Media License issued by the FCC, and further
including all pending applications and renewals therefor), together with
relevant identifying information describing such Media License. Schedule 4.17
lists separately each license, permit or other authorization issued by the FCC
to Company or any Subsidiary (the “FCC Authorizations”), as of the Closing Date,
and accurately describes each FCC Authorization, including, among other things,
the call sign, frequency or channel, community of license or other location,
file number, issuance date (original or most recent renewal) and expiration
date.

 

67



--------------------------------------------------------------------------------

4.18. FCC-Related Representations. Without limiting the generality of the
foregoing representations and warranties, Company further represents and
warrants as follows:

 

(a) Except as described on Schedule 4.18(a), as of the Closing Date, there is no
outstanding or unresolved (i) application by Company or any Subsidiary for any
Media License (except for those applications described on Schedule 4.17, if any,
for modifications of facilities or licenses to cover construction permits),
including any renewal of any Media License, (ii) to the Company’s knowledge,
material complaint to the FCC regarding Company or any Subsidiary or any Media
License, (iii) to the Company’s knowledge, litigation, investigation or other
inquiry by or before the FCC involving Company, any Subsidiary or any Media
License, or (iv) FCC enforcement proceeding against Company, any Subsidiary or
any Media License, including without limitation, any notice of violation, any
notice of apparent liability for forfeiture, or any forfeiture;

 

(b) The Media Licenses identified on Schedule 4.17 hereto constitute all of the
Media Licenses required by the Communications Act for the operation of Company’s
and each Subsidiary’s business as it is being operated as of the Closing Date.
Each such Media License is validly outstanding and effective and has been
renewed by the FCC without condition for a full term in accordance with the
Communications Act. None of the Media Licenses identified on Schedule 4.17 is
subject to any condition that could have a Material Adverse Effect. The
operation and ownership of each of the Stations by Company and its Subsidiaries
complies with the Communications Act in all material respects. There are no
modifications, amendments or revocations (pending or, to the knowledge of
Company after due inquiry, threatened) that could materially and adversely
affect the operations or financial condition of Company, any Subsidiary or any
Station. After due inquiry, Company knows of no reason why the FCC would not
routinely grant, for a full term and without condition, the application by
Company or such Subsidiary, as applicable, for the renewal of each such Media
License over which the FCC has jurisdiction, when and as such application shall
become due to be filed with the FCC.

 

(c) Except as described on Schedule 4.18(c), as of the Closing Date, Company
knows of no application currently pending before, or to be filed with, the FCC,
the grant of which application would result in the authorization of a new or
modified station whose authorized transmissions would materially and
impermissibly interfere with any of the operations, signals, transmission or
receptions of Company or its Subsidiaries (as such impermissible interference is
described in the FCC’s rules, regulations and policies, including, without
limitation, the FCC’s rules relating to Receiver Induced Third Order
Intermodulation Effect, Blanketing, Antenna Separation, Desired-to-Undesired
Signal Ratios, and Prohibited Contour Overlap).

 

(d) Company and its Subsidiaries have obtained and hold all authorizations
required by the FCC for delivery of programming to foreign broadcast stations
pursuant to Section 325(c) of the Communications Act to the extent required by
their respective businesses and operations. All of such authorizations are in
effect, and, to Company’s knowledge, there is no reason to believe that any such
authorization would not be renewed in the ordinary course.

 

(e) Company and the Subsidiaries are in compliance with the provisions of
Section 310(b) of the Communications Act relating to the interests of non-U.S.
persons in broadcast licensees.

 

68



--------------------------------------------------------------------------------

(f) Company and each of its Subsidiaries, with regard to each full service
television station which either holds or controls an FCC Authorization, is in
compliance with all applicable FCC regulations, policies and timetables with
respect to the transition to digital television service and, except as may be
set forth on Schedule 4.18(f), Company and each Subsidiary know of no reason why
any such television station would fail to complete the construction of digital
services by the date required pursuant to FCC rules and policies, taking into
account any extensions granted and in effect as of the Closing Date.

 

4.19. Governmental Regulation. Neither Company nor any of its Subsidiaries is
subject to regulation under the Public Utility Holding Company Act of 1935, the
Federal Power Act or the Investment Company Act of 1940 or under any other
federal or state statute or regulation which may limit its ability to incur
Indebtedness or which may otherwise render all or any portion of the Obligations
unenforceable. Neither Company nor any of its Subsidiaries is a “registered
investment company” or a company “controlled” by a “registered investment
company” or a “principal underwriter” of a “registered investment company” as
such terms are defined in the Investment Company Act of 1940.

 

4.20. Outdoor Licenses. Company and each Subsidiary has all Outdoor Licenses
required for it lawfully to own and operate its outdoor advertising properties,
except for those Outdoor Licenses the failure of which to have could not
reasonably be expected to have a Material Adverse Effect. Company and each
Subsidiary is in compliance with all Outdoor Licenses, except to the extent that
failure to comply could not reasonably be expected to have a Material Adverse
Effect. No condition exists or event has occurred which, in itself or with the
giving of notice or lapse of time or both, would result in the suspension,
revocation, impairment, forfeiture or non-renewal of any Outdoor License
required for the lawful ownership and operation of such outdoor advertising
properties and there is no claim that any thereof is not in full force and
effect, except to the extent that any such suspension, revocation, impairment,
forfeiture or non-renewal could not reasonably be expected to have a Material
Adverse Effect.

 

4.21. Margin Stock. Neither Company nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock. No part of
the proceeds of the Loans made to such Credit Party will be used to purchase or
carry any such margin stock or to extend credit to others for the purpose of
purchasing or carrying any such margin stock or for any purpose that violates,
or is inconsistent with, the provisions of Regulation T, U or X of the Board of
Governors of the Federal Reserve System.

 

4.22. Employee Matters. Neither Company nor any of its Subsidiaries is engaged
in any unfair labor practice that could reasonably be expected to have a
Material Adverse Effect. There is (a) no unfair labor practice complaint pending
against Company or any of its Subsidiaries, or to the best knowledge of Company,
threatened against any of them before the National Labor Relations Board and no
grievance or arbitration proceeding arising out of or under any collective
bargaining agreement that is so pending against Company or any of its
Subsidiaries or to the best knowledge of Company, threatened against any of
them, (b) no strike or work stoppage in existence or threatened involving
Company or any of its Subsidiaries, and (c) to the best knowledge of Company, no
union representation question existing with respect to the employees of Company
or any of its Subsidiaries and, to the best knowledge of Company, no

 

69



--------------------------------------------------------------------------------

union organization activity that is taking place, except (with respect to any
matter specified in clause (a), (b) or (c) above, either individually or in the
aggregate) such as is not reasonably likely to have a Material Adverse Effect.

 

4.23. Employee Benefit Plans. Company, each of its Subsidiaries and each of
their respective ERISA Affiliates are in compliance with all applicable
provisions and requirements of ERISA and the Internal Revenue Code and the
regulations and published interpretations thereunder with respect to each
Employee Benefit Plan, and have performed all their obligations under each
Employee Benefit Plan. Each Employee Benefit Plan which is intended to qualify
under Section 401(a) of the Internal Revenue Code has received a favorable
determination letter from the Internal Revenue Service indicating that such
Employee Benefit Plan is so qualified and nothing has occurred subsequent to the
issuance of such determination letter which would cause such Employee Benefit
Plan to lose its qualified status. No liability to the PBGC (other than required
premium payments), the Internal Revenue Service, any Employee Benefit Plan or
any trust established under Title IV of ERISA has been or is expected to be
incurred by Company, any of its Subsidiaries or any of their ERISA Affiliates.
No ERISA Event has occurred or is reasonably expected to occur. Except to the
extent required under Section 4980B of the Internal Revenue Code or similar
state laws, no Employee Benefit Plan provides health or welfare benefits
(through the purchase of insurance or otherwise) for any retired or former
employee of Company, any of its Subsidiaries or any of their respective ERISA
Affiliates. The present value of the aggregate benefit liabilities under each
Pension Plan sponsored, maintained or contributed to by Company, any of its
Subsidiaries or any of their ERISA Affiliates, (determined as of the end of the
most recent plan year on the basis of the actuarial assumptions specified for
funding purposes in the most recent actuarial valuation for such Pension Plan),
did not exceed the aggregate current value of the assets of such Pension Plan.
As of the most recent valuation date for each Multiemployer Plan for which the
actuarial report is available, the potential liability of Company, its
Subsidiaries and their respective ERISA Affiliates for a complete withdrawal
from such Multiemployer Plan (within the meaning of Section 4203 of ERISA), when
aggregated with such potential liability for a complete withdrawal from all
Multiemployer Plans, based on information available pursuant to Section 4221(e)
of ERISA is zero. Company, each of its Subsidiaries and each of their ERISA
Affiliates have complied with the requirements of Section 515 of ERISA with
respect to each Multiemployer Plan and are not in material “default” (as defined
in Section 4219(c)(5) of ERISA) with respect to payments to a Multiemployer
Plan.

 

4.24. Certain Fees. No broker’s or finder’s fee or commission will be payable
with respect hereto or any of the transactions contemplated hereby.

 

4.25. Solvency. Company and its Subsidiaries, taken as a whole, are and, upon
the incurrence of any Obligation by such Credit Party on any date on which this
representation and warranty is made, will be, Solvent.

 

4.26. Related Agreements.

 

(a) Delivery. Company has delivered to Syndication Agents and Administrative
Agent complete and correct copies of (i) each Related Agreement and of all
exhibits and schedules thereto as of the date hereof and (ii) copies of any
material amendment, restatement,

 

70



--------------------------------------------------------------------------------

supplement or other modification to or waiver of each Related Agreement entered
into after the date hereof.

 

(b) Governmental Approvals. All Governmental Authorizations and all other
authorizations, approvals and consents of any other Person required by the
Related Agreements or to consummate the Tender Offer and the Stock Repurchase
have been obtained and are in full force and effect.

 

(c) Conditions Precedent. On the Closing Date, (i) all of the conditions to
effecting or consummating the Tender Offer set forth in the Related Agreements
have been duly satisfied or, with the consent of Administrative Agent and
Syndication Agents, waived, and (ii) the Tender Offer has been consummated in
accordance with the Related Agreements and all applicable laws.

 

4.27. Compliance with Statutes, etc. Company and each of its Subsidiaries is in
compliance with all applicable statutes, regulations and orders of, and all
applicable restrictions imposed by, all Governmental Authorities, in respect of
the conduct of its business and the ownership of its property (including
compliance with all applicable Environmental Laws with respect to any Real
Estate Asset or governing its business and the requirements of any permits
issued under such Environmental Laws with respect to any such Real Estate Asset
or the operations of Company or any of its Subsidiaries), except such
non-compliance that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

 

4.28. Disclosure. The information (including the representations and warranties
contained in any Credit Document) furnished to Lenders by or on behalf of
Company and its Subsidiaries for use in connection with the transactions
contemplated hereby, when taken together with all information provided, as at
its date, does not contain any untrue statement of a material fact or omit to
state a material fact (known to Company, in the case of any document not
furnished by Company) necessary in order to make the statements contained herein
or therein not misleading in light of the circumstances in which the same were
made. Any projections and pro forma financial information contained in such
materials are based upon good faith estimates and assumptions believed by
Company to be reasonable at the time made, it being recognized by Lenders that
such projections as to future events are not to be viewed as facts and that
actual results during the period or periods covered by any such projections may
differ from the projected results. There are no facts known to Company (other
than matters of a general economic nature) that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect
and that have not been disclosed herein or in such other documents, certificates
and statements furnished to Lenders for use in connection with the transactions
contemplated hereby.

 

4.29. Patriot Act. To the extent applicable, each Credit Party is in compliance,
in all material respects, with the (i) Trading with the Enemy Act, as amended,
and each of the foreign assets control regulations of the Untied States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (ii) Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA Patriot Act of 2001) (the “Act”). No part of the
proceeds of the Loans will be used, directly or indirectly, for any payments to
any governmental official or

 

71



--------------------------------------------------------------------------------

employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

 

SECTION 5. AFFIRMATIVE COVENANTS

 

Each Credit Party covenants and agrees that so long as any Commitment is in
effect and until payment in full of all Obligations and cancellation or
expiration of all Letters of Credit, each Credit Party shall perform, and shall
cause each of its Subsidiaries to perform, all covenants in this Section 5.

 

5.1. Financial Statements and Other Reports. Company will deliver to
Administrative Agent, Syndication Agents and Lenders:

 

(a) Quarterly Financial Statements. Unless otherwise provided pursuant to
Section 5.1(o), within 45 days after the end of each of the first three Fiscal
Quarters of each Fiscal Year, the consolidated balance sheets of Company and its
Subsidiaries as at the end of such Fiscal Quarter and the related consolidated
statements of income and cash flows of Company and its Subsidiaries for such
Fiscal Quarter and for the period from the beginning of the then current Fiscal
Year to the end of such Fiscal Quarter, setting forth in each case in
comparative form the corresponding figures for the corresponding periods of the
previous Fiscal Year and the corresponding figures from the operating budget for
the current Fiscal Year, all in reasonable detail, together with a Financial
Officer Certification and a Narrative Report with respect thereto;

 

(b) Annual Financial Statements. Unless otherwise provided pursuant to
Section 5.1(o), within 90 days after the end of each Fiscal Year, (i) the
consolidated and consolidating balance sheets of Company and its Subsidiaries as
at the end of such Fiscal Year and the related consolidated (and with respect to
statements of income, consolidating) statements of income, stockholders’ equity
and cash flows of Company and its Subsidiaries for such Fiscal Year, setting
forth in each case in comparative form the corresponding figures for the
previous Fiscal Year and the corresponding figures from the operating budget for
the Fiscal Year covered by such financial statements, in reasonable detail,
together with a Financial Officer Certification and a Narrative Report with
respect thereto; and (ii) with respect to such consolidated financial statements
a report thereon from the Accountants (which report shall be unqualified as to
going concern and scope of audit, and shall state that such consolidated
financial statements fairly present, in all material respects, the consolidated
financial position of Company and its Subsidiaries as at the dates indicated and
the results of their operations and their cash flows for the periods indicated
in conformity with GAAP applied on a basis consistent with prior years (except
as otherwise disclosed in such financial statements) and that the examination by
such Accountants in connection with such consolidated financial statements has
been made in accordance with generally accepted auditing standards) together
with a written statement by such Accountants stating that in the course of the
regular audit of the business of Company and its Subsidiaries, such Accountants
have obtained no knowledge that a Default or Event of Default

 

72



--------------------------------------------------------------------------------

has occurred and is continuing, or, if in the opinion of such Accountants, a
Default or Event of Default has occurred and is continuing, a statement as to
the nature thereof;

 

(c) Compliance Certificate. Together with each delivery of financial statements
of Company and its Subsidiaries pursuant to Sections 5.1(a) and 5.1(b), a duly
executed and completed Compliance Certificate;

 

(d) Reserved.

 

(e) Notice of Default. Promptly upon any officer of Company obtaining knowledge
(i) of any condition or event that constitutes a Default or an Event of Default
or that notice has been given to Company with respect thereto; (ii) that any
Person has given any notice to Company or any of its Subsidiaries or taken any
other action with respect to any event or condition set forth in Section 8.1(b);
or (iii) of the occurrence of any event or change that has caused or evidences,
either in any case or in the aggregate, a Material Adverse Effect, a certificate
of its Authorized Officers specifying the nature and period of existence of such
condition, event or change, or specifying the notice given and action taken by
any such Person and the nature of such claimed Event of Default, Default,
default, event or condition, and what action Company has taken, is taking and
proposes to take with respect thereto;

 

(f) Notice of Litigation. Promptly upon any officer of Company obtaining
knowledge of (i) the institution of, or non-frivolous threat of, any Adverse
Proceeding not previously disclosed in writing by Company to Lenders, or
(ii) any material development in any Adverse Proceeding that, in the case of
either (i) or (ii), could be reasonably expected to have a Material Adverse
Effect, or seeks to enjoin or otherwise prevent the consummation of, or to
recover any damages or obtain relief as a result of, the transactions
contemplated hereby, written notice thereof together with such other information
as may be reasonably available to Company to enable Lenders and their counsel to
evaluate such matters;

 

(g) ERISA. (i) Promptly upon becoming aware of the occurrence of or forthcoming
occurrence of any ERISA Event, a written notice specifying the nature thereof,
what action Company, any of its Subsidiaries or any of their respective ERISA
Affiliates has taken, is taking or proposes to take with respect thereto and,
when known, any action taken or threatened by the Internal Revenue Service, the
Department of Labor or the PBGC with respect thereto; and (ii) with reasonable
promptness, copies of (1) each Schedule B (Actuarial Information) to the annual
report (Form 5500 Series) filed by Company, any of its Subsidiaries or any of
their respective ERISA Affiliates with the Internal Revenue Service with respect
to each Pension Plan; (2) all notices received by Company, any of its
Subsidiaries or any of their respective ERISA Affiliates from a Multiemployer
Plan sponsor concerning an ERISA Event; and (3) copies of such other documents
or governmental reports or filings relating to any Employee Benefit Plan as
Administrative Agent shall reasonably request;

 

(h) Budget. No later than sixty days after the beginning of each Fiscal Year, a
copy of the annual operating budget for Company and its Subsidiaries for the
current Fiscal Year, in form reasonably satisfactory to Administrative Agent and
Syndication Agents;

 

73



--------------------------------------------------------------------------------

(i) Insurance Report. As soon as practicable and in any event by the last day of
each Fiscal Year, a certificate or certificates in form and substance
satisfactory to Administrative Agent outlining all material insurance coverage
maintained as of the date of such certificate(s) by Company and its
Subsidiaries;

 

(j) Notice of Change in Senior Management or Board of Directors. Unless
otherwise provided pursuant to Section 5.1(o), written notice, promptly, but in
any event within 30 days after any change in the senior management personnel of
Company (including any change in the title or status of Walter F. Ulloa, Philip
C. Wilkinson or John F. DeLorenzo) or of any change in the board of directors
(or similar governing body) of Company.

 

(k) Notice Regarding Material Contracts. Unless otherwise provided pursuant to
Section 5.1(o), promptly, and in any event within ten Business Days (i) after
any Material Contract of Company or any of its Subsidiaries is terminated or
amended in a manner that is materially adverse to Company or such Subsidiary, as
the case may be, (ii) after any new Material Contract is entered into, a written
statement describing such event, with copies of such material amendments or new
contracts, delivered to Administrative Agent (to the extent such delivery is
permitted by the terms of any such Material Contract, provided, no such
prohibition on delivery shall be effective if it were bargained for by Company
or its applicable Subsidiary with the intent of avoiding compliance with this
Section 5.1(k)), and an explanation of any actions being taken with respect
thereto, (iii) after any replacement or additional Affiliation Agreement is
entered into with Univision, use commercially reasonable efforts to cause
Univision to execute and deliver a Consent to Assign, in substantially the form
delivered by Univision under Section 3.1, (iv) after any replacement or
additional Affiliation Agreement is entered into with TeleFutura, use
commercially reasonable efforts to cause TeleFutura to execute and deliver a
Consent to Assign, in form and substance satisfactory to the Administrative
Agent, (v) after any replacement or addition to any other Material Contract is
entered into, at the request of the Administrative Agent, use commercially
reasonable efforts to cause the counterparty thereto to execute and deliver a
Consent to Assign in form and substance satisfactory to the Administrative
Agent, and (vi) after any amendment, supplement or restatement of Schedule B to
either Master Affiliation Agreement is made, promptly provide the Administrative
Agent with a copy thereof;

 

(l) Environmental Reports and Audits. As soon as practicable following receipt
thereof, copies of all environmental audits and reports with respect to
environmental matters at any Facility or which relate to any environmental
liabilities of Company or its Subsidiaries which, in any such case, individually
or in the aggregate, could reasonably be expected to result in a Material
Adverse Effect;

 

(m) Information Regarding Collateral. (a) Company will furnish to Collateral
Agent prompt written notice of any change (i) in any Credit Party’s corporate
name, (ii) in any Credit Party’s identity or corporate structure or (iii) in any
Credit Party’s Federal Taxpayer Identification Number. Company agrees not to
effect or permit any change referred to in the preceding sentence unless all
filings have been made under the Uniform Commercial Code or otherwise that are
required in order for Collateral Agent to continue at all times following such
change to have a valid, legal and perfected First Priority security interest in
all the Collateral and for the Collateral at all times following such change to
have a valid, legal and perfected security

 

74



--------------------------------------------------------------------------------

interest as contemplated in the Collateral Documents. Company also agrees
promptly to notify Collateral Agent if any material portion of the Collateral is
damaged or destroyed;

 

(n) Annual Collateral Verification. Each year, at the time of delivery of annual
financial statements with respect to the preceding Fiscal Year pursuant to
Section 5.1(b), Company shall deliver to Collateral Agent an Authorized
Officer’s certificate (i) either confirming that there has been no change in
such information since the date of the Collateral Questionnaire delivered on the
Closing Date or the date of the most recent certificate delivered pursuant to
this Section and/or identifying such changes and (ii) certifying that all
Uniform Commercial Code financing statements (including fixtures filings, as
applicable) or other appropriate filings, recordings or registrations, have been
filed of record in each governmental, municipal or other appropriate office in
each jurisdiction identified pursuant to clause (i) above to the extent
necessary to protect and perfect the security interests under the Collateral
Documents for a period of not less than 18 months after the date of such
certificate (except as noted therein with respect to any continuation statements
to be filed within such period); and

 

(o) Other Information. (A) Promptly upon their becoming available, copies of
(i) all financial statements, reports, notices and proxy statements sent or made
available generally by Company to its security holders acting in such capacity
or by any Subsidiary of Company to its security holders other than Company or
another Subsidiary of Company, (ii) all regular and periodic reports and all
registration statements and prospectuses, if any, filed by Company or any of its
Subsidiaries with any securities exchange or with the Securities and Exchange
Commission or any governmental or private regulatory authority, (iii) all press
releases and other statements made available generally by Company or any of its
Subsidiaries to the public concerning material developments in the business of
Company or any of its Subsidiaries, and (B) such other information and data with
respect to Company or any of its Subsidiaries as from time to time may be
reasonably requested by Administrative Agent or any Lender.

 

(p) Certification of Public Information. Concurrently with the delivery of any
document or notice required to be delivered pursuant to this Section 5.1,
Company shall indicate in writing whether such document or notice contains
Nonpublic Information. Any document or notice required to be delivered pursuant
to this Section 5.1 shall be deemed to contain Nonpublic Information unless
Company specifies otherwise. Company and each Lender acknowledge that certain of
the Lenders may be “public-side” Lenders (Lenders that do not wish to receive
material non-public information with respect to Company, its Subsidiaries or
their securities) and, if documents or notices required to be delivered pursuant
to this Section 5.1 or otherwise are being distributed through
IntraLinks/IntraAgency or another relevant website (the “Platform”), any
document or notice which contains Nonpublic Information (or is deemed to contain
Nonpublic Information) shall not be posted on that portion of the Platform
designated for such public-side Lenders.

 

5.2. Existence. Except as otherwise permitted under Section 6.9, each Credit
Party will, and will cause each of its Subsidiaries to, at all times preserve
and keep in full force and effect its existence and all rights and franchises,
licenses and permits material to its business; provided, no Credit Party or any
of its Subsidiaries shall be required to preserve any such existence, right or
franchise, licenses and permits if the preservation thereof is no longer
desirable in the conduct of

 

75



--------------------------------------------------------------------------------

the business of such Person, and that the loss thereof is not disadvantageous in
any material respect to such Person or to Lenders.

 

5.3. Payment of Taxes. Each Credit Party will, and will cause each of its
Subsidiaries to, pay all Taxes imposed upon it or any of its properties or
assets or in respect of any of its income, businesses or franchises before any
penalty or fine accrues thereon; provided, no such Tax need be paid if it is
being contested in good faith by appropriate proceedings promptly instituted and
diligently conducted, so long as (a) adequate reserve or other appropriate
provision, as shall be required in conformity with GAAP shall have been made
therefor, and (b) in the case of a Tax which has or may become a Lien against
any of the Collateral, such contest proceedings conclusively operate to stay the
sale of any portion of the Collateral to satisfy such Tax. No Credit Party will,
nor will it permit any of its Subsidiaries to, file or consent to the filing of
any consolidated income tax return with any Person (other than Company or any of
its Subsidiaries).

 

5.4. Maintenance of Properties. Each Credit Party will, and will cause each of
its Subsidiaries to, maintain or cause to be maintained in good repair, working
order and condition, ordinary wear and tear excepted, all material properties
used or useful in the business of Company (other than obsolete, worn out or
surplus equipment) and its Subsidiaries and from time to time will make or cause
to be made all appropriate repairs, renewals and replacements thereof.

 

5.5. Insurance. Company will maintain or cause to be maintained, with
financially sound and reputable insurers, such public liability insurance, third
party property damage insurance, business interruption insurance and casualty
insurance with respect to liabilities, losses or damage in respect of the
assets, properties and businesses of Company and its Subsidiaries as may
customarily be carried or maintained under similar circumstances by Persons of
established reputation engaged in similar businesses, in each case in such
amounts (giving effect to self-insurance), with such deductibles, covering such
risks and otherwise on such terms and conditions as shall be customary for such
Persons. Without limiting the generality of the foregoing, Company will maintain
or cause to be maintained (a) flood insurance with respect to each Flood Hazard
Property that is located in a community that participates in the National Flood
Insurance Program, in each case in compliance with any applicable regulations of
the Board of Governors of the Federal Reserve System, and (b) replacement value
casualty insurance on the Collateral under such policies of insurance, with such
insurance companies, in such amounts, with such deductibles, and covering such
risks as are at all times carried or maintained under similar circumstances by
Persons of established reputation engaged in similar businesses. Each such
policy of insurance shall (i) name Collateral Agent, on behalf of Lenders as an
additional insured thereunder as its interests may appear and (ii) in the case
of each casualty insurance policy, contain a loss payable clause or endorsement,
satisfactory in form and substance to Collateral Agent, that names Collateral
Agent, on behalf of Lenders as the loss payee thereunder and provides for at
least thirty days’ prior written notice to Collateral Agent of any modification
or cancellation of such policy.

 

5.6. Inspections. Each Credit Party will, and will cause each of its
Subsidiaries to, permit any authorized representatives designated by
Administrative Agent, Collateral Agent or any Lender (and, in the case of any
Lender, accompanied by Administrative Agent or Collateral

 

76



--------------------------------------------------------------------------------

Agent) to visit and inspect any of the properties of any Credit Party and any of
its respective Subsidiaries, to inspect, copy and take extracts from its and
their financial and accounting records, and to discuss its and their affairs,
finances and accounts with its and their officers and (so long as Company is
invited to participate) independent public accountants, all upon reasonable
notice and at such reasonable times during normal business hours and as often as
may reasonably be requested.

 

5.7. Lenders Meetings. Company will, upon the request of Administrative Agent or
Requisite Lenders, participate in a meeting of Administrative Agent and Lenders
once during each Fiscal Year to be held at Company’s corporate offices (or at
such other location as may be agreed to by Company and Administrative Agent) at
such time as may be agreed to by Company and Administrative Agent.

 

5.8. Compliance with Laws. Each Credit Party will comply, and shall cause each
of its Subsidiaries and all other Persons, if any, on or occupying any
Facilities to comply, with the requirements of all applicable laws, rules,
regulations and orders of any Governmental Authority (including all
Environmental Laws), noncompliance with which could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

 

5.9. Environmental.

 

(a) Environmental Disclosure. Company will deliver to Administrative Agent:

 

(i) promptly upon the occurrence thereof, written notice describing in
reasonable detail (1) any Release required to be reported to any federal, state
or local governmental or regulatory agency under any applicable Environmental
Laws, (2) any remedial action taken by Company or any other Person in response
to (A) any Hazardous Materials Activities the existence of which has a
reasonable possibility of resulting in one or more Environmental Claims having,
individually or in the aggregate, a Material Adverse Effect, or (B) any
Environmental Claims that, individually or in the aggregate, have a reasonable
possibility of resulting in a Material Adverse Effect, and (3) Company’s
discovery of any occurrence or condition on any real property adjoining or in
the vicinity of any Facility that could reasonably be expected to cause such
Facility or any part thereof to be subject to any material restrictions on the
ownership, occupancy, transferability or use thereof under any Environmental
Laws;

 

(ii) as soon as practicable following the sending or receipt thereof by Company
or any of its Subsidiaries, a copy of any and all written communications with
respect to (1) any Environmental Claims that, individually or in the aggregate,
have a reasonable possibility of giving rise to a Material Adverse Effect,
(2) any Release required to be reported to any federal, state or local
governmental or regulatory agency, and (3) any request for information from any
governmental agency that suggests such agency is investigating whether Company
or any of its Subsidiaries may be potentially responsible for any Hazardous
Materials Activity that could reasonably be expected to result in a Material
Adverse Effect;

 

77



--------------------------------------------------------------------------------

(iii) prompt written notice describing in reasonable detail (1) any proposed
acquisition of stock, assets, or property by Company or any of its Subsidiaries
that could reasonably be expected to (A) expose Company or any of its
Subsidiaries to, or result in, Environmental Claims that could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect or
(B) affect the ability of Company or any of its Subsidiaries to maintain in full
force and effect all material Governmental Authorizations required under any
Environmental Laws for their respective operations and (2) any proposed action
to be taken by Company or any of its Subsidiaries to modify current operations
in a manner that could reasonably be expected to subject Company or any of its
Subsidiaries to any additional material obligations or requirements under any
Environmental Laws; and

 

(iv) with reasonable promptness, such other documents and information as from
time to time may be reasonably requested by Administrative Agent in relation to
any matters disclosed pursuant to this Section 5.9(a).

 

(b) Hazardous Materials Activities, Etc. Each Credit Party shall promptly take,
and shall cause each of its Subsidiaries promptly to take, any and all actions
necessary to (i) cure any violation of applicable Environmental Laws by such
Credit Party or its Subsidiaries that could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, and (ii) make an
appropriate response to any Environmental Claim against such Credit Party or any
of its Subsidiaries and discharge any obligations it may have to any Person
thereunder where failure to do so could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

 

5.10. Subsidiaries. In the event that any Person becomes a Domestic Subsidiary
of Company, Company shall (a) within ten (10) Business Days of the acquisition
or formation of such Domestic Subsidiary (or, in the case of the formation of a
Domestic Subsidiary organized solely to facilitate a Permitted Acquisition and
that has no assets, 30 days) cause such Domestic Subsidiary to become a
Guarantor hereunder and a Grantor under the Pledge and Security Agreement by
executing and delivering to Administrative Agent and Collateral Agent a
Counterpart Agreement, and (b) take all such actions and execute and deliver, or
cause to be executed and delivered, all such documents, instruments, agreements,
and certificates as are similar to those described in Sections 3.1(b), 3.1(i),
and 3.1(l). In the event that any Person becomes a Foreign Subsidiary of
Company, and the ownership interests of such Foreign Subsidiary are owned by
Company or by any Domestic Subsidiary thereof, Company shall, or shall cause
such Domestic Subsidiary to, deliver all such documents, instruments,
agreements, and certificates as are similar to those described in Sections
3.1(b), and Company shall take, or shall cause such Domestic Subsidiary to take,
all of the actions referred to in Section 3.1(i)(i) necessary to grant and to
perfect a First Priority Lien in favor of Collateral Agent, for the benefit of
Secured Parties, under the Pledge and Security Agreement in 65% of such
ownership interests. With respect to each such Subsidiary, Company shall
promptly send to Administrative Agent written notice setting forth with respect
to such Person (i) the date on which such Person became a Subsidiary of Company,
and (ii) all of the data required to be set forth in Schedules 3.1(c) and 3.1(d)
with respect to all Subsidiaries of Company; provided, such written notice shall
be deemed to supplement Schedule 3.1(c) and 3.1(d) for all purposes hereof.

 

78



--------------------------------------------------------------------------------

5.11. Additional Material Real Estate Assets.

 

(a) In the event that any Credit Party acquires a Material Real Estate Asset
(any such occurrence, a “Trigger Event”), then such Credit Party shall deliver
to Collateral Agent, in order to create in favor of Collateral Agent, for the
benefit of Secured Parties, a valid and, subject to any filing and/or recording
referred to herein, perfected First Priority security interest in such Material
Real Estate Asset (each, a “Mortgaged Property”):

 

(i) within 30 days after the Trigger Event, a fully executed and notarized
Mortgage, in proper form for recording in all appropriate places in all
applicable jurisdictions;

 

(ii) within 30 days after the Trigger Event, an opinion of counsel (which
counsel shall be reasonably satisfactory to Collateral Agent) in each state in
which a Mortgaged Property is located with respect to the enforceability of the
form(s) of Mortgages to be recorded in such state and such other matters as
Collateral Agent may reasonably request, in each case in form and substance
reasonably satisfactory to Collateral Agent;

 

(iii) as soon as reasonably practical, but in no event later than 60 days after
the Trigger Event, (A) ALTA mortgagee title insurance policies or unconditional
commitments therefor issued by one or more title companies reasonably
satisfactory to Collateral Agent with respect to each Mortgaged Property (each,
a “Title Policy”), in amounts not less than the fair market value of each
Mortgaged Property, together with a title report issued by a title company with
respect thereto, dated not more than thirty days prior to the Trigger Date and
copies of all recorded documents listed as exceptions to title or otherwise
referred to therein, each in form and substance reasonably satisfactory to
Collateral Agent and (B) evidence satisfactory to Collateral Agent that such
Credit Party has paid to the title company or to the appropriate governmental
authorities all expenses and premiums of the title company and all other sums
required in connection with the issuance of each Title Policy and all recording
and stamp taxes (including mortgage recording and intangible taxes) payable in
connection with recording the Mortgages for each Mortgaged Property in the
appropriate real estate records;

 

(iv) as soon as reasonably practical, but in no event later than 60 days after
the Trigger Event, evidence of flood insurance with respect to each Flood Hazard
Property that is located in a community that participates in the National Flood
Insurance Program, in each case in compliance with any applicable regulations of
the Board of Governors of the Federal Reserve System, in form and substance
reasonably satisfactory to Collateral Agent; and

 

(v) as soon as reasonably practical following Collateral Agent’s request
therefor, but in no event later than 60 days following such request (or such
later time as the Collateral Agent reasonably agrees if Company or the
applicable Subsidiary is diligently attempting to obtain such survey), ALTA
surveys of all Mortgaged Properties, certified to Collateral Agent.

 

79



--------------------------------------------------------------------------------

(b) In addition to the foregoing, such Credit Party shall, at the request of
Requisite Lenders, deliver, from time to time, to Collateral Agent such
appraisals as are required by law or regulation of Material Real Estate Assets
with respect to which Collateral Agent has been granted a Lien.

 

5.12. Media Licenses. Company will obtain, maintain and preserve, and cause each
of its Subsidiaries to obtain, maintain and preserve, all Media Licenses the
loss of which could reasonably be expected to have a Material Adverse Effect,
including without limitation, by filing with the FCC (i) those of the Collateral
Documents required to be filed under the FCC’s rules and regulations within 30
days after the Closing Date and (ii) all reports (including Ownership Reports on
FCC Form 323) and other documents required to be filed by the Communications Act
in connection with the transactions contemplated hereby and maintaining public
records and files in accordance with the Communications Act.

 

5.13. License Subsidiaries. Company will cause each Media License owned by it or
any Subsidiary to be held in a License Subsidiary at all times until the
Obligations have been paid in full and all Commitments and Letters of Credit
have expired. Company will directly hold all of the Capital Stock in the License
Subsidiaries at all times.

 

5.14. Interest Rate Protection. At any time during which the Leverage Ratio is
greater than or equal to 4.50 to 1 (as of the most recently ended Fiscal Quarter
of Company for which the Administrative Agent has received financial statements
under Section 5.1(a)), in any event not later than 120 days following the
Closing Date, Company shall establish and maintain, or caused to be maintained,
in effect one or more Interest Rate Agreements for a term of not less than two
years and otherwise in form and substance reasonably satisfactory to
Administrative Agent and Syndication Agents, which Interest Rate Agreements
shall effectively limit the Unadjusted Eurodollar Rate Component of the interest
costs to Company with respect to an aggregate notional principal amount of not
less than 50% of the aggregate principal amount of the Term Loans, the Revolving
Loans and the Incremental Loans outstanding from time to time (based on the
assumption that such notional principal amount was a Eurodollar Rate Loan with
an Interest Period of three months).

 

5.15. Further Assurances. At any time or from time to time upon the request of
Administrative Agent, each Credit Party will, at its expense, promptly execute,
acknowledge and deliver such further documents and do such other acts and things
as Administrative Agent or Collateral Agent may reasonably request in order to
effect fully the purposes of the Credit Documents. In furtherance and not in
limitation of the foregoing, each Credit Party shall take such actions as
Administrative Agent or Collateral Agent may reasonably request from time to
time to ensure that the Obligations are guarantied by the Guarantors and are
secured by substantially all of the assets of Company and the Guarantors and all
of the outstanding Capital Stock of the Subsidiaries (subject to limitations
contained in the Credit Documents with respect to Foreign Subsidiaries).

 

80



--------------------------------------------------------------------------------

SECTION 6. NEGATIVE COVENANTS

 

Each Credit Party covenants and agrees that, so long as any Commitment is in
effect and until payment in full of all Obligations and cancellation or
expiration of all Letters of Credit, such Credit Party shall perform, and shall
cause each of its Subsidiaries to perform, all covenants in this Section 6.

 

6.1. Indebtedness. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, create, incur, assume or guaranty, or
otherwise become or remain directly or indirectly liable with respect to any
Indebtedness, except:

 

(a) the Obligations;

 

(b) Indebtedness of any Guarantor to Company or to any other Guarantor, or of
Company to any Guarantor; provided, (i) all such Indebtedness shall be evidenced
by promissory notes and all such notes shall be subject to a First Priority Lien
pursuant to the Pledge and Security Agreement, (ii) all such Indebtedness shall
be unsecured and subordinated in right of payment to the payment in full of the
Obligations pursuant to the terms of the applicable promissory notes or an
intercompany subordination agreement that in any such case, is reasonably
satisfactory to Administrative Agent, and (iii) any payment by any such
Guarantor under any guaranty of the Obligations shall result in a pro tanto
reduction of the amount of any Indebtedness owed by such Subsidiary to Company
or to any of its Subsidiaries for whose benefit such payment is made;

 

(c) Subordinated Indebtedness; provided that (i) such Subordinated Indebtedness
is unsecured, (ii) no such Subordinated Indebtedness shall mature or amortize
earlier than twelve months after the Final Maturity Date, (iii) no agreement or
instrument executed with respect to such Subordinated Indebtedness shall have
any financial covenants, cross defaults or terms which conflict with, or
covenants which are more restrictive than the terms of the Credit Documents, and
Company shall have delivered to the Administrative Agent copies of all such
agreements and instruments prior to the execution thereof, (iv) the terms of
subordination of such Subordinated Indebtedness shall (A) in the case of
Subordinated Indebtedness in an aggregate principal amount of up to
$225,000,000, be substantially consistent with the subordination terms governing
the Senior Subordinated Notes and (B) in the case of any Subordinated
Indebtedness in excess of such amount, be reasonably satisfactory to the
Syndication Agents and the Administrative Agent and (v) no Default shall have
occurred or be continuing or would result from the incurrence of such
Subordinated Indebtedness, and Company shall have delivered a pro forma
Compliance Certificate to the Administrative Agent demonstrating such
compliance;

 

(d) Indebtedness incurred by Company or any of its Subsidiaries arising from
agreements providing for indemnification, adjustment of purchase price or
similar obligations, or from guaranties or letters of credit, surety bonds or
performance bonds securing the performance of Company or any such Subsidiary
pursuant to such agreements, in connection with Permitted Acquisitions or
permitted dispositions of any business, assets or Subsidiary of Company or any
of its Subsidiaries;

 

81



--------------------------------------------------------------------------------

(e) Indebtedness which may be deemed to exist pursuant to any guaranties,
performance, surety, statutory, appeal or similar obligations incurred in the
ordinary course of business;

 

(f) Indebtedness in respect of netting services, overdraft protections and
otherwise in connection with deposit accounts;

 

(g) guaranties in the ordinary course of business of the obligations of
suppliers, customers, franchisees and licensees of Company and its Subsidiaries;

 

(h) guaranties by Company of Indebtedness of a Guarantor or guaranties by a
Subsidiary of Company of Indebtedness of Company or a Guarantor with respect, in
each case, to Indebtedness otherwise permitted to be incurred pursuant to this
Section 6.1;

 

(i) Indebtedness described in Schedule 6.1, but not any extensions, renewals or
replacements of such Indebtedness except (i) renewals and extensions expressly
provided for in the agreements evidencing any such Indebtedness as the same are
in effect on the date of this Agreement and (ii) refinancings and extensions of
any such Indebtedness if the terms and conditions thereof are not less favorable
to the obligor thereon or to the Lenders than the Indebtedness being refinanced
or extended, and the average life to maturity thereof is greater than or equal
to that of the Indebtedness being refinanced or extended; provided, such
Indebtedness permitted under the immediately preceding clause (i) or (ii) above
shall not (A) include Indebtedness of an obligor that was not an obligor with
respect to the Indebtedness being extended, renewed or refinanced, (B) exceed in
a principal amount the Indebtedness being renewed, extended or refinanced,
except by an amount equal to the premium on or other amount paid and fees and
expenses reasonably incurred in connection with such renewal, extension or
refinancing or (C) incurred, created or assumed if any Default or Event of
Default has occurred and is continuing or would result therefrom;

 

(j) in an aggregate amount not to exceed at any time $25,000,000:
(i) Indebtedness with respect to Capital Leases, (ii) Indebtedness secured by
Liens referred to in Section 6.2(m) and (iii) purchase money Indebtedness
(including any Indebtedness acquired in connection with a Permitted
Acquisition); provided, any such Indebtedness described in clause
(iii) (x) shall be secured only by the asset acquired in connection with the
incurrence of such Indebtedness, and (y) the principal amount of Indebtedness
secured by any such Lien shall at no time exceed the cost of such Property at
the time it was acquired;

 

(k) Indebtedness of the Company or any of its Subsidiaries not referred to in
any other clause of this Section 6.1, secured by Liens referred to in
Section 6.2(c) and (d); provided that the Indebtedness of Company or any of its
Subsidiaries secured by Liens referred to in Section 6.2(d) shall be permitted
only if any draw, offset or application of any such pledge or deposit is
reimbursed within thirty days;

 

(l) Indebtedness under any Hedge Agreement; and

 

(m) other unsecured Indebtedness of Company and its Subsidiaries, in an
aggregate amount not to exceed at any time $50,000,000.

 

82



--------------------------------------------------------------------------------

6.2. Liens. No Credit Party shall, nor shall it permit any of its Subsidiaries
to, directly or indirectly, create, incur, assume or permit to exist any Lien on
or with respect to any property or asset of any kind of Company or any of its
Subsidiaries, whether now owned or hereafter acquired, or any income or profits
therefrom, or file or authorize the filing of any financing statement or other
similar notice of any Lien with respect to any such property, asset, income or
profits under the UCC of any State or under any similar recording or notice
statute, except:

 

(a) Liens in favor of Collateral Agent for the benefit of Secured Parties
granted pursuant to any Credit Document;

 

(b) Liens for Taxes if obligations with respect to such Taxes are being
contested in good faith by appropriate proceedings promptly instituted and
diligently conducted or are not delinquent or remain payable without penalty;

 

(c) Liens of landlords, banks (and rights of set-off), of carriers,
warehousemen, mechanics, repairmen, workmen and materialmen, and other Liens
imposed by law (other than any such Lien imposed pursuant to Section 401 (a)(29)
or 412(n) of the Internal Revenue Code or by ERISA), in each case incurred in
the ordinary course of business (i) for amounts not yet delinquent or (ii) for
amounts that are delinquent and that are being contested in good faith by
appropriate proceedings, so long as such reserves or other appropriate
provisions, if any, as shall be required by GAAP shall have been made for any
such contested amounts or remain payable without penalty;

 

(d) Liens incurred in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other types of social
security, or to secure the performance of tenders, statutory obligations, surety
and appeal bonds, bids, leases, government contracts, trade contracts,
performance and return-of-money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money or other Indebtedness), so long
as no foreclosure, sale or similar proceedings have been commenced with respect
to any portion of the Collateral on account thereof;

 

(e) easements, rights-of-way, restrictions, encroachments, and other minor
defects or irregularities in title, in each case which do not and will not
interfere in any material respect with the ordinary conduct of the business of
Company or any of its Subsidiaries;

 

(f) any interest or title of a lessor or sublessor under any lease of real
estate permitted hereunder;

 

(g) Liens solely on any cash earnest money deposits made by Company or any of
its Subsidiaries in connection with any letter of intent or purchase agreement
permitted hereunder;

 

(h) purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to operating leases of personal property entered into
in the ordinary course of business;

 

(i) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

 

83



--------------------------------------------------------------------------------

(j) any zoning or similar law or right reserved to or vested in any governmental
office or agency to control or regulate the use of any real property;

 

(k) licenses of patents, trademarks and other intellectual property rights
granted by Company or any of its Subsidiaries in the ordinary course of business
and not interfering in any respect with the ordinary conduct of the business of
Company or such Subsidiary;

 

(l) Liens described in Schedule 6.2 or on a title report with respect to any
Real Estate Asset subject to a Mortgage;

 

(m) Liens existing on any Property at the time of its acquisition (or on the
property of any Person at the time of acquisition of such Person) and not
created in anticipation of such acquisition so long as such Liens do not extend
to any other assets;

 

(n) Liens arising pursuant to any judgment not resulting in an Event of Default;
and

 

(o) Liens securing Indebtedness permitted pursuant to 6.1(j)(iii); provided, any
such Lien shall encumber only the asset acquired with the proceeds of such
Indebtedness.

 

6.3. Equitable Lien. If any Credit Party or any of its Subsidiaries shall create
or assume any Lien upon any of its properties or assets, whether now owned or
hereafter acquired, other than Permitted Liens, it shall make or cause to be
made effective provisions whereby the Obligations will be secured by such Lien
equally and ratably with any and all other Indebtedness secured thereby as long
as any such Indebtedness shall be so secured; provided, notwithstanding the
foregoing, this covenant shall not be construed as a consent by Requisite
Lenders to the creation or assumption of any such Lien not otherwise permitted
hereby.

 

6.4. No Further Negative Pledges. Except with respect to (a) specific property
encumbered to secure payment of particular Indebtedness or to be sold pursuant
to an executed agreement with respect to a permitted Asset Sale or Asset Swap
(or in connection with a disposition not constituting an Asset Sale) and
(b) restrictions by reason of customary provisions restricting assignments,
subletting or other transfers contained in leases, licenses and similar
agreements entered into in the ordinary course of business (provided that such
restrictions are limited to the property or assets secured by such Liens or the
property or assets subject to such leases, licenses or similar agreements, as
the case may be) no Credit Party nor any of its Subsidiaries shall enter into
any agreement prohibiting the creation or assumption of any Lien upon any of its
properties or assets, whether now owned or hereafter acquired.

 

6.5. Restricted Junior Payments. No Credit Party shall, nor shall it permit any
of its Subsidiaries or Affiliates through any manner or means or through any
other Person to, directly or indirectly, declare, order, pay, make or set apart,
or agree to declare, order, pay, make or set apart, any sum for any Restricted
Junior Payment except that (a) Company may make regularly scheduled payments of
interest in respect of any Subordinated Indebtedness in accordance with the
terms of, and only to the extent required by, and subject to the subordination
provisions contained in, the indenture or other agreement pursuant to which such
Subordinated Indebtedness was issued, (b) Company may make Restricted Junior
Payments to redeem or repurchase the Company’s Capital Stock (a “Repurchase”) so
long as (x) no Default or Event of

 

84



--------------------------------------------------------------------------------

Default shall have occurred and be continuing or be caused thereby and (y) after
giving effect to such Repurchase, the Leverage Ratio is 1.0x better than the
Leverage Ratio required under Section 6.8(b) for the immediately preceding
Fiscal Quarter, (c) the repurchase or redemption of the Senior Subordinated
Notes, and (d) the Stock Repurchase.

 

6.6. Restrictions on Subsidiary Distributions. Except as provided herein, no
Credit Party shall, nor shall it permit any of its Subsidiaries to, create or
otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of any Subsidiary of
Company to (a) pay dividends or make any other distributions on any of such
Subsidiary’s Capital Stock owned by Company or any other Subsidiary of Company,
(b) repay or prepay any Indebtedness owed by such Subsidiary to Company or any
other Subsidiary of Company, (c) make loans or advances to Company or any other
Subsidiary of Company, or (d) transfer any of its property or assets to Company
or any other Subsidiary of Company other than restrictions (i) in agreements
evidencing Indebtedness permitted by Section 6.1(j) that impose restrictions on
the property so acquired and (ii) by reason of customary provisions restricting
assignments, subletting or other transfers contained in leases, licenses, joint
venture agreements and similar agreements entered into in the ordinary course of
business, (iii) that are or were created by virtue of any transfer of, agreement
to transfer or option or right with respect to any property, assets or Capital
Stock not otherwise prohibited under this Agreement, (iv) arising under
applicable law, (v) any Contractual Obligation in effect on the date hereof and
described on Schedule 6.6, and (vi) customary provisions in Joint Venture
agreements and other similar agreements relating solely to the securities,
assets and revenues of such Joint Venture.

 

6.7. Investments. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, make or own any Investment in any
Person, including without limitation any Joint Venture, except:

 

(a) Investments in Cash and Cash Equivalents;

 

(b) Investments owned as of the Closing Date in any Subsidiary and Investments
made after the Closing Date in any wholly-owned Guarantors;

 

(c) Investments (i) in any Securities received in satisfaction or partial
satisfaction thereof from financially troubled account debtors or in
satisfaction of judgments and (ii) resulting from deposits, prepayments and
other credits to suppliers, or otherwise made in connection with workers
compensation, utility, leases and similar deposits, in any case, made in the
ordinary course of business;

 

(d) intercompany loans to the extent permitted under Section 6.1;

 

(e) Consolidated Capital Expenditures permitted by Section 6.8(d);

 

(f) loans and advances to employees of Company and its Subsidiaries made in the
ordinary course of business in an aggregate principal amount not to exceed
$1,000,000 in the aggregate at any time outstanding;

 

(g) Investments made in connection with Permitted Acquisitions permitted
pursuant to Section 6.9;

 

85



--------------------------------------------------------------------------------

(h) Investments existing on the Closing Date and described in Schedule 6.7;

 

(i) extensions of trade credit in the ordinary course of business;

 

(j) Investments constituting non-Cash consideration received by Company or any
Subsidiary in connection with any Asset Sale (or other disposition not
constituting an Asset Sale) otherwise permitted hereunder;

 

(k) Investments arising in connection with Hedge Agreements permitted to be
entered hereby;

 

(l) Investments in the Mexican Subsidiaries, provided, however, notwithstanding
any other provision of this Agreement, the sum of (i) Company’s Investments in
Subsidiaries holding radio or television properties located in Mexico made on or
after the Closing Date and (ii) the aggregate Consideration for all Permitted
Acquisitions of radio or television properties and Other Media-Related
Businesses located in Mexico consummated on or after the Closing Date shall not
exceed the Applicable Mexican Investment Amount; and

 

(m) additional Investments (other than Permitted Acquisitions) not referred to
in any other clause of this Section 6.7, provided that (i) the aggregate amount
of such Investments made on or after the Closing Date (net of any returns of
capital with respect thereto) shall not exceed $50,000,000 and (ii) at the time
of making any such Investment, no Default shall have occurred or be continuing
or would result therefrom and the Administrative Agent shall have received a pro
forma Compliance Certificate to such effect.

 

Notwithstanding the foregoing, in no event shall any Credit Party make any
Investment which results in or facilitates in any manner any Restricted Junior
Payment not otherwise permitted under the terms of Section 6.5.

 

6.8. Financial Covenants.

 

(a) Fixed Charge Coverage Ratio. Company shall not permit the Fixed Charge
Coverage Ratio as of the last day of any Fiscal Quarter ending during the
periods set forth in the table below, beginning with the Fiscal Quarter ending
December 31, 2005, to be less than the correlative ratio indicated:

 

Period

--------------------------------------------------------------------------------

  

Fixed Charge

Coverage Ratio

--------------------------------------------------------------------------------

December 31, 2005 through March 31, 2008

   1.25:1.00

June 30, 2008 through March 31, 2010

   1.35:1.00

June 30, 2010 and thereafter

   1.50:1.00

 

86



--------------------------------------------------------------------------------

(b) Maximum Leverage Ratio. Company shall not permit the Leverage Ratio as of
the last day of any Fiscal Quarter, beginning with the Fiscal Quarter ending
December 31, 2005, to exceed the correlative ratio indicated:

 

Fiscal

Quarter Ended

--------------------------------------------------------------------------------

  

Leverage

Ratio

--------------------------------------------------------------------------------

December 31, 2005

   7.50:1.00

March 31, 2006

   7.50:1.00

June 30, 2006

   7.25:1.00

September 30, 2006

   7.25:1.00

December 31, 2006

   7.25:1.00

March 31, 2007

   7.25:1.00

June 30, 2007

   7.25:1.00

September 30, 2007

   7.25:1.00

December 31, 2007

   7.00:1.00

March 31, 2008

   7.00:1.00

June 30, 2008

   7.00:1.00

September 30, 2008

   7.00:1.00

December 31, 2008

   6.75:1.00

March 31, 2009

   6.75:1.00

June 30, 2009

   6.75:1.00

September 30, 2009

   6.75:1.00

December 31, 2009

   6.50:1.00

March 31, 2010

   6.50:1.00

June 30, 2010

   6.50:1.00

September 30, 2010

   6.50:1.00

December 31, 2010

   6.25:1.00

March 31, 2011

   6.25:1.00

June 30, 2011

   6.25:1.00

September 30, 2011

   6.25:1.00

December 31, 2011 and thereafter

   6.00:1.00

 

87



--------------------------------------------------------------------------------

(c) Senior Leverage Ratio. Company shall not permit the Senior Leverage Ratio as
of the last day of any Fiscal Quarter, beginning with the Fiscal Quarter ending
December 31, 2005, to exceed the correlative ratio indicated:

 

Fiscal

Quarter Ended

--------------------------------------------------------------------------------

  

Senior Leverage

Ratio

--------------------------------------------------------------------------------

December 31, 2005

   7.00:1.00

March 31, 2006

   7.00:1.00

June 30, 2006

   6.75:1.00

September 30, 2006

   6.50:1.00

December 31, 2006

   6.25:1.00

March 31, 2007

   6.25:1.00

June 30, 2007

   6.25:1.00

September 30, 2007

   6.25:1.00

December 31, 2007

   5.75:1.00

March 31, 2008

   5.75:1.00

June 30, 2008

   5.75:1.00

September 30, 2008

   5.75:1.00

December 31, 2008

   5.25:1.00

March 31, 2009

   5.25:1.00

June 30, 2009

   5.25:1.00

September 30, 2009

   5.25:1.00

December 31, 2009 and thereafter

   5.00:1.00

 

88



--------------------------------------------------------------------------------

(d) Maximum Consolidated Capital Expenditures. Company shall not, and shall not
permit its Subsidiaries to, make or incur Consolidated Capital Expenditures, in
any Fiscal Year indicated below, in an aggregate amount for Company and its
Subsidiaries in excess of the corresponding amount set forth below opposite such
Fiscal Year; provided, such amount for any Fiscal Year shall be increased by an
amount equal to the excess, if any (but in no event more than 50%) of such
amount for the previous Fiscal Year (as adjusted in accordance with this
proviso) over the actual amount of Consolidated Capital Expenditures for such
previous Fiscal Year:

 

Fiscal Year

--------------------------------------------------------------------------------

  

Consolidated

Capital Expenditures

--------------------------------------------------------------------------------

2005

   $23,300,000

2006

   $21,600,000

2007 and thereafter

   $19,200,000

 

(e) Certain Calculations. With respect to any period during which a Permitted
Acquisition or an Asset Sale has occurred (each, a “Subject Transaction”), for
purposes of determining compliance with the financial covenants set forth in
this Section 6.8 (but not for purposes of determining the Applicable Margin),
Consolidated Adjusted EBITDA and the components of Consolidated Fixed Charges
shall be calculated with respect to such period on a pro forma basis (including
pro forma adjustments arising out of events which are directly attributable to a
specific transaction, are factually supportable and are expected to have a
continuing impact, in each case determined on a basis consistent with Article 11
of Regulation S-X promulgated under the Securities Act and as interpreted by the
staff of the Securities and Exchange Commission, which would include cost
savings resulting from head count reduction, closure of facilities and similar
restructuring charges, which pro forma adjustments shall be certified by the
chief financial officer of Company) using the historical audited financial
statements (if available) of any business so acquired or to be acquired or sold
or to be sold and the consolidated financial statements of Company and its
Subsidiaries which shall be reformulated as if such Subject Transaction, and any
Indebtedness incurred or repaid in connection therewith, had been consummated or
incurred or repaid at the beginning of such period (and assuming that such
Indebtedness bears interest during any portion of the applicable measurement
period prior to the relevant acquisition at the weighted average of the interest
rates applicable to outstanding Loans incurred during such period).

 

6.9. Fundamental Changes; Disposition of Assets; Acquisitions. No Credit Party
shall, nor shall it permit any of its Subsidiaries to, enter into any
transaction of merger or consolidation, or liquidate, wind-up or dissolve
itself, or convey, sell, lease or sub-lease (as lessor or sublessor), exchange,
transfer or otherwise dispose of, in one transaction or a series of
transactions, all or any part of its business, assets or property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible,
whether now owned or hereafter

 

89



--------------------------------------------------------------------------------

acquired, or acquire by purchase or otherwise (other than purchases or other
acquisitions of inventory, materials and equipment and Consolidated Capital
Expenditures in the ordinary course of business) all or substantially all of the
assets of, or Capital Stock or other evidence of beneficial ownership of, any
Person or any division or line of business or other business unit of any Person,
except:

 

(a) any Subsidiary of Company may be merged with or into Company or any
Guarantor, or be liquidated, wound up or dissolved, or all or any part of its
business, property or assets may be conveyed, sold, leased, transferred or
otherwise disposed of, in one transaction or a series of transactions, to
Company or any Guarantor; provided, in the case of such a merger, Company or
such Guarantor, as applicable shall be the continuing or surviving Person;

 

(b) sales or other dispositions of assets that do not constitute Asset Sales;

 

(c) Asset Sales, provided (1) the consideration received for such assets shall
be in an amount at least equal to the Fair Market Value thereof (determined in
good faith by the senior management of Company), (2) no less than 75% thereof
shall be paid in Cash or Cash Equivalents, and (3) the Net Proceeds thereof
shall be applied as required by Section 2.13(a); provided no Default has
occurred and is continuing or would result from such Asset Sale;

 

(d) Asset Swaps, so long as (i) such Asset Swap is made on an arms-length basis
and Company or such Subsidiary, as the case may be, receives consideration at
the time of the Asset Swap at least equal to the Fair Market Value of the assets
or Capital Stock issued or sold or otherwise disposed of and (ii) Company or
such Subsidiary complies with Sections 5.10, 5.11 and 5.15 with respect to any
assets acquired;

 

(e) Asset Sales in connection with operations or divisions discontinued or to be
discontinued;

 

(f) Investments made in accordance with Section 6.7; and

 

(g) Permitted Acquisitions; provided that (i) with respect to Permitted
Acquisitions of Other Media-Related Businesses, if, at the time of any such
proposed Permitted Acquisition, the Leverage Ratio as of the most-recently ended
Fiscal Quarter of Company calculated on a pro forma basis assuming the
consummation of such Permitted Acquisition, is greater than 5.0:1, then no such
Permitted Acquisition shall be permitted if it would cause the aggregate
Consideration for all such Permitted Acquisitions consummated on or after the
Closing Date to exceed $25,000,000, (ii) any individual Permitted Acquisition
having an aggregate Consideration in excess of $100,000,000 shall not be
permitted without the consent of Requisite Lenders, such consent not to be
unreasonably withheld, (iii) any individual Permitted Acquisition of properties
or assets located in the United States having an aggregate Consideration of
$25,000,000 or greater shall be also conditioned on delivery to the
Administrative Agent of (1) all material documents reasonably requested by the
Administrative Agent to insure that the Lenders have a first priority security
interest in, and assignment of, all personal property assets and interests
acquired, including consents of third parties if reasonably requested and (2) if
such Permitted Acquisition is of a television or radio property and the
aggregate Consideration therefor is $40,000,000 or greater, an opinion of FCC
counsel to Company in form and substance

 

90



--------------------------------------------------------------------------------

reasonably acceptable to the Administrative Agent and (iv) in the event that the
sum of (A) the aggregate Consideration for all Permitted Acquisitions of
properties located in Mexico consummated on or after the Closing Date and
(B) the aggregate amount invested on or after the Closing Date in Subsidiaries
holding such properties pursuant to Section 6.7 exceeds $25,000,000, Company
shall, at the option of the Collateral Agent, deliver to the Administrative
Agent such collateral, pledge and related documents as the Collateral Agent may
reasonably request to cause all properties and assets of Company and its
Domestic Subsidiaries located in Mexico to become Collateral; provided, further
that no Permitted Acquisition shall be permitted if a Default has occurred and
is continuing or would result from the consummation of such Permitted
Acquisition.

 

6.10. Disposal of Subsidiary Interests. Except for any sale of all of its
interests in the Capital Stock of any of its Subsidiaries in compliance with the
provisions of Section 6.9, no Credit Party shall, nor shall it permit any of its
Subsidiaries to, (a) directly or indirectly sell, assign, pledge or otherwise
encumber or dispose of any Capital Stock of any of its Subsidiaries, except to
qualify directors if required by applicable law; or (b) permit any of its
Subsidiaries directly or indirectly to sell, assign, pledge or otherwise
encumber or dispose of any Capital Stock of any of its Subsidiaries, except to
the Collateral Agent or to another Credit Party (subject to the restrictions on
such disposition otherwise imposed hereunder), or to qualify directors if
required by applicable law.

 

6.11. Sales and Lease-Backs. No Credit Party shall, nor shall it permit any of
its Subsidiaries to, directly or indirectly, become or remain liable as lessee
or as a guarantor or other surety with respect to any lease of any property
(whether real, personal or mixed), whether now owned or hereafter acquired,
which such Credit Party (a) has sold or transferred or is to sell or to transfer
to any other Person (other than Company or any of its Subsidiaries), or
(b) intends to use for substantially the same purpose as any other property
which has been or is to be sold or transferred by such Credit Party to any
Person (other than Company or any of its Subsidiaries) in connection with such
lease.

 

6.12. Transactions with Shareholders and Affiliates. No Credit Party shall, nor
shall it permit any of its Subsidiaries to, directly or indirectly, enter into
or permit to exist any transaction (including the purchase, sale, lease or
exchange of any property or the rendering of any service) with any holder of 5%
or more of any class of Capital Stock of Company or any of its Subsidiaries or
with any Affiliate of Company or of any such holder, on terms that are less
favorable to Company or that Subsidiary, as the case may be, than those that
might reasonably be obtained at the time from a Person who is not such a holder
or Affiliate; provided, the foregoing restriction shall not apply to (a) any
transaction between Company and any Guarantor; (b) reasonable and customary fees
paid to members of the board of directors (or similar governing body) of Company
and its Subsidiaries; (c) compensation arrangements for officers and other
employees of Company and its Subsidiaries entered into in the ordinary course of
business; and (d) transactions described in Schedule 6.12 (including pursuant to
any amendment to any documentation governing any transaction disclosed on
Schedule 6.12 or any replacement thereof so long as such amendment or
replacement is not more disadvantageous to the Lenders, as determined in good
faith by the senior management of Company or such Subsidiary, in any material
respect when considered as a whole than the transaction as in effect on the
Closing Date); (e) the performance of obligations under any employment contract,
collective bargaining

 

91



--------------------------------------------------------------------------------

agreement, employee benefit plan or similar arrangement approved by the board of
directors (or similar governing body) of Company or such Subsidiary, (f) the
payment of Restricted Junior Payments to the extent permitted by Section 6.5 and
the making of Investments to the extent permitted by Sections 6.7 and 6.9;
(g) loans or advances to officers, directors and employees of Company or any
Subsidiary to the extent permitted hereby; (h) any transactions arising out of
the Univision or TeleFutura Affiliation Agreements; or (i) any purchase, sale or
exchange by Univision of Company’s Capital Stock.

 

6.13. Conduct of Business. From and after the Closing Date, no Credit Party
shall, nor shall it permit any of its Subsidiaries to, engage in any business
other than (i) the businesses engaged in by the Credit Parties on the Closing
Date and similar or related businesses and (ii) such other lines of business as
may be consented to by Requisite Lenders.

 

6.14. Permitted Activities of License Subsidiaries. No License Subsidiary shall
(a) incur, directly or indirectly, any Indebtedness or any other obligation or
liability whatsoever other than the Indebtedness and obligations under the
Related Agreements, or as otherwise permitted herein; (b) create or suffer to
exist any Lien upon any property or assets now owned or hereafter acquired by it
other than the Liens created under the Collateral Documents to which it is a
party or permitted pursuant to Section 6.2; (c) engage in any business or
activity or own any assets other than (i) holding the Media Licenses,
(ii) performing its obligations and activities incidental thereto under the
Credit Documents, and to the extent not inconsistent therewith, the Related
Agreements; and (iii) making Restricted Junior Payments and Investments to the
extent permitted by this Agreement; (d) consolidate with or merge with or into,
or convey, transfer or lease all or substantially all its assets to, any Person;
(e) sell or otherwise dispose of any Capital Stock of any of its Subsidiaries;
(f) create or acquire any Subsidiary or make or own any Investment in any Person
other than Company; or (g) fail to hold itself out to the public as a legal
entity separate and distinct from all other Persons.

 

6.15. Amendments or Waivers of Organizational Documents and Certain Related
Agreements. Except as set forth in Section 6.16, no Credit Party shall, nor
shall it permit any of its Subsidiaries to, agree to any amendment, restatement,
supplement or other modification to, or waiver of, its Organizational Documents
or any of its material rights under any Related Agreement after the Closing Date
if the effect of such amendment, restatement, supplement, modification or waiver
would be materially adverse to any Credit Party or Lenders without in each case
obtaining the prior written consent of Requisite Lenders to such amendment,
restatement, supplement, modification or waiver.

 

6.16. Amendments or Waivers with respect to Subordinated Indebtedness. No Credit
Party shall, nor shall it permit any of its Subsidiaries to, amend or otherwise
change the terms of any Subordinated Indebtedness, or make any payment
consistent with an amendment thereof or change thereto, if the effect of such
amendment or change is to increase the interest rate on such Subordinated
Indebtedness, change (to earlier dates) any dates upon which payments of
principal or interest are due thereon, change any event of default or condition
to an event of default with respect thereto (other than to eliminate any such
event of default or increase any grace period related thereto), change the
redemption, prepayment or defeasance provisions thereof, change the
subordination provisions of such Subordinated Indebtedness (or of any guaranty
thereof), or if the effect of such amendment or change, together with all other

 

92



--------------------------------------------------------------------------------

amendments or changes made, is to increase materially the obligations of the
obligor thereunder or to confer any additional rights on the holders of such
Subordinated Indebtedness (or a trustee or other representative on their behalf)
which would be materially adverse to any Credit Party or Lenders.

 

6.17. Fiscal Year. No Credit Party shall, nor shall it permit any of its
Subsidiaries to change its Fiscal Year-end from December 31.

 

SECTION 7. GUARANTY

 

7.1. Guaranty of the Obligations. Subject to the provisions of Section 7.2,
Guarantors jointly and severally hereby irrevocably and unconditionally guaranty
to the Beneficiaries the due and punctual payment in full of all Obligations
when the same shall become due, whether at stated maturity, by required
prepayment, declaration, acceleration, demand or otherwise (including amounts
that would become due but for the operation of the automatic stay under
Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)) (collectively, the
“Guaranteed Obligations”).

 

7.2. Contribution by Guarantors. All Guarantors desire to allocate among
themselves (collectively, the “Contributing Guarantors”), in a fair and
equitable manner, their obligations arising under this Guaranty. Accordingly, in
the event any payment or distribution is made on any date by a Guarantor (a
“Funding Guarantor”) under this Guaranty such that its Aggregate Payments
exceeds its Fair Share as of such date, such Funding Guarantor shall be entitled
(subject to Section 7.6) to a contribution from each of the other Contributing
Guarantors in an amount sufficient to cause each Contributing Guarantor’s
Aggregate Payments to equal its Fair Share as of such date. “Fair Share” means,
with respect to a Contributing Guarantor as of any date of determination, an
amount equal to (a) the ratio of (i) the Fair Share Contribution Amount with
respect to such Contributing Guarantor to (ii) the aggregate of the Fair Share
Contribution Amounts with respect to all Contributing Guarantors multiplied by
(b) the aggregate amount paid or distributed on or before such date by all
Funding Guarantors under this Guaranty in respect of the obligations Guaranteed.
“Fair Share Contribution Amount” means, with respect to a Contributing Guarantor
as of any date of determination, the maximum aggregate amount of the obligations
of such Contributing Guarantor under this Guaranty that would not render its
obligations hereunder or thereunder subject to avoidance as a fraudulent
transfer or conveyance under Section 548 of Title 11 of the United States Code
or any comparable applicable provisions of state law; provided, solely for
purposes of calculating the “Fair Share Contribution Amount” with respect to any
Contributing Guarantor for purposes of this Section 7.2, any assets or
liabilities of such Contributing Guarantor arising by virtue of any rights to
subrogation, reimbursement or indemnification or any rights to or obligations of
contribution hereunder shall not be considered as assets or liabilities of such
Contributing Guarantor. “Aggregate Payments” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to
(1) the aggregate amount of all payments and distributions made on or before
such date by such Contributing Guarantor in respect of this Guaranty (including,
without limitation, in respect of this Section 7.2), minus (2) the aggregate
amount of all payments received on or before such date by such Contributing
Guarantor from the other Contributing Guarantors as contributions under this
Section 7.2. The amounts payable as contributions

 

93



--------------------------------------------------------------------------------

hereunder shall be determined as of the date on which the related payment or
distribution is made by the applicable Funding Guarantor. The allocation among
Contributing Guarantors of their obligations as set forth in this Section 7.2
shall not be construed in any way to limit the liability of any Contributing
Guarantor hereunder. Each Guarantor is a third party beneficiary to the
contribution agreement set forth in this Section 7.2.

 

7.3. Payment by Guarantors. Subject to Section 7.2, Guarantors hereby jointly
and severally agree, in furtherance of the foregoing and not in limitation of
any other right which any Beneficiary may have at law or in equity against any
Guarantor by virtue hereof, that upon the failure of Company to pay any of the
Guaranteed Obligations when and as the same shall become due, whether at stated
maturity, by required prepayment, declaration, acceleration, demand or otherwise
(including amounts that would become due but for the operation of the automatic
stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)),
Guarantors will upon demand pay, or cause to be paid, in Cash, to Administrative
Agent for the ratable benefit of Beneficiaries, an amount equal to the sum of
the unpaid principal amount of all Guaranteed Obligations then due as aforesaid,
accrued and unpaid interest on such Guaranteed Obligations (including interest
which, but for Company’s becoming the subject of a case under the Bankruptcy
Code, would have accrued on such Guaranteed Obligations, whether or not a claim
is allowed against Company for such interest in the related bankruptcy case) and
all other Guaranteed Obligations then owed to Beneficiaries as aforesaid.

 

7.4. Liability of Guarantors Absolute. Each Guarantor agrees that its
obligations hereunder are irrevocable, absolute, independent and unconditional
and shall not be affected by any circumstance which constitutes a legal or
equitable discharge of a guarantor or surety other than payment in full of the
Guaranteed Obligations. In furtherance of the foregoing and without limiting the
generality thereof, each Guarantor agrees as follows:

 

(a) this Guaranty is a guaranty of payment when due and not of collectability.
This Guaranty is a primary obligation of each Guarantor and not merely a
contract of surety;

 

(b) Administrative Agent may enforce this Guaranty upon the occurrence of an
Event of Default notwithstanding the existence of any dispute between Company
and any Beneficiary with respect to the existence of such Event of Default;

 

(c) the obligations of each Guarantor hereunder are independent of the
obligations of Company and the obligations of any other guarantor (including any
other Guarantor) of the obligations of Company, and a separate action or actions
may be brought and prosecuted against such Guarantor whether or not any action
is brought against Company or any of such other guarantors and whether or not
Company is joined in any such action or actions;

 

(d) payment by any Guarantor of a portion, but not all, of the Guaranteed
Obligations shall in no way limit, affect, modify or abridge any Guarantor’s
liability for any portion of the Guaranteed Obligations which has not been paid.
Without limiting the generality of the foregoing, if Administrative Agent is
awarded a judgment in any suit brought to enforce any Guarantor’s covenant to
pay a portion of the Guaranteed Obligations, such judgment shall not be deemed
to release such Guarantor from its covenant to pay the portion of the Guaranteed
Obligations that is not the subject of such suit, and such judgment shall not,
except to the extent

 

94



--------------------------------------------------------------------------------

satisfied by such Guarantor, limit, affect, modify or abridge any other
Guarantor’s liability hereunder in respect of the Guaranteed Obligations;

 

(e) any Beneficiary, upon such terms as it deems appropriate, without notice or
demand and without affecting the validity or enforceability hereof or giving
rise to any reduction, limitation, impairment, discharge or termination of any
Guarantor’s liability hereunder, from time to time may (i) renew, extend,
accelerate, increase the rate of interest on, or otherwise change the time,
place, manner or terms of payment of the Guaranteed Obligations; (ii) settle,
compromise, release or discharge, or accept or refuse any offer of performance
with respect to, or substitutions for, the Guaranteed Obligations or any
agreement relating thereto and/or subordinate the payment of the same to the
payment of any other obligations; (iii) request and accept other guaranties of
the Guaranteed Obligations and take and hold security for the payment hereof or
the Guaranteed Obligations; (iv) release, surrender, exchange, substitute,
compromise, settle, rescind, waive, alter, subordinate or modify, with or
without consideration, any security for payment of the Guaranteed Obligations,
any other guaranties of the Guaranteed Obligations, or any other obligation of
any Person (including any other Guarantor) with respect to the Guaranteed
Obligations; (v) enforce and apply any security now or hereafter held by or for
the benefit of such Beneficiary in respect hereof or the Guaranteed Obligations
and direct the order or manner of sale thereof, or exercise any other right or
remedy that such Beneficiary may have against any such security, in each case as
such Beneficiary in its discretion may determine consistent herewith or the
applicable Hedge Agreement and any applicable security agreement, including
foreclosure on any such security pursuant to one or more judicial or nonjudicial
sales, whether or not every aspect of any such sale is commercially reasonable,
and even though such action operates to impair or extinguish any right of
reimbursement or subrogation or other right or remedy of any Guarantor against
Company or any security for the Guaranteed Obligations; and (vi) exercise any
other rights available to it under the Credit Documents or the Hedge Agreements;
and

 

(f) this Guaranty and the obligations of Guarantors hereunder shall be valid and
enforceable and shall not be subject to any reduction, limitation, impairment,
discharge or termination for any reason (other than payment in full of the
Guaranteed Obligations), including the occurrence of any of the following,
whether or not any Guarantor shall have had notice or knowledge of any of them:
(i) any failure or omission to assert or enforce an agreement or election not to
assert or enforce, or the stay or enjoining, by order of court, by operation of
law or otherwise, of the exercise or enforcement of, any claim or demand or any
right, power or remedy (whether arising under the Credit Documents or the Hedge
Agreements, at law, in equity or otherwise) with respect to the Guaranteed
Obligations or any agreement relating thereto, or with respect to any other
guaranty of or security for the payment of the Guaranteed Obligations; (ii) any
rescission, waiver, amendment or modification of, or any consent to departure
from, any of the terms or provisions (including provisions relating to events of
default) hereof, any of the other Credit Documents, any of the Hedge Agreements
or any agreement or instrument executed pursuant thereto, or of any other
guaranty or security for the Guaranteed Obligations, in each case whether or not
in accordance with the terms hereof or such Credit Document, such Hedge
Agreement or any agreement relating to such other guaranty or security;
(iii) the Guaranteed Obligations, or any agreement relating thereto, at any time
being found to be illegal, invalid or unenforceable in any respect; (iv) the
application of payments received from any source (other than payments received
pursuant to the other Credit Documents or any of the Hedge Agreements

 

95



--------------------------------------------------------------------------------

or from the proceeds of any security for the Guaranteed Obligations, except to
the extent such security also serves as collateral for indebtedness other than
the Guaranteed Obligations) to the payment of indebtedness other than the
Guaranteed Obligations, even though any Beneficiary might have elected to apply
such payment to any part or all of the Guaranteed Obligations; (v) any
Beneficiary’s consent to the change, reorganization or termination of the
corporate structure or existence of Company or any of its Subsidiaries and to
any corresponding restructuring of the Guaranteed Obligations; (vi) any failure
to perfect or continue perfection of a security interest in any collateral which
secures any of the Guaranteed Obligations; (vii) any defenses, set-offs or
counterclaims which Company may allege or assert against any Beneficiary in
respect of the Guaranteed Obligations, including failure of consideration,
breach of warranty, payment, statute of frauds, statute of limitations, accord
and satisfaction and usury; and (viii) any other act or thing or omission, or
delay to do any other act or thing, which may or might in any manner or to any
extent vary the risk of any Guarantor as an obligor in respect of the Guaranteed
Obligations.

 

7.5. Waivers by Guarantors. General Waivers. Each Guarantor hereby waives, for
the benefit of Beneficiaries: (a) any right to require any Beneficiary, as a
condition of payment or performance by such Guarantor, to (i) proceed against
Company, any other guarantor (including any other Guarantor) of the Guaranteed
Obligations or any other Person, (ii) proceed against or exhaust any security
held from Company, any such other guarantor or any other Person, (iii) proceed
against or have resort to any balance of any Deposit Account or credit on the
books of any Beneficiary in favor of Company or any other Person, or (iv) pursue
any other remedy in the power of any Beneficiary whatsoever; (b) any defense
arising by reason of the incapacity, lack of authority or any disability or
other defense of Company or any other Guarantor including any defense based on
or arising out of the lack of validity or the unenforceability of the Guaranteed
Obligations or any agreement or instrument relating thereto or by reason of the
cessation of the liability of Company or any other Guarantor from any cause
other than payment in full of the Guaranteed Obligations; (c) any defense based
upon any statute or rule of law which provides that the obligation of a surety
must be neither larger in amount nor in other respects more burdensome than that
of the principal; (d) any defense based upon any Beneficiary’s errors or
omissions in the administration of the Guaranteed Obligations, except behavior
which amounts to bad faith; (e) (i) any principles or provisions of law,
statutory or otherwise, which are or might be in conflict with the terms hereof
and any legal or equitable discharge of such Guarantor’s obligations hereunder,
(ii) the benefit of any statute of limitations affecting such Guarantor’s
liability hereunder or the enforcement hereof, (iii) any rights to set-offs,
recoupments and counterclaims, and (iv) promptness, diligence and any
requirement that any Beneficiary protect, secure, perfect or insure any security
interest or lien or any property subject thereto; (f) notices, demands,
presentments, protests, notices of protest, notices of dishonor and notices of
any action or inaction, including acceptance hereof, notices of default
hereunder, under the Hedge Agreements or under any agreement or instrument
related thereto, notices of any renewal, extension or modification of the
Guaranteed Obligations or any agreement related thereto, notices of any
extension of credit to Company and notices of any of the matters referred to in
Section 7.4 and any right to consent to any thereof; and (g) any defenses or
benefits that may be derived from or afforded by law which limit the liability
of or exonerate guarantors or sureties, or which may conflict with the terms
hereof.

 

96



--------------------------------------------------------------------------------

(b) California Law Waivers. As used in this Section 7.5, any reference to “the
principal” includes the Guarantors and any reference to “the creditor” includes
the Beneficiaries. In accordance with Section 2856 of the California Civil Code:

 

(i) each Guarantor waives any and all rights and defenses available to it by
reason of Sections 2787 to 2855, inclusive, 2899 and 3433 of the California
Civil Code, including any and all rights or defenses such Guarantor may have by
reason of protection afforded to the principal with respect to any of the
Obligations, or to the other Guarantors, in either case pursuant to the
anti-deficiency or other laws of the State of California limiting or discharging
the principal’s indebtedness, including Section 580a, 580b, 580d, or 726 of the
California Code of Civil Procedure; and

 

(ii) each Guarantor waives all rights and defenses arising out of an election of
remedies by the creditor, even though that election of remedies, such as a
nonjudicial foreclosure with respect to security for any Obligation, has
destroyed such Guarantor’s rights of subrogation and reimbursement against the
principal by the operation of Section 580d of the California Code of Civil
Procedure or otherwise; and even though that election of remedies by the
creditor, such as nonjudicial foreclosure with respect to security for an
obligation of the other Guarantors, has destroyed such Guarantor’s rights of
contribution against the other Guarantors.

 

7.6. Guarantors’ Rights of Subrogation, Contribution, etc. Until the Guaranteed
Obligations shall have been paid in full and the Revolving Commitments shall
have terminated and all Letters of Credit shall have expired or been cancelled,
each Guarantor hereby waives any claim, right or remedy, direct or indirect,
that such Guarantor now has or may hereafter have against Company or any other
Guarantor or any of its assets in connection with this Guaranty or the
performance by such Guarantor of its obligations hereunder, in each case whether
such claim, right or remedy arises in equity, under contract, by statute, under
common law or otherwise and including without limitation (a) any right of
subrogation, reimbursement or indemnification that such Guarantor now has or may
hereafter have against Company with respect to the Guaranteed Obligations,
(b) any right to enforce, or to participate in, any claim, right or remedy that
any Beneficiary now has or may hereafter have against Company, and (c) any
benefit of, and any right to participate in, any collateral or security now or
hereafter held by any Beneficiary. In addition, until the Guaranteed Obligations
shall have been paid in full and the Revolving Commitments shall have terminated
and all Letters of Credit shall have expired or been cancelled, each Guarantor
shall withhold exercise of any right of contribution such Guarantor may have
against any other guarantor (including any other Guarantor) of the Guaranteed
Obligations, including, without limitation, any such right of contribution as
contemplated by Section 7.2. Each Guarantor further agrees that, to the extent
the waiver or agreement to withhold the exercise of its rights of subrogation,
reimbursement, indemnification and contribution as set forth herein is found by
a court of competent jurisdiction to be void or voidable for any reason, any
rights of subrogation, reimbursement or indemnification such Guarantor may have
against Company or against any collateral or security, and any rights of
contribution such Guarantor may have against any such other guarantor, shall be
junior and subordinate to any rights any Beneficiary may have against Company,
to all right, title and interest any Beneficiary may have in any such collateral
or security, and to any right any Beneficiary may have against such other
guarantor. If any amount shall be paid to any

 

97



--------------------------------------------------------------------------------

Guarantor on account of any such subrogation, reimbursement, indemnification or
contribution rights at any time when all Guaranteed Obligations shall not have
been finally and indefeasibly paid in full, such amount shall be held in trust
for Administrative Agent on behalf of Beneficiaries and shall forthwith be paid
over to Administrative Agent for the benefit of Beneficiaries to be credited and
applied against the Guaranteed Obligations, whether matured or unmatured, in
accordance with the terms hereof.

 

7.7. Subordination of Other Obligations. Any Indebtedness of Company or any
Guarantor now or hereafter held by any Guarantor (the “Obligee Guarantor”) is
hereby subordinated in right of payment to the Guaranteed Obligations, and any
such indebtedness collected or received by the Obligee Guarantor after an Event
of Default has occurred and is continuing shall be held in trust for
Administrative Agent on behalf of Beneficiaries and shall forthwith be paid over
to Administrative Agent for the benefit of Beneficiaries to be credited and
applied against the Guaranteed Obligations but without affecting, impairing or
limiting in any manner the liability of the Obligee Guarantor under any other
provision hereof.

 

7.8. Continuing Guaranty. This Guaranty is a continuing guaranty and shall
remain in effect until all of the Guaranteed Obligations shall have been paid in
full and the Revolving Commitments shall have terminated and all Letters of
Credit shall have expired or been cancelled. Each Guarantor hereby irrevocably
waives any right to revoke this Guaranty as to future transactions giving rise
to any Guaranteed Obligations.

 

7.9. Authority of Guarantors or Company. It is not necessary for any Beneficiary
to inquire into the capacity or powers of any Guarantor or Company or the
officers, directors or any agents acting or purporting to act on behalf of any
of them.

 

7.10. Financial Condition of Company. Any Credit Extension may be made to
Company or continued from time to time, and any Hedge Agreements may be entered
into from time to time, in each case without notice to or authorization from any
Guarantor regardless of the financial or other condition of Company at the time
of any such grant or continuation or at the time such Hedge Agreement is entered
into, as the case may be. No Beneficiary shall have any obligation to disclose
or discuss with any Guarantor its assessment, or any Guarantor’s assessment, of
the financial condition of Company. Each Guarantor has adequate means to obtain
information from Company on a continuing basis concerning the financial
condition of Company and its ability to perform its obligations under the Credit
Documents and the Hedge Agreements, and each Guarantor assumes the
responsibility for being and keeping informed of the financial condition of
Company and of all circumstances bearing upon the risk of nonpayment of the
Guaranteed Obligations. Each Guarantor hereby waives and relinquishes any duty
on the part of any Beneficiary to disclose any matter, fact or thing relating to
the business, operations or conditions of Company now known or hereafter known
by any Beneficiary.

 

7.11. Bankruptcy, etc. (a) So long as any Guaranteed Obligations remain
outstanding, no Guarantor shall, without the prior written consent of
Administrative Agent acting pursuant to the instructions of Requisite Lenders,
commence or join with any other Person in commencing any bankruptcy,
reorganization or insolvency case or proceeding of or against Company or any
other Guarantor. The obligations of Guarantors hereunder shall not be reduced,
limited, impaired, discharged, deferred, suspended or terminated by any case or
proceeding,

 

98



--------------------------------------------------------------------------------

voluntary or involuntary, involving the bankruptcy, insolvency, receivership,
reorganization, liquidation or arrangement of Company or any other Guarantor or
by any defense which Company or any other Guarantor may have by reason of the
order, decree or decision of any court or administrative body resulting from any
such proceeding.

 

(b) Each Guarantor acknowledges and agrees that any interest on any portion of
the Guaranteed Obligations which accrues after the commencement of any case or
proceeding referred to in clause (a) above (or, if interest on any portion of
the Guaranteed Obligations ceases to accrue by operation of law by reason of the
commencement of such case or proceeding, such interest as would have accrued on
such portion of the Guaranteed Obligations if such case or proceeding had not
been commenced) shall be included in the Guaranteed Obligations because it is
the intention of Guarantors and Beneficiaries that the Guaranteed Obligations
which are guaranteed by Guarantors pursuant hereto should be determined without
regard to any rule of law or order which may relieve Company of any portion of
such Guaranteed Obligations. Guarantors will permit any trustee in bankruptcy,
receiver, debtor in possession, assignee for the benefit of creditors or similar
person to pay Administrative Agent, or allow the claim of Administrative Agent
in respect of, any such interest accruing after the date on which such case or
proceeding is commenced.

 

(c) In the event that all or any portion of the Guaranteed Obligations are paid
by Company, the obligations of Guarantors hereunder shall continue and remain in
full force and effect or be reinstated, as the case may be, in the event that
all or any part of such payment(s) are rescinded or recovered directly or
indirectly from any Beneficiary as a preference, fraudulent transfer or
otherwise, and any such payments which are so rescinded or recovered shall
constitute Guaranteed Obligations for all purposes hereunder.

 

7.12. Discharge of Guaranty Upon Sale of Guarantor. If all of the Capital Stock
of any Guarantor or any of its successors in interest hereunder shall be sold or
otherwise disposed of (including by merger or consolidation) in accordance with
the terms and conditions hereof, the Guaranty of such Guarantor or such
successor in interest, as the case may be, hereunder shall automatically be
discharged and released without any further action by any Beneficiary or any
other Person effective as of the time of such Asset Sale.

 

SECTION 8. EVENTS OF DEFAULT

 

8.1. Events of Default. If any one or more of the following conditions or events
shall occur:

 

(a) Failure to Make Payments When Due. Failure by Company to pay (i) when due
any installment of principal of any Loan, whether at stated maturity, by
acceleration, by notice of voluntary prepayment, by mandatory prepayment or
otherwise; (ii) when due any amount payable to Issuing Bank in reimbursement of
any drawing under a Letter of Credit; or (iii) any interest on any Loan or any
fee or any other amount due hereunder within five days after the date due; or

 

(b) Default in Other Agreements. (i) Any Credit Party or any of their respective
Subsidiaries shall (i) default in any payment of principal or interest,
regardless of the amount,

 

99



--------------------------------------------------------------------------------

due in respect of any Indebtedness (other than the Obligations) aggregating
$5,000,000 or greater beyond the period of grace, if any, provided in the
instrument or agreement under which such Indebtedness was created, and whether
or not such default has been waived by the holders of such Indebtedness; or
(ii) breach or default by any Credit Party with respect to any other material
term of (1) one or more items of Indebtedness in the principal amounts referred
to in clause (i) above or (2) any loan agreement, mortgage, indenture or other
agreement relating to such item(s) of Indebtedness, in each case beyond the
grace period, if any, provided therefor, if the effect of such breach or default
is to cause, or to permit the holder or holders of that Indebtedness (or a
trustee on behalf of such holder or holders), to cause, that Indebtedness to
become or be declared due and payable (or redeemable) prior to its stated
maturity or the stated maturity of any underlying obligation, as the case may
be; or

 

(c) Breach of Certain Covenants. Failure of any Credit Party to perform or
comply with any term or condition contained in Section 2.5, Section 5.1(e)(i),
Section 5.2 or Section 6; or

 

(d) Breach of Representations, etc. Any representation, warranty, certification
or other statement made or deemed made by any Credit Party in any Credit
Document or in any statement or certificate at any time given by any Credit
Party or any of its Subsidiaries in writing pursuant hereto or thereto or in
connection herewith or therewith shall be false in any material respect as of
the date made or deemed made; or

 

(e) Other Defaults Under Credit Documents. Any Credit Party shall default in the
performance of or compliance with any term contained herein or in any of the
other Credit Documents, other than any such term referred to in any other
Section of this Section 8.1, and such default shall not have been remedied or
waived within thirty days after the earlier of (i) an officer of such Credit
Party becoming aware of such default or (ii) receipt by Company of notice from
Administrative Agent or any Lender of such default; or

 

(f) Involuntary Bankruptcy; Appointment of Receiver, etc. (i) A court of
competent jurisdiction shall enter a decree or order for relief in respect of
Company or any of its Subsidiaries in an involuntary case under the Bankruptcy
Code or under any other applicable bankruptcy, insolvency or similar law now or
hereafter in effect, which decree or order is not stayed; or any other similar
relief shall be granted under any applicable federal or state law; or (ii) an
involuntary case shall be commenced against Company or any of its Subsidiaries
under the Bankruptcy Code or under any other applicable bankruptcy, insolvency
or similar law now or hereafter in effect; or a decree or order of a court
having jurisdiction in the premises for the appointment of a receiver,
liquidator, sequestrator, trustee, custodian or other officer having similar
powers over Company or any of its Subsidiaries, or over all or a substantial
part of its property, shall have been entered; or there shall have occurred the
involuntary appointment of an interim receiver, trustee or other custodian of
Company or any of its Subsidiaries for all or a substantial part of its
property; or a warrant of attachment, execution or similar process shall have
been issued against any substantial part of the property of Company or any of
its Subsidiaries, and any such event described in this clause (ii) shall
continue for sixty days without having been dismissed, bonded or discharged; or

 

100



--------------------------------------------------------------------------------

(g) Voluntary Bankruptcy; Appointment of Receiver, etc. (i) Company or any of
its Subsidiaries shall have an order for relief entered with respect to it or
shall commence a voluntary case under the Bankruptcy Code or under any other
applicable bankruptcy, insolvency or similar law now or hereafter in effect, or
shall consent to the entry of an order for relief in an involuntary case, or to
the conversion of an involuntary case to a voluntary case, under any such law,
or shall consent to the appointment of or taking possession by a receiver,
trustee or other custodian for all or a substantial part of its property; or
Company or any of its Subsidiaries shall make any assignment for the benefit of
creditors; or (ii) Company or any of its Subsidiaries shall be unable, or shall
fail generally, or shall admit in writing its inability, to pay its debts as
such debts become due; or the board of directors (or similar governing body) of
Company or any of its Subsidiaries (or any committee thereof) shall adopt any
resolution or otherwise authorize any action to approve any of the actions
referred to herein or in Section 8.1(f); or

 

(h) Judgments and Attachments. Any one or more money judgments, writs or
warrants of attachment or similar process involving individually or in the
aggregate at any time an amount in excess of $5,000,000 (in either case to the
extent not adequately covered by insurance as to which a solvent and
unaffiliated insurance company has acknowledged coverage) shall be entered or
filed against Company or any of its Subsidiaries or any of their respective
assets and shall remain unsatisfied, undischarged, unvacated, unbonded or
unstayed for a period of sixty days (or in any event later than five days prior
to the date of any proposed sale thereunder); or

 

(i) Dissolution. Any order, judgment or decree shall be entered against any
Credit Party decreeing the dissolution or split up of such Credit Party and such
order shall remain undischarged or unstayed for a period in excess of thirty
days; or

 

(j) Employee Benefit Plans. (i) There shall occur one or more ERISA Events which
individually or in the aggregate results in or might reasonably be expected to
result in liability of Company, any of its Subsidiaries or any of their
respective ERISA Affiliates in excess of $5,000,000 during the term hereof; or
(ii) there exists any fact or circumstance that reasonably could be expected to
result in the imposition of a Lien or security interest under Section 412(n) of
the Internal Revenue Code or under ERISA; or

 

(k) Change of Control. A Change of Control shall occur; or

 

(l) Guaranties, Collateral Documents and other Credit Documents. At any time
after the execution and delivery thereof, (i) the Guaranty for any reason, other
than the satisfaction in full of all Obligations, shall cease to be in full
force and effect (other than in accordance with its terms) or shall be declared
to be null and void or any Guarantor shall repudiate its obligations thereunder,
(ii) this Agreement or any Collateral Document ceases to be in full force and
effect (other than by reason of a release of Collateral in accordance with the
terms hereof or thereof or the satisfaction in full of the Obligations in
accordance with the terms hereof) or shall be declared null and void, or
Collateral Agent shall not have or shall cease to have a valid and perfected
Lien in any Collateral purported to be covered by the Collateral Documents with
the priority required by the relevant Collateral Document, in each case for any
reason other than the failure of Collateral Agent or any Secured Party to take
any action within its control, or (iii) any Credit Party shall contest the
validity or enforceability of any Credit

 

101



--------------------------------------------------------------------------------

Document in writing or deny in writing that it has any further liability,
including with respect to future advances by Lenders, under any Credit Document
to which it is a party; or

 

(m) Material Media Licenses. Any Material Media License shall be terminated,
suspended, revoked or forfeited, or shall expire without the timely filing of an
application for renewal thereof, or be materially adversely amended; any
Governmental Authority shall conduct a hearing on the renewal of any Material
Media License (with respect to basic qualification issues of the licensee
thereof), and there shall have been designated against such licensee an issue as
to whether such licensee possesses the minimum qualifications required to hold a
broadcast license and the Requisite Lenders reasonably believe that the result
thereof is likely to be the termination, suspension, revocation, forfeiture or
material adverse amendment of such license; or any Governmental Authority shall
commence an action or proceeding seeking the termination, suspension, revocation
or material adverse amendment of any Material Media License, and the result
thereof, in the reasonable opinion of the Requisite Lenders, is likely to be the
termination, suspension, revocation, forfeiture or material adverse amendment of
such license (for purposes of this Section 8(m), “Material Media License” shall
mean a Media License the loss of which could reasonably be expected to have a
Material Adverse Effect); or

 

(n) The operations of any Station shall be interrupted or curtailed at any time
for a period in excess of 96 hours (whether or not consecutive) during any
period of seven consecutive days, and such interruption or curtailment could
reasonably be expected to have a Material Adverse Effect; or

 

(o) Any Affiliation Agreement which relates to any broadcast facility of Company
or any Subsidiary, or any broadcast facility subject to a Program Services
Agreement, is at any time terminated, revoked or not renewed upon expiration
(and not replaced, within 30 days of such termination, revocation or expiration,
with a new Affiliation Agreement reasonably acceptable to the Requisite
Lenders), in either case relating to a broadcast facility accounting for more
than 5% of Company’s Consolidated Adjusted EBIDTA as of the Fiscal Quarter
ending immediately prior to such termination, revocation or non-renewal;

 

THEN, (1) upon the occurrence of any Event of Default described in
Section 8.1(f) or 8.1(g), automatically, and (2) upon the occurrence of any
other Event of Default, at the request of (or with the consent of) Requisite
Lenders, upon notice to Company by Administrative Agent, (A) the Revolving
Commitments, if any, of each Lender having such Revolving Commitments and the
obligation of Issuing Bank to issue any Letter of Credit shall immediately
terminate; (B) each of the following shall immediately become due and payable,
in each case without presentment, demand, protest or other requirements of any
kind, all of which are hereby expressly waived by each Credit Party: (I) the
unpaid principal amount of and accrued interest on the Loans, (II) an amount
equal to the maximum amount that may at any time be drawn under all Letters of
Credit then outstanding (regardless of whether any beneficiary under any such
Letter of Credit shall have presented, or shall be entitled at such time to
present, the drafts or other documents or certificates required to draw under
such Letters of Credit), and (III) all other Obligations; provided, the
foregoing shall not affect in any way the obligations of Lenders under
Section 2.3(e); (C) Administrative Agent may cause Collateral Agent to enforce
any and all Liens and security interests created pursuant to Collateral
Documents, subject to the limitations and restrictions contained in Section 7.8
of the Pledge and Security Agreement; and (D)

 

102



--------------------------------------------------------------------------------

Administrative Agent shall direct Company to make (and Company hereby agrees
upon receipt of such notice, or upon the occurrence of any Event of Default
specified in Section 8.1(f) and (g) to make) a Cash Collateral Deposit, to be
held as security for Company’s reimbursement Obligations in respect of Letters
of Credit then outstanding, equal to the Letter of Credit Usage at such time.

 

SECTION 9. AGENTS

 

9.1. Appointment of Agents. Each of GSCP and CGMI is hereby appointed as a
Syndication Agent hereunder, and each Lender hereby authorizes Syndication
Agents to act as its agent in accordance with the terms hereof and the other
Credit Documents. UBOC is hereby appointed Administrative Agent and Collateral
Agent hereunder and under the other Credit Documents and each Lender hereby
authorizes Administrative Agent and Collateral Agent to act as its agent in
accordance with the terms hereof and the other Credit Documents. Each of
Wachovia, Harris and National City is hereby appointed as a Documentation Agent
hereunder, and each Lender hereby authorizes Documentation Agents to act as its
agent in accordance with the terms hereof and the other Credit Documents. Each
Agent hereby agrees to act upon the express conditions contained herein and the
other Credit Documents, as applicable. The provisions of this Section 9 are
solely for the benefit of Agents and Lenders and no Credit Party shall have any
rights as a third party beneficiary of any of the provisions thereof. In
performing its functions and duties hereunder, each Agent shall act solely as an
agent of Lenders and does not assume and shall not be deemed to have assumed any
obligation towards or relationship of agency or trust with or for Company or any
of its Subsidiaries. Each Syndication Agent and each Documentation Agent,
without consent of or notice to any party hereto, may assign any and all of its
rights or obligations hereunder to any of its Affiliates. As of the Closing
Date, neither GSCP nor CGMI, in its capacity as a Syndication Agent, shall have
any obligations but shall be entitled to all benefits of this Section 9. As of
the Closing Date, none of Wachovia, Harris or National City, in its capacity as
a Documentation Agent, shall have any obligations but shall be entitled to all
benefits of this Section 9.

 

9.2. Powers and Duties. Each Lender irrevocably authorizes each Agent to take
such action on such Lender’s behalf and to exercise such powers, rights and
remedies hereunder and under the other Credit Documents as are specifically
delegated or granted to such Agent by the terms hereof and thereof, together
with such powers, rights and remedies as are reasonably incidental thereto. Each
Agent shall have only those duties and responsibilities that are expressly
specified herein and in the other Credit Documents. Each Agent may exercise such
powers, rights and remedies and perform such duties by or through its agents or
employees. No Agent shall have, by reason hereof or any of the other Credit
Documents, a fiduciary relationship in respect of any Lender; and nothing herein
or in any of the other Credit Documents, expressed or implied, is intended to or
shall be so construed as to impose upon any Agent any obligations in respect
hereof or any of the other Credit Documents except as expressly set forth herein
or therein.

 

103



--------------------------------------------------------------------------------

9.3. General Immunity.

 

(a) No Responsibility for Certain Matters. No Agent shall be responsible to any
Lender for the execution, effectiveness, genuineness, validity, enforceability,
collectability or sufficiency hereof or any other Credit Document or for any
representations, warranties, recitals or statements made herein or therein or
made in any written or oral statements or in any financial or other statements,
instruments, reports or certificates or any other documents furnished or made by
any Agent to Lenders or by or on behalf of any Credit Party or any Lender to any
Agent or any Lender in connection with the Credit Documents and the transactions
contemplated thereby or for the financial condition or business affairs of any
Credit Party or any other Person liable for the payment of any Obligations, nor
shall any Agent be required to ascertain or inquire as to the performance or
observance of any of the terms, conditions, provisions, covenants or agreements
contained in any of the Credit Documents or as to the use of the proceeds of the
Loans or as to the existence or possible existence of any Event of Default or
Default or to make any disclosures with respect to the foregoing. Anything
contained herein to the contrary notwithstanding, Administrative Agent shall not
have any liability arising from confirmations of the amount of outstanding Loans
or the Letter of Credit Usage or the component amounts thereof.

 

(b) Exculpatory Provisions. No Agent nor any of its officers, partners,
directors, employees or agents shall be liable to Lenders for any action taken
or omitted by any Agent under or in connection with any of the Credit Documents
except to the extent caused by such Agent’s gross negligence or willful
misconduct. Each Agent shall be entitled to refrain from any act or the taking
of any action (including the failure to take an action) in connection herewith
or any of the other Credit Documents or from the exercise of any power,
discretion or authority vested in it hereunder or thereunder unless and until
such Agent shall have received instructions in respect thereof from Requisite
Lenders (or such other Lenders as may be required to give such instructions
under Section 10.5) and, upon receipt of such instructions from Requisite
Lenders (or such other Lenders, as the case may be), such Agent shall be
entitled to act or (where so instructed) refrain from acting, or to exercise
such power, discretion or authority, in accordance with such instructions.
Without prejudice to the generality of the foregoing, (i) each Agent shall be
entitled to rely, and shall be fully protected in relying, upon any
communication, instrument or document believed by it to be genuine and correct
and to have been signed or sent by the proper Person or Persons, and shall be
entitled to rely and shall be protected in relying on opinions and judgments of
attorneys (who may be attorneys for Company and its Subsidiaries), accountants,
experts and other professional advisors selected by it; and (ii) no Lender shall
have any right of action whatsoever against any Agent as a result of such Agent
acting or (where so instructed) refraining from acting hereunder or any of the
other Credit Documents in accordance with the instructions of Requisite Lenders
(or such other Lenders as may be required to give such instructions under
Section 10.5).

 

(c) Delegation of Duties. Administrative Agent may perform any and all of its
duties and exercise its rights and powers under this Agreement or under any
other Credit Document by or through any one or more sub-agents appointed by
Administrative Agent. Administrative Agent and any such sub-agent may perform
any and all of its duties and exercise its rights and powers by or through their
respective Affiliates. The exculpatory, indemnification and other provisions of
this Section 9.3 and of Section 9.6 shall apply to any the Affiliates of
Administrative Agent and shall apply to their respective activities in
connection with the

 

104



--------------------------------------------------------------------------------

syndication of the credit facilities provided for herein as well as activities
as Administrative Agent. All of the rights, benefits, and privileges (including
the exculpatory and indemnification provisions) of this Section 9.3 and of
Section 9.6 shall apply to any such sub-agent and to the Affiliates of any such
sub-agent, and shall apply to their respective activities as sub-agent as if
such sub-agent and Affiliates were named herein. Notwithstanding anything herein
to the contrary, with respect to each sub-agent appointed by the Administrative
Agent, (i) such sub-agent shall be a third party beneficiary under this
Agreement with respect to all such rights, benefits and privileges (including
exculpatory rights and rights to indemnification) and shall have all of the
rights and benefits of a third party beneficiary, including an independent right
of action to enforce such rights, benefits and privileges (including exculpatory
rights and rights to indemnification) directly, without the consent or joinder
of any other Person, against any or all of the Credit Parties and the Lenders,
(ii) such rights, benefits and privileges (including exculpatory rights and
rights to indemnification) shall not be modified or amended without the consent
of such sub-agent, and (iii) such sub-agent shall only have obligations to
Administrative Agent and not to any Credit Party, Lender or any other Person and
no Credit Party, Lender or any other Person shall have any rights, directly or
indirectly, as a third party beneficiary or otherwise, against such sub-agent.

 

9.4. Agents Entitled to Act as Lender. The agency hereby created shall in no way
impair or affect any of the rights and powers of, or impose any duties or
obligations upon, any Agent in its individual capacity as a Lender hereunder.
With respect to its participation in the Loans and the Letters of Credit, each
Agent shall have the same rights and powers hereunder as any other Lender and
may exercise the same as if it were not performing the duties and functions
delegated to it hereunder, and the term “Lender” shall, unless the context
clearly otherwise indicates, include each Agent in its individual capacity. Any
Agent and its Affiliates may accept deposits from, lend money to, own securities
of, and generally engage in any kind of banking, trust, financial advisory or
other business with Company or any of its Affiliates as if it were not
performing the duties specified herein, and may accept fees and other
consideration from Company for services in connection herewith and otherwise
without having to account for the same to Lenders.

 

9.5. Lenders’ Representations, Warranties and Acknowledgment.

 

(a) Each Lender represents and warrants that it has made its own independent
investigation of the financial condition and affairs of Company and its
Subsidiaries in connection with Credit Extensions hereunder and that it has made
and shall continue to make its own appraisal of the creditworthiness of Company
and its Subsidiaries. No Agent shall have any duty or responsibility, either
initially or on a continuing basis, to make any such investigation or any such
appraisal on behalf of Lenders or to provide any Lender with any credit or other
information with respect thereto, whether coming into its possession before the
making of the Loans or at any time or times thereafter, and no Agent shall have
any responsibility with respect to the accuracy of or the completeness of any
information provided to Lenders.

 

(b) Each Lender, by delivering its signature page to this Agreement or a Joinder
Agreement and funding its Term Loan and/or Revolving Loans on the Closing Date,
or by the funding of any Incremental Loans, as the case may be, shall be deemed
to have acknowledged receipt of, and consented to and approved, each Credit
Document and each other document

 

105



--------------------------------------------------------------------------------

required to be approved by any Agent, Requisite Lenders or Lenders, as
applicable on the Closing Date or as of the date of funding of such Incremental
Loans.

 

9.6. Right to Indemnity. Each Lender, in proportion to its Pro Rata Share,
severally agrees to indemnify each Agent, to the extent that such Agent shall
not have been reimbursed by any Credit Party, for and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses (including counsel fees and disbursements) or disbursements of
any kind or nature whatsoever which may be imposed on, incurred by or asserted
against such Agent in exercising its powers, rights and remedies or performing
its duties hereunder or under the other Credit Documents or otherwise in its
capacity as such Agent in any way relating to or arising out of this Agreement
or the other Credit Documents; provided, no Lender shall be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from such Agent’s
gross negligence or willful misconduct. If any indemnity furnished to any Agent
for any purpose shall, in the opinion of such Agent, be insufficient or become
impaired, such Agent may call for additional indemnity and cease, or not
commence, to do the acts indemnified against until such additional indemnity is
furnished; provided, in no event shall this sentence require any Lender to
indemnify any Agent against any liability, obligation, loss, damage, penalty,
action, judgment, suit, cost, expense or disbursement in excess of such Lender’s
Pro Rata Share thereof; and provided further, this sentence shall not be deemed
to require any Lender to indemnify any Agent against any liability, obligation,
loss, damage, penalty, action, judgment, suit, cost, expense or disbursement
described in the proviso in the immediately preceding sentence.

 

9.7. Successor Administrative Agent and Collateral Agent. Administrative Agent
may resign at any time by giving thirty days’ prior written notice thereof to
Lenders and Company, and Administrative Agent may be removed at any time with or
without cause by an instrument or concurrent instruments in writing delivered to
Company and Administrative Agent and signed by Requisite Lenders. Upon any such
notice of resignation or any such removal, Requisite Lenders shall have the
right, upon five Business Days’ notice to Company, to appoint a successor
Administrative Agent. Upon the acceptance of any appointment as Administrative
Agent hereunder by a successor Administrative Agent, that successor
Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring or removed Administrative
Agent and the retiring or removed Administrative Agent shall promptly
(i) transfer to such successor Administrative Agent all sums, Securities and
other items of Collateral held under the Collateral Documents, together with all
records and other documents necessary or appropriate in connection with the
performance of the duties of the successor Administrative Agent under the Credit
Documents, and (ii) execute and deliver to such successor Administrative Agent
such amendments to financing statements, and take such other actions, as may be
necessary or appropriate in connection with the assignment to such successor
Administrative Agent of the security interests created under the Collateral
Documents, whereupon such retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder. After any retiring or
removed Administrative Agent’s resignation or removal hereunder as
Administrative Agent, the provisions of this Section 9 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent hereunder. Any resignation or removal of UBOC or its
successor as Administrative Agent pursuant to this Section shall also constitute
the resignation or removal of UBOC or its successor as Collateral Agent, and any
successor Administrative Agent appointed pursuant to this Section

 

106



--------------------------------------------------------------------------------

shall, upon its acceptance of such appointment, become the successor Collateral
Agent for all purposes hereunder.

 

9.8. Collateral Documents and Guaranty.

 

(a) Agents under Collateral Documents and Guaranty. Each Lender hereby further
authorizes Administrative Agent or Collateral Agent, as applicable, on behalf of
and for the benefit of Lenders, to be the agent for and representative of
Lenders with respect to the Guaranty, the Collateral and the Collateral
Documents. Subject to Section 10.5, without further written consent or
authorization from Lenders, Administrative Agent or Collateral Agent, as
applicable may execute any documents or instruments necessary to (i) release any
Lien encumbering any item of Collateral that is the subject of a sale or other
disposition of assets permitted hereby or to which Requisite Lenders (or such
other Lenders as may be required to give such consent under Section 10.5) have
otherwise consented or (ii) release any Guarantor from the Guaranty pursuant to
Section 7.12 or with respect to which Requisite Lenders (or such other Lenders
as may be required to give such consent under Section 10.5) have otherwise
consented.

 

(b) Right to Realize on Collateral and Enforce Guaranty. Anything contained in
any of the Credit Documents to the contrary notwithstanding, Company,
Administrative Agent, Collateral Agent and each Lender hereby agree that (i) no
Lender shall have any right individually to realize upon any of the Collateral
or to enforce the Guaranty, it being understood and agreed that all powers,
rights and remedies hereunder may be exercised solely by Administrative Agent,
on behalf of Lenders in accordance with the terms hereof and all powers, rights
and remedies under the Collateral Documents may be exercised solely by
Collateral Agent, and (ii) in the event of a foreclosure by Collateral Agent on
any of the Collateral pursuant to a public or private sale, Collateral Agent or
any Lender may be the purchaser of any or all of such Collateral at any such
sale and Collateral Agent, as agent for and representative of Secured Parties
(but not any Lender or Lenders in its or their respective individual capacities
unless Requisite Lenders shall otherwise agree in writing) shall be entitled,
for the purpose of bidding and making settlement or payment of the purchase
price for all or any portion of the Collateral sold at any such public sale, to
use and apply any of the Obligations as a credit on account of the purchase
price for any collateral payable by Collateral Agent at such sale.

 

SECTION 10. MISCELLANEOUS

 

10.1. Notices.

 

(a) Notices Generally. Unless otherwise specifically provided herein, any notice
or other communication herein required or permitted to be given to a Credit
Party, Syndication Agents, Administrative Agent, Issuing Bank or Collateral
Agent, shall be sent to such Person’s address as set forth on Appendix B or in
the other relevant Credit Document, and in the case of any Lender, the address
as indicated on Appendix B or otherwise indicated to Administrative Agent in
writing. Except as set forth in paragraph (b) below, each notice hereunder shall
be in writing and may be personally served, telexed or sent by telefacsimile or
United States mail or courier service and shall be deemed to have been given
when delivered in person or by courier

 

107



--------------------------------------------------------------------------------

service and signed for against receipt thereof, upon receipt of telefacsimile or
telex, or three Business Days after depositing it in the United States mail with
postage prepaid and properly addressed; provided, no notice to any Agent shall
be effective until received by such Agent; provided further, any such notice or
other communication shall at the request of the Administrative Agent be provided
to any sub-agent appointed pursuant to Section 9.3(c) hereto as designated by
the Administrative Agent from time to time.

 

(b) Electronic Communications. Notices and other communications to the Lenders
and the Issuing Bank hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by Administrative Agent, provided that the foregoing shall
not apply to notices to any Lender or the Issuing Bank pursuant to Section 2 if
such Lender or the Issuing Bank, as applicable, has notified Administrative
Agent that it is incapable of receiving notices under such Section by electronic
communication. Administrative Agent or Company may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications. Unless
Administrative Agent otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

10.2. Expenses. Whether or not the transactions contemplated hereby shall be
consummated, Company agrees to pay promptly (a) all the actual and reasonable
costs and expenses of preparation of the Credit Documents and any consents,
amendments, waivers or other modifications thereto; (b) all the costs of
furnishing all opinions by counsel for Company and the other Credit Parties;
(c) the reasonable fees, expenses and disbursements of counsel to Agents (in
each case including allocated costs of internal counsel) in connection with the
negotiation, preparation, execution and administration of the Credit Documents
and any consents, amendments, waivers or other modifications thereto and any
other documents or matters requested by Company; (d) all the actual costs and
reasonable expenses of creating and perfecting Liens in favor of Collateral
Agent, for the benefit of Lenders pursuant hereto, including filing and
recording fees, expenses and taxes, stamp or documentary taxes, search fees,
title insurance premiums and reasonable fees, expenses and disbursements of
counsel to each Agent and of counsel providing any opinions that any Agent or
Requisite Lenders may request in respect of the Collateral or the Liens created
pursuant to the Collateral Documents; (e) all the actual costs and reasonable
fees, expenses and disbursements of any auditors, accountants, consultants or
appraisers; (f) all the actual costs and reasonable expenses (including the
reasonable fees, expenses and disbursements of any appraisers, consultants,
advisors and agents employed or retained by Collateral Agent and its counsel) in
connection with the custody or preservation of any of the Collateral; (g) all
other actual and reasonable costs and expenses incurred by each Agent in
connection with the syndication of the Loans and Commitments and

 

108



--------------------------------------------------------------------------------

the negotiation, preparation and execution of the Credit Documents and any
consents, amendments, waivers or other modifications thereto and the
transactions contemplated thereby; and (h) after the occurrence of a Default or
an Event of Default, all costs and expenses, including reasonable attorneys’
fees (including allocated costs of internal counsel) and costs of settlement,
incurred by any Agent and Lenders in enforcing any Obligations of or in
collecting any payments due from any Credit Party hereunder or under the other
Credit Documents by reason of such Default or Event of Default (including in
connection with the sale of, collection from, or other realization upon any of
the Collateral or the enforcement of the Guaranty) or in connection with any
refinancing or restructuring of the credit arrangements provided hereunder in
the nature of a “work-out” or pursuant to any insolvency or bankruptcy cases or
proceedings.

 

10.3. Indemnity.

 

(a) In addition to the payment of expenses pursuant to Section 10.2, whether or
not the transactions contemplated hereby shall be consummated, each Credit Party
agrees to defend (subject to Indemnitees’ selection of counsel), indemnify, pay
and hold harmless, each Agent and Lender and the officers, partners, directors,
trustees, employees, agents, sub-agents and Affiliates of each Agent and each
Lender (each, an “Indemnitee”), from and against any and all Indemnified
Liabilities; provided, no Credit Party shall have any obligation to any
Indemnitee hereunder with respect to any Indemnified Liabilities to the extent
such Indemnified Liabilities arise from the gross negligence or willful
misconduct of that Indemnitee. To the extent that the undertakings to defend,
indemnify, pay and hold harmless set forth in this Section 10.3 may be
unenforceable in whole or in part because they are violative of any law or
public policy, the applicable Credit Party shall contribute the maximum portion
that it is permitted to pay and satisfy under applicable law to the payment and
satisfaction of all Indemnified Liabilities incurred by Indemnitees or any of
them.

 

(b) To the extent permitted by applicable law, no Credit Party shall assert, and
each Credit Party hereby waives, any claim against Lenders, Agents and their
respective Affiliates, directors, employees, attorneys, agents or sub-agents, on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) (whether or not the claim
therefor is based on contract, tort or duty imposed by any applicable legal
requirement) arising out of, in connection with, as a result of, or in any way
related to, this Agreement or any Credit Document or any agreement or instrument
contemplated hereby or thereby or referred to herein or therein, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof or any act or omission or event occurring in connection therewith, and
Company hereby waives, releases and agrees not to sue upon any such claim or any
such damages, whether or not accrued and whether or not known or suspected to
exist in its favor.

 

10.4. Set-Off. In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, upon the
occurrence and during the continuance of any Event of Default each Lender is
hereby authorized by each Credit Party at any time or from time to time subject
to the consent of Administrative Agent (such consent not to be unreasonably
withheld or delayed), without notice to any Credit Party or to any other Person
(other than Administrative Agent), any such notice being hereby expressly
waived, to set off and to appropriate and to apply any and all deposits (general
or special, including Indebtedness

 

109



--------------------------------------------------------------------------------

evidenced by certificates of deposit, whether matured or unmatured, but not
including trust accounts) and any other Indebtedness at any time held or owing
by such Lender to or for the credit or the account of any Credit Party against
and on account of the obligations and liabilities of any Credit Party to such
Lender hereunder, the Letters of Credit and participations therein and under the
other Credit Documents, including all claims of any nature or description
arising out of or connected hereto, the Letters of Credit and participations
therein or with any other Credit Document, irrespective of whether or not
(a) such Lender shall have made any demand hereunder or (b) the principal of or
the interest on the Loans or any amounts in respect of the Letters of Credit or
any other amounts due hereunder shall have become due and payable pursuant to
Section 2 and although such obligations and liabilities, or any of them, may be
contingent or unmatured.

 

10.5. Amendments and Waivers.

 

(a) Requisite Lenders’ Consent. No amendment, modification, termination or
waiver of any provision of the Credit Documents, or consent to any departure by
any Credit Party therefrom, shall in any event be effective without the written
concurrence of the Requisite Lenders.

 

(b) Affected Lenders’ Consent. In addition to the consent of the Requisite
Lenders, without the written consent of each Lender (other than a Defaulting
Lender) that would be affected thereby, no amendment, modification, termination,
or consent shall be effective if the effect thereof would:

 

(i) extend the Revolving Commitment Termination Date or the scheduled final
maturity of any Loan or Note;

 

(ii) waive, reduce or postpone any scheduled repayment (but not prepayment);

 

(iii) extend the stated expiration date of any Letter of Credit beyond the
Revolving Commitment Termination Date;

 

(iv) reduce the amount or rate of interest on any Loan (other than any waiver of
any increase in the interest rate applicable to any Loan pursuant to
Section 2.9) or any fee payable hereunder;

 

(v) extend the time for payment of any such interest or fees;

 

(vi) reduce the principal amount of any Loan or any reimbursement obligation in
respect of any Letter of Credit;

 

(vii) amend, modify, terminate or waive any provision of Section 2.4(a),
Section 2.12(b)(ii), this Section 10.5(b) or Section 10.5(c);

 

(viii) amend the definition of “Requisite Lenders” or “Pro Rata Share”;
provided, with the consent of Requisite Lenders, additional extensions of credit
under the Credit Documents may be included in the determination of “Requisite

 

110



--------------------------------------------------------------------------------

Lenders” or “Pro Rata Share” on substantially the same basis as the Term Loan
Commitments, the Term Loans, the Revolving Commitments and the Revolving Loans
are included on the Closing Date;

 

(ix) release all or substantially all of the Guarantors from the Guaranty except
as expressly provided in the Credit Documents; or

 

(x) consent to the assignment or transfer by any Credit Party of any of its
rights and obligations under any Credit Document.

 

(c) Other Consents. In addition to the consent of the Requisite Lenders, no
amendment, modification, termination or waiver of any provision of the Credit
Documents, or consent to any departure by any Credit Party therefrom, shall:

 

(i) increase any Revolving Commitment of any Lender over the amount thereof then
in effect without the consent of such Lender; provided, no amendment,
modification or waiver of any condition precedent, covenant, Default or Event of
Default shall constitute an increase in any Revolving Commitment of any Lender;

 

(ii) amend the definition of “Requisite Class Lenders” without the consent of
Requisite Class Lenders of each Class; provided, with the consent of the
Requisite Lenders, additional extensions of credit under the Credit Documents
may be included in the determination of such “Requisite Class Lenders” on
substantially the same basis as the Term Loan Commitments, the Term Loans, the
Revolving Commitments and the Revolving Loans are included on the Closing Date;

 

(iii) alter the required application of any repayments or prepayments as between
Classes pursuant to Section 2.14 without the consent of Requisite Class Lenders
of each Class which is being allocated a lesser repayment or prepayment as a
result thereof; provided, Requisite Lenders may waive, in whole or in part, any
prepayment so long as the application, as between Classes, of any portion of
such prepayment which is still required to be made is not altered;

 

(iv) amend, modify, terminate or waive any obligation of Lenders relating to the
purchase of participations in Letters of Credit as provided in Section 2.3(e)
without the written consent of Administrative Agent and of Issuing Bank;

 

(v) amend, modify, terminate or waive any provision of Section 9 as the same
applies to any Agent, or any other provision hereof as the same applies to the
rights or obligations of any Agent, in each case without the consent of such
Agent; or

 

(vi) (A) amend or modify the definition of “Secured Obligations” or “Secured
Parties” (each as defined in the Pledge and Security Agreement), (B) release any
Collateral comprising more than 50% of all Collateral (determined on the basis
of book value thereof) or (C) amend Section 7.2 of the Pledge and Security
Agreement, in each case without the consent of each Secured Party affected
thereby.

 

111



--------------------------------------------------------------------------------

(d) Execution of Amendments, etc. Administrative Agent may, but shall have no
obligation to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of such Lender. Any waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given. No notice to or demand on any Credit Party in
any case shall entitle any Credit Party to any other or further notice or demand
in similar or other circumstances. Any amendment, modification, termination,
waiver or consent effected in accordance with this Section 10.5 shall be binding
upon each Lender at the time outstanding, each future Lender and, if signed by a
Credit Party, on such Credit Party.

 

10.6. Successors and Assigns; Participations.

 

(a) Generally. This Agreement shall be binding upon the parties hereto and their
respective successors and assigns and shall inure to the benefit of the parties
hereto and the successors and assigns of Lenders. No Credit Party’s rights or
obligations hereunder nor any interest therein may be assigned or delegated by
any Credit Party without the prior written consent of all Lenders. Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby and, to the extent expressly contemplated hereby, Affiliates of
each of the Agents and Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

 

(b) Register. Company, Administrative Agent and Lenders shall deem and treat the
Persons listed as Lenders in the Register as the holders and owners of the
corresponding Commitments and Loans listed therein for all purposes hereof, and
no assignment or transfer of any such Commitment or Loan shall be effective, in
each case, unless and until recorded in the Register following receipt of an
Assignment Agreement effecting the assignment or transfer thereof as provided in
Section 10.6(d). Each assignment shall be recorded in the Register on the
Business Day the Assignment Agreement is received by the Administrative Agent,
if received by 12:00 p.m. (Los Angeles time)/3:00 p.m. (New York City time), and
on the following Business Day if received after such time, prompt notice thereof
shall be provided to Company and a copy of such Assignment Agreement shall be
maintained, as applicable. The date of such recordation of a transfer shall be
referred to herein as the “Assignment Effective Date.” Any request, authority or
consent of any Person who, at the time of making such request or giving such
authority or consent, is listed in the Register as a Lender shall be conclusive
and binding (absent manifest error) on any subsequent holder, assignee or
transferee of the corresponding Commitments or Loans.

 

(c) Right to Assign. Each Lender shall have the right at any time to sell,
assign or transfer all or a portion of its rights and obligations under this
Agreement, including, without limitation, all or a portion of its Commitment or
Loans owing to it or other Obligation (provided, however, that each such
assignment shall be of a uniform, and not varying, percentage of all rights and
obligations under and in respect of any Loan and any related Commitments):

 

(i) to any Person meeting the criteria of clause (i) of the definition of the
term of “Eligible Assignee” upon the giving of notice to Company and
Administrative Agent; and

 

112



--------------------------------------------------------------------------------

(ii) to any Person meeting the criteria of clause (ii) of the definition of the
term of “Eligible Assignee” and, in the case of assignments of Revolving Loans
or Revolving Commitments to any such Person (except in the case of assignments
made by or to GSCP), consented to by each of Company and Administrative Agent
(such consents not to be (x) unreasonably withheld or delayed or, (y) in the
case of Company, required at any time an Event of Default shall have occurred
and then be continuing); provided, further each such assignment pursuant to this
Section 10.6(c)(ii) shall be in an aggregate amount of not less than
(A) $2,500,000 (or such lesser amount as may be agreed to by Company and
Administrative Agent or as shall constitute the aggregate amount of the
Revolving Commitments and Revolving Loans of the assigning Lender) with respect
to the assignment of the Revolving Commitments and Revolving Loans and
(B) $500,000 (or such lesser amount as may be agreed to by Company and
Administrative Agent or as shall constitute the aggregate amount of the Term
Loan or Incremental Loans of the assigning Lender) with respect to the
assignment of Term Loans and Incremental Loans.

 

(d) Mechanics. Subject to the other requirements of this Section 10.6,
assignments and assumptions of Term Loans, Incremental Loans, Revolving Loans
and Revolving Commitments shall be effected by manual execution and delivery to
the Administrative Agent of an Assignment Agreement. Assignments shall be
effective as of the Assignment Effective Date. In connection with all
assignments there shall be delivered to Administrative Agent such forms,
certificates or other evidence, if any, with respect to United States federal
income tax withholding matters as the assignee under such Assignment Agreement
may be required to deliver pursuant to Section 2.19(c). Payment to the assignor
by the assignee in respect of the settlement of an assignment of any Loans or
Revolving Commitments shall not include unpaid interest which has accrued on
such Loans or Revolving Commitments. On and after the applicable Assignment
Effective Date, the applicable assignee shall be entitled to receive all
interest paid or payable with respect to the assigned Loans or Revolving
Commitment that accrues after the applicable Assignment Effective Date.

 

(e) Representations and Warranties of Assignee. Each Lender, upon execution and
delivery hereof or upon succeeding to an interest in the Commitments and Loans,
as the case may be, represents and warrants as of the Closing Date or as of the
Assignment Effective Date that (i) it is an Eligible Assignee; (ii) it has
experience and expertise in the making of or investing in commitments or loans
such as the applicable Commitments or Loans, as the case may be; and (iii) it
will make or invest in, as the case may be, its Commitments or Loans for its own
account in the ordinary course of its business and without a view to
distribution of such Commitments or Loans within the meaning of the Securities
Act or the Exchange Act or other federal securities laws (it being understood
that, subject to the provisions of this Section 10.6, the disposition of such
Revolving Commitments or Loans or any interests therein shall at all times
remain within its exclusive control).

 

(f) Effect of Assignment. Subject to the terms and conditions of this
Section 10.6, as of the “Assignment Effective Date” (i) the assignee thereunder
shall have the rights and obligations of a “Lender” hereunder to the extent of
its interest in the Loans and Commitments as reflected in the Register and shall
thereafter be a party hereto and a “Lender” for all purposes hereof; (ii) the
assigning Lender thereunder shall, to the extent that rights and obligations
hereunder have been assigned to the assignee, relinquish its rights (other than
any rights which

 

113



--------------------------------------------------------------------------------

survive the termination hereof under Section 10.8) and be released from its
obligations hereunder (and, in the case of an assignment covering all or the
remaining portion of an assigning Lender’s rights and obligations hereunder,
such Lender shall cease to be a party hereto on the Assignment Effective Date;
provided, anything contained in any of the Credit Documents to the contrary
notwithstanding, (y) Issuing Bank shall continue to have all rights and
obligations thereof with respect to such Letters of Credit until the
cancellation or expiration of such Letters of Credit and the reimbursement of
any amounts drawn thereunder and (z) such assigning Lender shall continue to be
entitled to the benefit of all indemnities hereunder as specified herein with
respect to matters arising out of the prior involvement of such assigning Lender
as a Lender hereunder); (iii) the Commitments shall be modified to reflect the
Commitment of such assignee and any Revolving Commitment of such assigning
Lender, if any; and (iv) if any such assignment occurs after the issuance of any
Note hereunder, the assigning Lender shall, upon the effectiveness of such
assignment or as promptly thereafter as practicable, surrender its applicable
Notes to Administrative Agent for cancellation, and thereupon Company shall
issue and deliver new Notes, if so requested by the assignee and/or assigning
Lender, to such assignee and/or to such assigning Lender, with appropriate
insertions, to reflect the new Revolving Commitments and/or outstanding Loans of
the assignee and/or the assigning Lender.

 

(g) Participations. Each Lender shall have the right at any time to sell one or
more participations to any Person (other than Company, any of its Subsidiaries
or any of its Affiliates) in all or any part of its Commitments, Loans or in any
other Obligation. The holder of any such participation, other than an Affiliate
of the Lender granting such participation, shall not be entitled to require such
Lender to take or omit to take any action hereunder except with respect to any
amendment, modification or waiver that would (i) extend the final scheduled
maturity of any Loan, Note or Letter of Credit (unless such Letter of Credit is
not extended beyond the Revolving Commitment Termination Date) in which such
participant is participating, or reduce the rate or extend the time of payment
of interest or fees thereon (except in connection with a waiver of applicability
of any post-default increase in interest rates) or reduce the principal amount
thereof, or increase the amount of the participant’s participation over the
amount thereof then in effect (it being understood that a waiver of any Default
or Event of Default or of a mandatory reduction in the Commitment shall not
constitute a change in the terms of such participation, and that an increase in
any Commitment or Loan shall be permitted without the consent of any participant
if the participant’s participation is not increased as a result thereof),
(ii) consent to the assignment or transfer by any Credit Party of any of its
rights and obligations under this Agreement or (iii) release all or
substantially all of the Collateral under the Collateral Documents (except as
expressly provided in the Credit Documents) supporting the Loans hereunder in
which such participant is participating. Company agrees that each participant
shall be entitled to the benefits of Sections 2.17(c), 2.18 and 2.19 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (c) of this Section; provided, (i) a participant shall not
be entitled to receive any greater payment under Section 2.18 or 2.19 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such participant, unless the sale of the participation to
such participant is made with Company’s prior written consent and (ii) a
participant that would be a Non-US Lender if it were a Lender shall not be
entitled to the benefits of Section 2.19 unless Company is notified of the
participation sold to such participant and such participant agrees, for the
benefit of Company, to comply with Section 2.19 as though it were a Lender. To
the extent permitted by law, each participant also shall be entitled to the
benefits of Section 10.4 as though it were a

 

114



--------------------------------------------------------------------------------

Lender, provided such Participant agrees to be subject to Section 2.16 as though
it were a Lender.

 

(i) Certain Other Assignments. In addition to any other assignment permitted
pursuant to this Section 10.6, any Lender may assign and/or pledge all or any
portion of its Loans, the other Obligations owed by or to such Lender, and its
Notes, if any, to secure obligations of such Lender including, without
limitation, any Federal Reserve Bank as collateral security pursuant to
Regulation A of the Board of Governors of the Federal Reserve System and any
operating circular issued by such Federal Reserve Bank; provided, no Lender, as
between Company and such Lender, shall be relieved of any of its obligations
hereunder as a result of any such assignment and pledge, and provided further,
in no event shall the applicable Federal Reserve Bank, pledgee or trustee be
considered to be a “Lender” or be entitled to require the assigning Lender to
take or omit to take any action hereunder.

 

10.7. Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default or an Event of Default if such action is taken
or condition exists.

 

10.8. Survival of Representations, Warranties and Agreements. All
representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the making of any Credit Extension.
Notwithstanding anything herein or implied by law to the contrary, the
agreements of each Credit Party set forth in Sections 2.17(c), 2.18, 2.19, 10.2,
10.3 and 10.4 and the agreements of Lenders set forth in Sections 2.16, 9.3(b)
and 9.6 shall survive the payment of the Loans, the cancellation or expiration
of the Letters of Credit and the reimbursement of any amounts drawn thereunder,
and the termination hereof.

 

10.9. No Waiver; Remedies Cumulative. No failure or delay on the part of any
Agent or any Lender in the exercise of any power, right or privilege hereunder
or under any other Credit Document shall impair such power, right or privilege
or be construed to be a waiver of any default or acquiescence therein, nor shall
any single or partial exercise of any such power, right or privilege preclude
other or further exercise thereof or of any other power, right or privilege. The
rights, powers and remedies given to each Agent and each Lender hereby are
cumulative and shall be in addition to and independent of all rights, powers and
remedies existing by virtue of any statute or rule of law or in any of the other
Credit Documents or any of the Hedge Agreements. Any forbearance or failure to
exercise, and any delay in exercising, any right, power or remedy hereunder
shall not impair any such right, power or remedy or be construed to be a waiver
thereof, nor shall it preclude the further exercise of any such right, power or
remedy.

 

10.10. Marshalling; Payments Set Aside. Neither any Agent nor any Lender shall
be under any obligation to marshal any assets in favor of any Credit Party or
any other Person or against or in payment of any or all of the Obligations. To
the extent that any Credit Party makes a payment or payments to Administrative
Agent, Collateral Agent or Lenders (or to Administrative Agent, on behalf of
Lenders), or Administrative Agent or Lenders enforce any security interests or
exercise their rights of setoff, and such payment or payments or the proceeds

 

115



--------------------------------------------------------------------------------

of such enforcement or setoff or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or required to be
repaid to a trustee, receiver or any other party under any bankruptcy law, any
other state or federal law, common law or any equitable cause, then, to the
extent of such recovery, the obligation or part thereof originally intended to
be satisfied, and all Liens, rights and remedies therefor or related thereto,
shall be revived and continued in full force and effect as if such payment or
payments had not been made or such enforcement or setoff had not occurred.

 

10.11. Severability. In case any provision in or obligation hereunder or any
Note shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.

 

10.12. Obligations Several; Independent Nature of Lenders’ Rights. The
obligations of Lenders hereunder are several and no Lender shall be responsible
for the obligations or Commitment of any other Lender hereunder. Nothing
contained herein or in any other Credit Document, and no action taken by Lenders
pursuant hereto or thereto, shall be deemed to constitute Lenders as a
partnership, an association, a joint venture or any other kind of entity. The
amounts payable at any time hereunder to each Lender shall be a separate and
independent debt, and each Lender shall be entitled to protect and enforce its
rights arising out hereof and it shall not be necessary for any other Lender to
be joined as an additional party in any proceeding for such purpose.

 

10.13. Headings. Section headings herein are included herein for convenience of
reference only and shall not constitute a part hereof for any other purpose or
be given any substantive effect.

 

10.14. APPLICABLE LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES THEREOF.

 

10.15. CONSENT TO JURISDICTION. ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY
CREDIT PARTY ARISING OUT OF OR RELATING HERETO OR TO ANY OTHER CREDIT DOCUMENT,
OR ANY OF THE OBLIGATIONS, MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF
COMPETENT JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK. BY EXECUTING
AND DELIVERING THIS AGREEMENT, EACH CREDIT PARTY, FOR ITSELF AND IN CONNECTION
WITH ITS PROPERTIES, IRREVOCABLY (a) ACCEPTS GENERALLY AND UNCONDITIONALLY THE
EXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS; (b) WAIVES ANY DEFENSE OF FORUM
NON CONVENIENS; (c) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN
ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, TO THE APPLICABLE CREDIT PARTY AT ITS ADDRESS PROVIDED IN ACCORDANCE
WITH SECTION 10.1; (d) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (c)

 

116



--------------------------------------------------------------------------------

ABOVE IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER THE APPLICABLE CREDIT
PARTY IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES
EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT; AND (e) AGREES AGENTS AND
LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW
OR TO BRING PROCEEDINGS AGAINST ANY CREDIT PARTY IN THE COURTS OF ANY OTHER
JURISDICTION.

 

10.16. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE
ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON
OR ARISING HEREUNDER OR UNDER ANY OF THE OTHER CREDIT DOCUMENTS OR ANY DEALINGS
BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE
LENDER/COMPANY RELATIONSHIP THAT IS BEING ESTABLISHED. THE SCOPE OF THIS WAIVER
IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN
ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND
STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED
ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO
RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY HERETO FURTHER
WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL
AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY
NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN
WAIVER SPECIFICALLY REFERRING TO THIS SECTION 10.16 AND EXECUTED BY EACH OF THE
PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR ANY OF THE OTHER CREDIT
DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS MADE
HEREUNDER. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN
CONSENT TO A TRIAL BY THE COURT.

 

10.17. Confidentiality. Each Agent and Lender shall hold all Nonpublic
Information regarding Company and its Subsidiaries and their businesses
identified as such by Company (or deemed to be Nonpublic Information pursuant to
Section 5.1(p)) and obtained by such Lender pursuant to the requirements hereof
in accordance with such Agent’s or Lender’s customary procedures for handling
confidential information of such nature, it being understood and agreed by
Company that, in any event, an Agent or a Lender may make (i) disclosures of
such information to Affiliates of such Agent or Lender and to their agents and
advisors (and to other persons authorized by a Lender or Agent to organize,
present or disseminate such information in connection with disclosures otherwise
made in accordance with this Section 10.17) (and all such Persons will be
informed of the confidential nature of such information and instructed to keep

 

117



--------------------------------------------------------------------------------

such information confidential), (ii) disclosures of such information reasonably
required by any bona fide or potential assignee, transferee or participant in
connection with the contemplated assignment, transfer or participation by such
Lender of any Loans or any participations therein or by any pledgee referred to
in Section 10.6(i) or any direct or indirect contractual counterparties (or the
professional advisors thereto) in Hedge Agreements (provided, such pledgees,
counterparties and advisors are advised of and agree to be bound by the
provisions of this Section 10.17), (iii) disclosure to any rating agency when
required by it, provided that, prior to any disclosure, such rating agency shall
undertake in writing to preserve the confidentiality of any confidential
information relating to the Credit Parties received by it from any of the Agents
or any Lender, and (iv) disclosures required or requested by any governmental
agency or representative thereof or by the NAIC or pursuant to legal or judicial
process; provided, unless specifically prohibited by applicable law or court
order, each Agent and Lender shall make reasonable efforts to notify Company of
any request by any governmental agency or representative thereof (other than any
such request in connection with any examination of the financial condition or
other routine examination of such Lender by such governmental agency) for
disclosure of any such non-public information prior to disclosure of such
information.

 

10.18. Usury Savings Clause. Notwithstanding any other provision herein, the
aggregate interest rate charged with respect to any of the Obligations,
including all charges or fees in connection therewith deemed in the nature of
interest under applicable law shall not exceed the Highest Lawful Rate. If the
rate of interest (determined without regard to the preceding sentence) under
this Agreement at any time exceeds the Highest Lawful Rate, the outstanding
amount of the Loans made hereunder shall bear interest at the Highest Lawful
Rate until the total amount of interest due hereunder equals the amount of
interest which would have been due hereunder if the stated rates of interest set
forth in this Agreement had at all times been in effect. In addition, if when
the Loans made hereunder are repaid in full the total interest due hereunder
(taking into account the increase provided for above) is less than the total
amount of interest which would have been due hereunder if the stated rates of
interest set forth in this Agreement had at all times been in effect, then to
the extent permitted by law, Company shall pay to Administrative Agent an amount
equal to the difference between the amount of interest paid and the amount of
interest which would have been paid if the Highest Lawful Rate had at all times
been in effect. Notwithstanding the foregoing, it is the intention of Lenders
and Company to conform strictly to any applicable usury laws. Accordingly, if
any Lender contracts for, charges, or receives any consideration which
constitutes interest in excess of the Highest Lawful Rate, then any such excess
shall be cancelled automatically and, if previously paid, shall at such Lender’s
option be applied to the outstanding amount of the Loans made hereunder or be
refunded to Company.

 

10.19. Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument.

 

10.20. Effectiveness. This Agreement shall become effective upon the execution
of a counterpart hereof by each of the parties hereto and receipt by Company and
Administrative Agent of written or telephonic notification of such execution and
authorization of delivery thereof.

 

118



--------------------------------------------------------------------------------

10.21. Patriot Act. Each Lender and Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies Company that pursuant to the requirements
of the Act, it is required to obtain, verify and record information that
identifies Company, which information includes the name and address of Company
and other information that will allow such Lender or Administrative Agent, as
applicable, to identify Company in accordance with the Act.

 

10.22. Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment Agreement shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

[Remainder of page intentionally left blank]

 

119



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

COMPANY

ENTRAVISION COMMUNICATIONS CORPORATION,

a Delaware corporation

By:

 

/s/ John F. DeLorenzo

Name:

 

John F. DeLorenzo

Title:

 

Executive Vice President, Treasurer and

Chief Financial Officer



--------------------------------------------------------------------------------

GUARANTORS

    ENTRAVISION, L.L.C.,    

a Delaware limited liability company

    ENTRAVISION COMMUNICATIONS COMPANY, L.L.C.,    

a Delaware limited liability company

    ENTRAVISION-EL PASO, L.L.C.,    

a Delaware limited liability company

    ENTRAVISION-TEXAS G.P., L.L.C.,    

a Delaware limited liability company

    ENTRAVISION-TEXAS L.P., INC.    

a Delaware corporation

    ARIZONA RADIO, INC.,    

a Delaware corporation

    VISTA MEDIA GROUP, INC.,    

a Delaware corporation

    Z-SPANISH MEDIA CORPORATION,    

a Delaware corporation

    LOS CEREZOS MEDIA COMPANY,    

a Delaware corporation

    LATIN COMMUNICATIONS GROUP,    

a Delaware corporation

    DIAMOND RADIO, INC.,    

a California corporation

    ENTRAVISION SAN DIEGO, INC.,    

a California corporation

   

By:

 

/s/ John F. DeLorenzo

   

Name:

 

John F. DeLorenzo

   

Title:

 

Executive Vice President, Treasurer

and Chief Financial Officer

 

S-1



--------------------------------------------------------------------------------

THE COMMUNITY BROADCASTING COMPANY OF SAN DIEGO,

a California corporation

CHANNEL FIFTY SEVEN, INC.,

a California corporation

VISTA TELEVISION, INC.,

a California corporation

ENTRAVISION HOLDINGS, LLC,

a California limited liability company

SEABOARD OUTDOOR ADVERTISING CO., INC.,

a New York corporation

SALE POINT POSTERS, INC.,

a New York corporation

ASPEN FM, INC.,

a Colorado corporation

ENTRAVISION-TEXAS LIMITED PARTNERSHIP

a Texas limited partnership

By:

 

/s/ John F. DeLorenzo

Name:

 

John F. DeLorenzo

Title:

 

Executive Vice President, Treasurer

and Chief Financial Officer

 

S-2



--------------------------------------------------------------------------------

UNION BANK OF CALIFORNIA, N.A., as Joint Book Manager, Administrative Agent,
Collateral Agent, Issuing Bank and Lender

By:

 

/s/ Matthew H. Fleming

Name:

 

Matthew H. Fleming

Title:

 

Vice President

 

S-3



--------------------------------------------------------------------------------

GOLDMAN SACHS CREDIT PARTNERS L.P., as Joint Lead Arranger, Joint Book Manager,
Co-Syndication Agent and Lender

By:

 

/s/ William Archer

Name:

 

William Archer

Title:

 

Authorized Signatory

 

S-4



--------------------------------------------------------------------------------

CITIGROUP GLOBAL MARKETS INC., as

Joint Lead Arranger, Joint Book Manager and Co-Syndication Agent

By:

 

/s/ Robert H. Chen

Name:

 

Robert H. Chen

Title:

 

Director

CITICORP NORTH AMERICA, INC., as a Lender

By:

 

/s/ Robert H. Chen

Name:

 

Robert H. Chen

Title:

 

Director

 

S-5



--------------------------------------------------------------------------------

WACHOVIA BANK, NATIONAL ASSOCIATION, as a Documentation Agent and Lender By:  

/s/ Russ Lyons

Name:

 

Russ Lyons

Title:

 

Director

 

S-6



--------------------------------------------------------------------------------

HARRIS NESBITT FINANCING, INC., as a
Documentation Agent and Lender

By:

 

/s/ Juliet Barnes

Name:

 

Juliet Barnes

Title:

 

Director

 

S-7



--------------------------------------------------------------------------------

NATIONAL CITY BANK, as a Documentation Agent and Lender

By:

 

/s/ Jon W. Peterson

Name:

 

Jon W. Peterson

Title:

 

Senior Vice President

 

S-8